                         Case 21-10570-MFW               Doc 29        Filed 03/15/21        Page 1 of 136




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

        ------------------------------------------------------------ x
                                                                     :
        In re:                                                       :    Chapter 11
                                                                     :
        NINE POINT ENERGY HOLDINGS, INC.,                            :    Case No. 21-10570 (MFW)
        et al.,                                                      :
                                                                     :    (Joint Administration Requested)
                                       1
                            Debtors.                                 :
                                                                     :    Objection Deadline: TBD
                                                                     :    Hearing Date: TBD
        ------------------------------------------------------------ x

                                     MOTION OF DEBTORS FOR
                             ENTRY OF ORDERS (A)(I) AUTHORIZING AND
                      APPROVING BIDDING PROCEDURES, (II) SCHEDULING AN
                    AUCTION AND A SALE HEARING, (III) APPROVING THE FORM
                    AND MANNER OF NOTICE THEREOF, AND (IV) ESTABLISHING
                NOTICE AND PROCEDURES FOR THE ASSUMPTION AND ASSIGNMENT
                     OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES AND
                   (B) APPROVING (I) THE SALE OF SUBSTANTIALLY ALL OR ANY
                        PORTION OF THE DEBTORS’ ASSETS FREE AND CLEAR
                       AND (II) THE DEBTORS’ ASSUMPTION AND ASSIGNMENT
                  OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES

                  The debtors in possession in the above-captioned cases (collectively, the “Debtors”),

         hereby move (this “Motion”) and respectfully state as follows:

                                                          Relief Requested

                  1.       By this Motion, the Debtors seek entry of:

                  (a)      an order, substantially in the form attached hereto as Exhibit A (the “Bidding
                           Procedures Order”):2

                          i.        authorizing and approving (x) the Debtors’ entry into and performance
                                    under an asset purchase agreement, substantially in the form to be attached
                                    as Exhibit 2 to the Bidding Procedures Order (the “Stalking Horse
         1
             The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
             Nine Point Energy Holdings, Inc. (8331); Nine Point Energy, LLC (0717); Foxtrot Resources, LLC (6690); and
             Leaf Minerals, LLC (9522). The Debtors’ address is 1001 17th Street, 14th Floor, Denver, Colorado 80202.
         2
             The Debtors intend to submit a declaration in support of the entry of the Bidding Procedures Order in advance of
             the hearing on the Bidding Procedures Order (the “Bidding Procedures Hearing”).
27873010.1
                Case 21-10570-MFW              Doc 29         Filed 03/15/21       Page 2 of 136




                           Agreement”)3 consistent with the term sheet attached as Exhibit B hereto
                           (the “Stalking Horse Term Sheet”),4 subject to better offers submitted in
                           accordance with the Bidding Procedures (as defined below) and (y) the
                           terms and conditions of the Stalking Horse Bidder’s expense reimbursement
                           (solely to the extent that such fees and expenses are not covered under the
                           DIP Documents) (the “Expense Reimbursement”);

                ii.        authorizing and approving the proposed bidding procedures substantially in
                           the form attached to the Bidding Procedures Order as Exhibit 1
                           (the “Bidding Procedures”) in connection with one or more sales or
                           dispositions (collectively, the “Sale”) of all or substantially all of the
                           Debtors’ assets (the “Assets”);

               iii.        establishing certain dates and deadlines for the sale process, including
                           scheduling an auction of the Assets (the “Auction”), if any, in accordance
                           with the Bidding Procedures, and the hearing with respect to the approval
                           of the Sale (the “Sale Hearing”);

               iv.         approving the form and manner of notice of the Auction, if any, the Sale,
                           and the Sale Hearing, attached as Exhibit 3 to the Bidding Procedures Order
                           (the “Sale Notice”);

                v.         approving procedures for the assumption and assignment of certain
                           executory contracts and unexpired leases in connection with the Sale and
                           approving the form and manner of notice thereof, attached as Exhibit 4 to
                           the Bidding Procedures Order (the “Cure Notice”); and

               vi.         granting related relief;

         (b)      following entry of, and compliance with, the Bidding Procedures Order, one or
                  more orders (each, a “Sale Order”)5 at the Sale Hearing, authorizing and approving
                  the following:

                 i.        the Sale of the Assets to the Stalking Horse Bidder (as defined below) or
                           otherwise Successful Bidder(s) (as defined below), as applicable
                           (the “Buyer”), free and clear of all liens, claims, interests, and
                           encumbrances to the extent set forth in the Stalking Horse Agreement or
                           asset purchase agreement(s) with the otherwise Successful Bidder(s), as
                           applicable (the “Asset Purchase Agreement”);



3
    The Debtors will file the Stalking Horse Agreement with the Court prior to the Bidding Procedures Hearing.
4
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Stalking Horse Term
    Sheet.
5
    The proposed form of Sale Order will be filed with the Court prior to the Sale Hearing.


                                                          2
US-DOCS\121677994.7
               Case 21-10570-MFW          Doc 29       Filed 03/15/21   Page 3 of 136




               ii.      the assumption and assignment of the Selected Assigned Contracts (as
                        defined below) as set forth in the Asset Purchase Agreement; and

              iii.      granting related relief.

                                             Jurisdiction

        2.       This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware dated as of February 29, 2012. This is a core proceeding pursuant to 28

U.S.C. § 157(b), and under Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”),

the Debtors consent to the entry of a final order by the Court in connection with this Motion to the

extent that it is later determined that the Court, absent consent of the parties, cannot enter final

orders or judgments in connection herewith consistent with Article III of the United States

Constitution. Venue of these cases and this Motion in this district is proper under 28 U.S.C.

§§ 1408 and 1409.       The statutory and legal predicates for the relief requested herein are

sections 105, 363, and 365 of title 11 of the United States Code (the “Bankruptcy Code”), Rules

2002, 6004, 6006, 9006, and 9007 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), and Local Rule 6004-1 .

                                             Background

        3.       On the date hereof, (the “Petition Date”), the Debtors filed voluntary petitions in

this Court commencing cases (the “Chapter 11 Cases”) for relief under chapter 11 of the

Bankruptcy Code. The Debtors continue to manage and operate their operating their businesses

as debtors in possession under sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or

examiner has been requested in these cases, and no committees have been appointed.




                                                   3
US-DOCS\121677994.7
               Case 21-10570-MFW             Doc 29        Filed 03/15/21      Page 4 of 136




        4.       The factual background regarding the Debtors, including their business operations,

their capital and debt structures, and the events leading to the filing of these Chapter 11 Cases, is

set forth in detail in the Declaration of John R. Castellano in Support of Chapter 11 Petitions and

First Day Pleadings (the “First Day Declaration”)6 filed contemporaneously herewith.

                                                Introduction

        5.       The Debtors commenced these Chapter 11 Cases to run a competitive sale process

for their assets, with an entity to be designated by AB Private Credit Investors LLC (as

administrative agent under the Debtors’ prepetition and postpetition financing facilities) to serve

as the stalking horse bidder in connection with such sale process (the “Stalking Horse Bidder”).

        6.       The Stalking Horse Term Sheet agreed to by the Debtors and the Stalking Horse

Bidder provides for the Stalking Horse Bidder’s purchase of the Debtors’ Assets, which shall

include, among other things: (i) a credit bid, on a dollar-for-dollar basis, in an aggregate amount

not less than $250 million, comprised of (A) the full amount of the DIP Obligations outstanding

as of the Closing Date, and (B) up to 100% of the Prepetition Obligations (the Purchase Price set

forth in this clause (i), the “Credit Bid”), (ii) the assumption of certain liabilities as described in

the Stalking Horse Agreement, (iii) any liens or claims granted by the Debtors to the DIP Lenders

as adequate protection for any diminution in value of the interests of the DIP Lenders in their

collateral resulting from the use of cash collateral or otherwise, and (iv) “Excluded Cash,” for the

Debtors to fund the wind-down of their operations and payments following a closing of the Sale

(the “Stalking Horse Bid”).




6
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
    First Day Declaration or the Stalking Horse Term Sheet, as applicable.


                                                       4
US-DOCS\121677994.7
                  Case 21-10570-MFW             Doc 29       Filed 03/15/21    Page 5 of 136




           7.         The preliminary terms of the Stalking Horse Bid are documented in the Stalking

Horse Term Sheet, which is attached as Exhibit B hereto. Terms of the Stalking Horse Bid will

be further documented in the Stalking Horse Agreement, which will be filed prior to the Bidding

Procedures Hearing and will be attached as Exhibit 2 to the Bidding Procedures Order. There is

no break-up fee in connection with the Stalking Horse Bid.

           8.         In October 2020, the Debtors received numerous inquiries from private exploration

and production companies concerning a potential going-concern sale transaction. As a result of

these informal inquires, in November 2020, the Debtors’ board of directors formally approved a

process to enable the Debtors (along with its investment bankers, Perella Weinberg Partners LP

(“PWP”) and Tudor, Pickering, Holt & Co. (“TPH“)) to explore options for a going-concern sale

transaction (the “2020 Marketing Process”). As part of this process, PWP and TPH reached out

to 23 parties that they believed could be potential bidders for the Debtors’ assets. Ultimately, 16

parties expressed interest in a potential transaction and executed non-disclosure agreements

(“NDAs”). Parties that executed NDAs received access to an extensive data room and

opportunities to speak with the Debtors’ management. Of the 16 parties that executed NDAs, six

parties submitted a proposal for a potential transaction. The Debtors submitted the proposals

received to the full board of directors. After reviewing the proposals, the board of directors

unanimously decided that none of the six submitted proposals were actionable, due to, among other

factors,        the   fact   that   none   of   the   proposals     was   in   excess   of   the   Debtors’

indebtedness. Accordingly, the Debtors informed each of the interested parties that they would

not be pursuing a transaction based on the proposals submitted.

           9.         On the Petition Date, the Debtors re-started a marketing process for their assets in

connection with the section 363 sale process contemplated under the Bidding Procedures. By this



                                                         5
US-DOCS\121677994.7
                     Case 21-10570-MFW               Doc 29         Filed 03/15/21        Page 6 of 136




Motion, the Debtors seek court approval of this marketing process and the proposed Bidding

Procedures. The proposed Bidding Procedures are intended to further an open and competitive

363 sale process to identify the best bid(s) for the Debtors’ Assets. Upon identification of a

Successful Bidder, the Debtors will seek the Court’s approval of the Sale(s) at the Sale Hearing.

              10.      As described in the Bidding Procedures, the Debtors intend to provide Prospective

Bidders (as defined below) with access to a data room upon submission of Preliminary Bid

Documents (as defined below). Thereafter, Prospective Bidders will have until April 29, 2021—

45 days after the Petition Date—to submit a Qualified Bid (as defined below).

              11.      The Debtors believe that the proposed Bidding Procedures, entry into the Stalking

Horse Agreement, and the related relief requested in the Motion will allow the Debtors to

efficiently pursue a value-maximizing sale process and best position them to achieve their goals

in the Chapter 11 Cases, including preservation of the Debtors’ operations as a going concern. The

Debtors submit that the sale process has been structured to maximize bidder interest in the Assets.

The Debtors respectfully request that the Court grant the relief requested herein.

                                    The Proposed Sale and Bidding Procedures

    I.        Summary of Key Terms of Stalking Horse Bid

              12.      The pertinent terms of the proposed Stalking Horse Bid, as currently contemplated

in the Stalking Horse Term Sheet, are summarized in the following table:7

              Provision                                                   Summary

    Parties                        Sellers: Nine Point Energy Holdings, LLC (“Holdings”), Nine Point Energy, LLC
                                   (the “Company”) and their affiliates and direct and indirect subsidiaries (the “Sellers”)
    (Term Sheet)



7
         This summary is provided for the convenience of the Court and parties in interest. To the extent there is any
         conflict between this summary and the Stalking Horse Term Sheet or the Stalking Horse Agreement, the Stalking
         Horse Term Sheet or the Stalking Horse Agreement, as applicable, shall govern in all respects. Capitalized terms
         used but not otherwise defined in this summary shall have the meanings set forth in the Stalking Horse Term Sheet.


                                                                6
US-DOCS\121677994.7
                Case 21-10570-MFW           Doc 29         Filed 03/15/21         Page 7 of 136




        Provision                                                Summary
                         that are (i) debtors in the Chapter 11 Cases or (ii) borrowers or guarantors under the
                         Credit Agreement.
                         Purchaser: An entity to be formed for the purpose of consummating the Sale
                         (“Purchaser”), as designated by the Prepetition Agent and the DIP Agent (together,
                         the “Agents”).

                         The aggregate consideration for the Purchased Assets (the “Purchase Price”) shall
                         consist of: (i) a credit bid, on a dollar-for-dollar basis, pursuant to section 363(k) of the
                         Bankruptcy Code, in an aggregate amount not less than $250 million, comprised of (A)
                         the full amount of the DIP Obligations outstanding as of the Closing Date, and (B) up
                         to 100% of the Prepetition Obligations (the Purchase Price set forth in this clause (i),
 Purchase Price          collectively, the “Credit Bid Amount”); (ii) assumption of the Assumed Liabilities
 (Term Sheet)            (subject to certain caps described in “Assumed Liabilities/Excluded Liabilities”
                         below); (iii) any liens or claims granted by the Sellers to the DIP Lenders as adequate
                         protection for any diminution in value of the interests of the DIP Lenders in their
                         collateral resulting from the use of cash collateral or otherwise; and (iv) Excluded Cash.
                         The Purchaser reserves the right to increase the Credit Bid Amount, up to the full
                         amount of the Prepetition Obligations and the DIP Obligations.

 Acquired Assets         The “Purchased Assets” shall (x) include substantially all of the assets of the Sellers,
                         free and clear of all liens, claims, interests and encumbrances (other than the Assumed
 (Term Sheet)            Liabilities and the Permitted Encumbrances) and (y) exclude the Excluded Assets.

                         The “Assumed Liabilities” include all liabilities under any contracts comprising Real
 Assumption of           Property Interests, Surface Assets, Easements and Assigned Contracts (collectively, the
 Contracts; Cure Costs   “Purchased Contracts”), including amounts necessary to cure any defaults in
 (Term Sheet)            connection with the assumption of any Purchased Contracts (the “Cure Costs”);
                         provided, however, that such Cure Costs shall not exceed the Cure Cap.

                         Reasonable, documented out-of-court fees and expenses (the “Reimbursable
                         Expenses”) (to the extent not reimbursed under the DIP Facility) incurred by Purchaser
 Bid Protections         and its affiliates prior to termination of the APA in connection with the transactions
 (Term Sheet)            contemplated hereby and thereby, including reasonable fees and expenses of legal
                         counsel, financial advisors, consultants and any other advisors that Purchaser engages
                         in its reasonable discretion, subject to a cap of $750,000.

 Sale to Insider         N/A
 (Term Sheet)

                         Purchaser shall establish a management incentive plan effective as of and conditioned
                         upon the consummation of the Sale providing for the issuance of 10% of fully diluted
 Agreements with         common equity of Purchaser in the form of restricted stock, options or other
 Management              instruments to certain Transferred Employees as a “Post-Emergence Incentive Plan”.
 (Term Sheet)            The terms of the Post-Emergence Incentive Plan shall be subject to approval by the
                         board of Purchaser. Purchaser to consider entering into new employment agreements
                         with management of the Sellers to become effective on the Closing Date.

 Releases                The APA shall contain a full mutual release of claims and causes of action (including,
                         in the case of the Purchaser, any causes of action constituting Purchased Assets)
 (Term Sheet)            releasing (i) the Sellers and their affiliates and each of their representatives and related


                                                       7
US-DOCS\121677994.7
                Case 21-10570-MFW         Doc 29         Filed 03/15/21        Page 8 of 136




        Provision                                              Summary
                        persons, on the one hand, and (ii) Purchaser and the Lenders and their affiliates and
                        each of their representatives and related persons, on the other hand.

 Private Sale           N/A — If one or more Qualified Bids (in addition to the Stalking Horse Bid) are
                        received by the Qualified Bid Deadline, the Debtors will conduct the Auction with
 (Bidding Procedures)   respect to the Debtors’ Assets.

                        It is a milestone under the Debtors’ DIP facility that the Sale close within 90 days after
                        the Petition Date.
                        The respective obligations of the Company and Purchaser to consummate the Sale shall
                        be subject to the satisfaction at or prior to the Closing Date of customary termination
                        provisions, including but not limited to:
                           (i)   no temporary restraining order, preliminary or permanent injunction or other
                                 order issued by an governmental authority preventing consummation of the
                                 Sale shall be in effect;
                          (ii)   no law shall be in effect which prohibits the transactions contemplated by
                                 the Sale;
                         (iii)   no default shall have occurred under the DIP Facility;
                         (iv)    no breach of Sellers’ or Purchaser’s covenants in any material respect and
                                 accuracy of Sellers’ and Purchaser’s representations and warranties in all
                                 material respects, in each case, as of the Closing Date (provided that any
                                 representation or warranty that is qualified by “materiality” or words of
 Closing and Other               similar import shall not be further qualified by “materiality” or words of
 Deadlines                       similar import under this clause (iv));
 (Term Sheet)             (v)    the Cure Costs shall not exceed an amount equal to the Cure Cap;
                         (vi)    the Postpetition Payables shall not exceed an amount equal to the
                                 Postpetition Assumed Liabilities Cap;
                        (vii)    the Transfer Taxes shall not exceed an amount equal to the Transfer Taxes
                                 Cap;
                        (viii)   the APA and related Definitive Documents shall continue to remain in full
                                 force and effect;
                         (ix)    the Bankruptcy Court shall have entered the Bid Procedures Order and the
                                 Sale Order, and each shall be a final order acceptable to the Purchaser; and
                          (x)    the Bankruptcy Court shall have entered a judgment declaring, among other
                                 things, that (a) the Caliber Contracts were terminated prior to the Petition
                                 Date, (b) the Caliber Contracts do not constitute or give rise to a covenant
                                 that runs with the land, or (c) the Purchased Assets shall not be bound,
                                 burdened, encumbered or affected in any way by the Caliber Contracts, and
                                 the Purchased Assets can be sold free and clear of any interest of Caliber
                                 pursuant to section 363(f) of the Bankruptcy Code.

 Good Faith Deposit     The Stalking Horse Bidder is credit bidding pursuant to 11 U.S.C. § 363(k), and thus
                        is not required to make a Deposit with the Debtors.
 (Bidding Procedures)




                                                     8
US-DOCS\121677994.7
                Case 21-10570-MFW            Doc 29         Filed 03/15/21          Page 9 of 136




        Provision                                                  Summary

 Interim Arrangements     N/A
 with Proposed Buyer
 (Term Sheet)

                          The Debtors will use “Excluded Cash” to the extent necessary to (a) subject to the
                          terms of the DIP Facility, satisfy the allowed fees and expenses of estate professionals
                          that have accrued and are unpaid as of the Closing Date, (b) pay all administrative
                          expenses of the Sellers that are accrued and unpaid as of the Closing Date in the Chapter
                          11 Cases, subject to the Approved Budget, and (c) in an amount of cash to be negotiated
                          in good faith by Sellers and Purchaser and which is acceptable to Purchaser (the “Wind
 Use of Proceeds          Down Amount”), as necessary or otherwise appropriate to fund an orderly liquidation,
                          dismissal or conversion of the Chapter 11 Cases and the dissolution of the Sellers to be
 (Term Sheet)             used in accordance with a budget determined with the consent of Purchaser (to be
                          finalized prior to the Sale Hearing and attached as an exhibit to the Sale Order) (“Wind
                          Down Budget”); provided, that to the extent there is any residual Wind Down Amount
                          remaining after the payment of the items set forth in the Wind Down Budget, such
                          amounts shall be promptly delivered to the Purchaser. In the event the Sellers have
                          insufficient cash on hand (including proceeds of the DIP Facility) to fund the Wind
                          Down Amount, the Purchaser shall have no obligation to fund any shortfall.

 Tax Exemption            N/A
 (Term Sheet)

                          “Purchased Assets” includes all books and records of the Sellers, including (but not
                          limited to): the original (or electronic paper copies where originals do not exist) title-
                          related files, records and data (including electronic data), including title-related orders,
                          contracts, opinions and lease and land files, well files, abstracts of title, leases, division
                          of interest statements, maps, and similar title information; engineering and/or
 Record Retention         production files; regulatory filings; and environmental, legal, tax and accounting
 (Term Sheet)             records, in each case, to the extent related to the Real Property Interests, Wells,
                          Assigned Contracts, Easements, and/or Assumed Liabilities (“Records”); provided,
                          however, that the Sellers and their related persons (including their employees and
                          professionals) shall have reasonable access to the Records for purposes of claims
                          reconciliation and other winddown activities until the Debtors’ winddown process is
                          complete

                          “Purchased Assets” includes all claims, causes of action, choses in action, rights of
 Sale of Avoidance        recovery, rights of set off and rights of recoupment (including any such item relating
 Actions                  to the payment of taxes), other than counterclaims and defenses related to Excluded
                          Assets, including all claims and causes of action arising under Sections 544 through
 (Term Sheet)             553 of the Bankruptcy Code or any analogous state law (the “Avoidance Actions”) and
                          proceeds thereof.

 Requested Findings as    N/A
 to Successor Liability
 (Term Sheet)

 Sale Free and Clear of   The “Purchased Assets” shall include substantially all of the assets of the Sellers, free
 Unexpired Leases         and clear of all liens, claims, interests and encumbrances (other than the Assumed


                                                        9
US-DOCS\121677994.7
                   Case 21-10570-MFW             Doc 29       Filed 03/15/21         Page 10 of 136




           Provision                                                  Summary
    (Term Sheet)                Liabilities and the Permitted Encumbrances (as defined on Annex 1 to the Stalking
                                Horse Term Sheet.))

                                The aggregate consideration for the Purchased Assets (the “Purchase Price”) shall
    Credit Bid                  include, among other things: a credit bid, on a dollar-for-dollar basis, pursuant to
                                section 363(k) of the Bankruptcy Code, in an aggregate amount not less than
    (Term Sheet)                $250 million, comprised of (A) the full amount of the DIP Obligations outstanding as
                                of the Closing Date, and (B) up to 100% of the Prepetition Obligations.

    Relief from                 This Motion seeks relief from Bankruptcy Rule 6004(h) in connection with the Sale.
    Bankruptcy Rule
    6004(h)
    (Motion, ¶ 70)


II.        The Bidding Procedures

           13.       The Debtors desire to receive the greatest value for the Assets. Although the

Debtors believe the proposed Stalking Horse Agreement is fair and reasonable, the Debtors

nevertheless intend to offer the Assets for sale pursuant to a value-maximizing section 363 sale

process and consistent with the Bidding Procedures in the hope that better bids are generated for

all or a portion of the Assets.

           14.       The Bidding Procedures are intended to promote a fair and robust competitive sale

process, consistent with the timeline of these Chapter 11 Cases, and to confirm that the Stalking

Horse Bid is, indeed, the best offer or identify an alternative bid that is better. The Bidding

Procedures contain the following provisions that are to be highlighted pursuant to Local Rule

6004-1(c), which are more fully described in the Bidding Procedures:8




8
      The following summary is qualified in its entirety by reference to the provisions of the Bidding Procedures. In the
      event of any inconsistencies between the provisions of the Bidding Procedures and the summary, the terms of the
      Bidding Procedures shall govern. Capitalized terms used in this summary and not otherwise defined herein shall
      have the meaning ascribed to them in the Bidding Procedures.


                                                            10
US-DOCS\121677994.7
               Case 21-10570-MFW                Doc 29      Filed 03/15/21          Page 11 of 136




          Provision                                                     Summary

Provisions Governing              To participate in the bidding process or otherwise be considered for any purpose
Interested Parties and            hereunder, a person or entity interested in the Assets or part of the Assets (other than
Prospective Bidders               the Stalking Horse Bidder) (an “Interested Party”) must deliver to the Debtor
                                  Advisors the following documents and information (collectively, the “Preliminary
(Bidding Procedures)              Bid Documents”) (unless the Debtors, in their business judgment, choose to waive
                                  any of the following requirements for any Interested Bidder):
                                           1.       an executed confidentiality agreement unless the Interested Party
                                                    has already executed a confidentiality agreement on terms
                                                    acceptable to the Debtors (a “Confidentiality Agreement”);9
                                           2.       identification of the Interested Party and any principals and
                                                    representatives thereof who are authorized to appear and act on its
                                                    behalf for all purposes regarding the contemplated Sale; and
                                           3.       proof by the Interested Party of its financial capacity to (x) close a
                                                    proposed Sale, which may include financial statements of, or
                                                    verified financial commitments obtained by, the Interested Party
                                                    (or, if the Interested Party is an entity formed for the purpose of
                                                    acquiring the desired Assets, the party that will bear liability for a
                                                    breach) and (y) provide adequate assurance of future performance
                                                    under any executory contracts and unexpired leases to be assumed
                                                    by the Debtors and assigned to such bidder, pursuant to section
                                                    365 of the Bankruptcy Code, in connection with the Sale; the
                                                    adequacy of which, in each case, will be assessed by the Debtors
                                                    and their advisors (including after consultation with the
                                                    Consultation Parties).
                                  The Debtors, after consultation with their advisors and the Consultation Parties, will
                                  determine and notify each Interested Party whether such Interested Party has
                                  submitted adequate documents so that such Interested Party may proceed to conduct
                                  due diligence and submit a Bid (such Interested Party, a “Prospective Bidder”).
                                  Each Interested Party shall comply with all reasonable requests for information and
                                  due diligence access by the Debtors and their advisors regarding the ability of such
                                  Interested Party, as applicable, to consummate its contemplated transaction.

Provisions Governing              To be eligible to participate in the Auction, each offer, solicitation, or proposal to
Qualification of Bidders and      acquire Assets (each, a “Bid”), other than the Stalking Horse Bid, must be delivered
Qualified Bids                    or transmitted via email (in .pdf or similar format) so as to be actually received by
                                  the Debtors’ Advisors,10 no later than 5:00 p.m. (prevailing Eastern Time) on
(Bidding Procedures)              April 29, 2021 (the “Qualified Bid Deadline”), or such other date as may be agreed
                                  to by the Debtors after consulting with the Consultation Parties, and satisfy each of
                                  the following conditions:
                                           1.       Confidentiality. The bidder shall have executed and delivered to
                                                    the Debtors a Confidentiality Agreement.



9
     Interested Parties may obtain a copy of a Confidentiality Agreement by contacting the representatives from the
     Debtors’ investment banker, Perella Weinberg Partners, identified above.
10
     The Debtors will provide copies of all Bids via electronic mail as soon as reasonably practicable to counsel for
     any official committee appointed in these chapter 11 cases.


                                                          11
US-DOCS\121677994.7
              Case 21-10570-MFW              Doc 29     Filed 03/15/21         Page 12 of 136




          Provision                                                Summary
                                        2.      Assets. The Bid must clearly identify the following: (a) the
                                                particular Assets, or the portion thereof identified with reasonable
                                                specificity, to be purchased and/or liquidated or otherwise
                                                disposed of; (b) the liabilities and obligations to be assumed,
                                                including any debt to be assumed; and (c) whether the bidder
                                                intends to operate the Debtors’ business as a going concern, or to
                                                liquidate the business.
                                        3.      Purchase Price. The Bid must clearly set forth the purchase price
                                                to be paid (the “Purchase Price”) and (a) must propose a Purchase
                                                Price in cash equal to or greater than the aggregate of the sum of
                                                (i) the amount of the Credit Bid, (ii) $750,000 (the maximum
                                                amount of the Expense Reimbursement), and (iii) the amount of
                                                the Minimum Overbid (as defined herein).
                                        4.      Deposit. Each Bid (other than the Stalking Horse Bid) must be
                                                accompanied by a cash deposit in the amount equal to 10 percent
                                                of the aggregate cash Purchase Price of the Bid to be held in an
                                                escrow account to be identified and established by the Debtors (the
                                                “Deposit”), provided that if a bidder increases its Bid at the
                                                Auction and is the Successful Bidder or Backup Bidder (each as
                                                defined herein), such bidder must increase its Deposit to be equal
                                                to 10 percent of the proposed Purchase Price submitted at the
                                                Auction within three business days after the Auction.
                                        5.      Legal Capacity. Each Bid must demonstrate to the Debtors’
                                                satisfaction that the bidder has the legal capacity to consummate
                                                the transaction it is proposing.
                                        6.      Bid Documents. Each Bid must include duly executed, non-
                                                contingent transaction documents necessary to effectuate the
                                                transactions contemplated in the Bid (the “Bid Documents”). The
                                                Bid Documents shall include: a clearly marked executed written
                                                agreement that is substantially similar to the form of the Stalking
                                                Horse Agreement (with a redline showing any changes from the
                                                Stalking Horse Agreement (“Proposed Revised APA”)) and any
                                                material documents integral to such Bid.
                                        7.      Designation of Assigned Contracts and Leases. The Bid must (a)
                                                identify any and all executory contracts and unexpired leases of
                                                the Debtors that the bidder wishes to be assumed and assigned to
                                                the bidder at closing and (b) confirm that the bidder will be
                                                responsible for any cure costs associated with such assumption and
                                                include a good faith estimate of such cure costs (which estimate
                                                may be provided by the Debtors). In addition, each Bid must
                                                indicate whether the Bid (i) provides for the assumption of Caliber
                                                Contracts11 or (ii) is contingent upon the Bankruptcy Court
                                                granting particular relief with respect to the Caliber Contracts and,
                                                if so, describes such relief. To the extent that the Bid is contingent
                                                upon rejection and/or other relief with respect to the Caliber
                                                Contracts, such Bid must also indicate at what purchase price such

11
     “Caliber Contracts” means, collectively, any of the contracts between the Debtors and Caliber Midstream
     Partners LP or any of its affiliates.


                                                      12
US-DOCS\121677994.7
              Case 21-10570-MFW               Doc 29    Filed 03/15/21          Page 13 of 136




          Provision                                                 Summary
                                                 bidder would be willing to consummate the proposed transaction
                                                 in the absence of such relief (which may, for the avoidance of
                                                 doubt, be $0).
                                        8.       Financial Wherewithal. The bidder shall submit financial and
                                                 other information to the Debtors, including support indicating the
                                                 availability of funds to satisfy the Purchase Price, sufficient to
                                                 allow the Debtors to make a reasonable determination as to such
                                                 bidder’s ability consummate the contemplated sale.
                                        9.       Adequate Assurance of Future Performance. The bidder shall
                                                 submit information providing adequate assurance of future
                                                 performance under all contracts and leases proposed to be assumed
                                                 and assigned to the bidder (the “Adequate Assurance
                                                 Information”), including (i) information about the bidder’s
                                                 financial condition, such as federal tax returns for two years, a
                                                 current financial statement, or bank account statements, (ii) the
                                                 identity and exact name of the bidder (including any equity holder
                                                 or other financial backer if the bidder is an entity formed for the
                                                 purpose of consummating the proposed transaction, and (iii) such
                                                 additional information regarding the bidder as the bidder may elect
                                                 to include. The bidder shall also identify a contact person (with
                                                 relevant contact information) that counterparties to any lease or
                                                 contract can contact to obtain additional Adequate Assurance
                                                 Information. By submitting a Bid, that bidder agrees that the
                                                 Debtors may disseminate its Adequate Assurance Information to
                                                 affected landlords and contract counterparties in the event that the
                                                 Debtors determine such bid to be a Qualified Bid.
                                        10.      Contingencies. The Bid shall be an unqualified and binding bid
                                                 with no contingencies or conditions (including obtaining
                                                 financing, any internal approvals, or performing any additional
                                                 diligence) and all diligence must be completed before the Bid
                                                 Deadline.
                                        11.      Identity. The Bid must fully disclose the legal identity of each
                                                 person or entity bidding or otherwise participating in connection
                                                 with such Bid (including each equity holder or financial backer of
                                                 the bidder if such bidder is an entity formed for the purpose of
                                                 consummating the proposed transaction contemplated by such
                                                 Bid), and the complete terms of any such participation, and must
                                                 also disclose any connections or agreements with the Debtors, any
                                                 other known Interested Party, Prospective Bidder, or bidder,
                                                 and/or any officer or director of the foregoing, including, without
                                                 limitation, with respect to a collaborative or joint Bid or any other
                                                 combination concerning the proposed Bid.12                Under no
                                                 circumstances will any undisclosed principals, equity holders, or
                                                 financial backers be associated with any Bid.
                                        12.      Irrevocable. ALL BIDS SHALL BE DEEMED IRREVOCABLE
                                                 UNTIL THE CONCLUSION OF THE AUCTION, AND IF

12
     The Debtors may approve collaborative or joint Bids (or any other combination concerning Bids) in their
     discretion (after consultation with the Consultation Parties) on a case-by-case basis.


                                                       13
US-DOCS\121677994.7
              Case 21-10570-MFW     Doc 29    Filed 03/15/21          Page 14 of 136




         Provision                                        Summary
                                       SUCH BID IS SELECTED AS THE SUCCESSFUL BID OR
                                       THE BACKUP BID, UNTIL THE CONSUMMATION OF THE
                                       SALE, NOTWITHSTANDING ANY CONDITIONS LISTED IN
                                       THE APPLICABLE BID DOCUMENTS. IN THE EVENT
                                       THAT A BIDDER SEEKS TO REVOKE SUCH BID, THE
                                       DEBTORS SHALL BE ENTITLED TO KEEP SUCH BIDDER’S
                                       DEPOSIT AND PURSUE ALL OTHER CONTRACTUAL
                                       REMEDIES UNDER LAW OR EQUITY.
                              13.      Employment and Employee Obligations. The Bid must (a)
                                       specify whether the bidder intends to hire any or all of the Debtors’
                                       employees and (b) expressly propose the treatment of the Debtors’
                                       prepetition compensation, incentive, retention, bonus, or other
                                       compensatory arrangements, plan, or agreements, including offer
                                       letters, employment agreements, consulting agreements, severance
                                       arrangements, retention bonus agreements, change in control
                                       agreements, retiree benefits, and any other employment related
                                       agreements.
                              14.      Wind-Down Amounts. The Bid must ensure that the Debtors will
                                       retain sufficient cash to fund such costs in a manner at least
                                       equivalent to the Wind-Down Budget (as defined in the Stalking
                                       Horse Agreement) as agreed to by the Debtors and the Stalking
                                       Horse Bidder.
                              15.      Time Frame for Closing. The Bid must contain a statement from
                                       the bidder that it is prepared to enter into and consummate the
                                       transactions contemplated in the Proposed Revised APA no later
                                       than June 13, 2021 and must provide perspective on any potential
                                       regulatory issues that may arise in connection with such bidder’s
                                       acquisition of the Assets including timing for resolution thereof.
                              16.      Cooperation. The bidder must provide a covenant to cooperate
                                       with the Debtors to provide pertinent factual information regarding
                                       such bidder’s operations reasonably required to analyze issues
                                       arising with respect to any applicable laws or regulatory
                                       requirements.
                              17.      Backup Bidder. By submitting a Bid, each bidder (other than the
                                       Stalking Horse Bidder) agrees to be a Backup Bidder, should the
                                       Bid be so selected.
                              18.      As-Is, Where-Is.       The Bid must include the following
                                       representations and warranties (or the bidder must otherwise agree
                                       that such representations and warranties may be incorporated into
                                       the applicable Bid Documents should the Bid be selected as the
                                       Successful Bid): (a) expressly state that the bidder has had an
                                       opportunity to conduct any and all due diligence regarding the
                                       Debtors’ businesses and the Assets prior to submitting its Bid; and
                                       (b) a statement that the bidder has relied solely upon its own
                                       independent review, investigation, and/or inspection of any
                                       relevant documents and the Assets in making its Bid and did not
                                       rely on any of the Debtors’ or any of their advisors’ written or oral
                                       statements, representations, promises, warranties, or guaranties
                                       whatsoever, whether express or implied, by operation of law or
                                       otherwise, regarding the Debtors’ businesses or the Assets or the

                                             14
US-DOCS\121677994.7
              Case 21-10570-MFW        Doc 29      Filed 03/15/21          Page 15 of 136




         Provision                                             Summary
                                           completeness of any information provided in connection
                                           therewith, except (with respect to the Debtors only) as expressly
                                           stated in the representations and warranties contained in the
                                           bidder’s Proposed Revised APA.
                                 19.       Authorization. The Bid must include evidence that the bidder has
                                           obtained authorization or approval from its board of directors (or
                                           comparable governing body) acceptable to the Debtors with
                                           respect to the submission, execution, and delivery of its Bid,
                                           participation in the Auction, and closing of the proposed
                                           transaction contemplated in such Bid. The Bid shall further state
                                           that any necessary filings under applicable regulatory, antitrust,
                                           and other laws will be made in a timely manner and that payment
                                           of the fees associated therewith shall be made by the bidder.
                                 20.       Disclaimer of Fees. Each Bid must disclaim any right to receive
                                           a fee analogous to a break-up fee, expense reimbursement,
                                           termination fee, or any other similar form of compensation. For
                                           the avoidance of doubt, no bidder will be permitted to request, nor
                                           be granted by the Debtors, at any time, whether as part of the
                                           Auction or otherwise, a break-up fee, expense reimbursement,
                                           termination fee, or any other similar form of compensation, and by
                                           submitting its Bid is agreeing to refrain from and waive any
                                           assertion or request for reimbursement on any basis, including
                                           under section 503(b) of the Bankruptcy Code.
                                 21.       Adherence to Bid Procedures. Each Bid must include a statement
                                           that (a) the bidder has acted in good faith consistent with section
                                           363(m) of the Bankruptcy Code, (b) the Bid constitutes a bona
                                           fide offer to consummate the proposed transactions, and (c) the
                                           bidder agrees to be bound by these Bidding Procedures.
                                 22.       No Collusion. The bidder must acknowledge in writing that (a) in
                                           connection with submitting its Bid, it has not engaged in any
                                           collusion that would be subject to section 363(n) of the Bankruptcy
                                           Code with respect to any Bids or the Sale, specifying that it did not
                                           agree with any party to control price; and (b) it agrees not to
                                           engage in any collusion that would be subject to section 363(n) of
                                           the Bankruptcy Code with respect to any Bids, the Auction, or the
                                           Sale.
                                 23.       Other Information. The Bid must contain such other information
                                           as may be reasonably requested by the Debtors.
                          Selection of Qualified Bids: The Debtors will determine in their discretion, and
                          after consultation with the Consultation Parties, which Bids meet the above
                          criteria, and if so, such Bid shall constitute a “Qualified Bid” and such bidder
                          shall constitute a “Qualified Bidder.” The Debtors, after consultation with the
                          Consultation Parties, will evaluate whether a Bid constitutes a Qualified Bid using
                          any and all factors that the Debtors deem reasonably pertinent, including, without
                          limitation, (i) the amount of the purchase price set forth in the Bid, (ii) the risks
                          and timing associated with consummating a sale transaction(s) with the bidder,
                          (iii) any Assets included in or excluded from the Bid, including any proposed
                          assumed contracts and leases, (iv) any liabilities and obligations assumed as part
                          of the Bid, (v) the ability to obtain any and all necessary regulatory approvals for
                          the proposed sale transaction, (vi) the net benefit to the Debtors’ estates, (vii) the

                                                15
US-DOCS\121677994.7
               Case 21-10570-MFW             Doc 29       Filed 03/15/21        Page 16 of 136




          Provision                                                  Summary
                                 tax consequences of such Bid, and (viii) the impact on employees and the
                                 proposed treatment of employee obligations. A joint bid (a Bid submitted on
                                 behalf of more than one bidder) may, in the Debtors’ business judgment, and after
                                 consultation with the Consultation Parties, be deemed a Qualified Bid if it
                                 otherwise complies with all of the requirements set forth above.

                                 If the Debtors receive a Bid that does not meet the requirements for a Qualified
                                 Bid, the Debtors may provide the respective bidder with the opportunity to remedy
                                 any deficiencies before the Auction in order to render such Bid a Qualified Bid.
                                 The Debtors may also waive or modify any of the above requirements in the
                                 exercise of their reasonable business judgment after consultation with the
                                 Consultation Parties. Any Bid that the Debtors determine after consultation with
                                 the Consultation Parties does not meet the above requirements (excluding any
                                 waived or modified requirements) shall be rejected as a non-conforming bid.

                                 The Debtors shall inform bidders whether or not their Bids have been designated
                                 as Qualified Bids no later than 5:00 p.m. (prevailing Eastern Time) on the date
                                 three days following the Bid Deadline.

                                 Between the date that the Debtors notify a bidder that it is a Qualified Bidder and
                                 the Auction, the Debtors may discuss, negotiate, or seek clarification of any
                                 Qualified Bid from a Qualified Bidder. Without the prior written consent of the
                                 Debtors, a Qualified Bidder may not modify, amend, or withdraw its Qualified
                                 Bid, except for proposed amendments to increase the consideration contemplated
                                 by, or otherwise improve the terms of, the Qualified Bid, during the period that
                                 such Qualified Bid remains binding as specified in these Bidding Procedures;
                                 provided that any Qualified Bid may be improved at the Auction as set forth
                                 herein. Any improved Qualified Bid must continue to comply with the
                                 requirements for Qualified Bids set forth in these Bidding Procedures.

                                 Notwithstanding anything herein, unless the DIP Agent and Prepetition Agent
                                 consent, no Bid other than the Stalking Horse Bid shall be determined to be a
                                 Qualified Bid or the Successful Bid (as defined below) unless it provides for cash
                                 consideration of an amount at least equal to the Stalking Horse Bidder’s Purchase
                                 Price plus $750,000 (the maximum amount of the Expense Reimbursement) and
                                 the Minimum Overbid.

                                 Each Qualified Bidder shall comply with all reasonable requests for additional
                                 information and due diligence access requested by the Debtors or their advisors.
                                 Failure by a Qualified Bidder to comply with such reasonable requests for
                                 additional information and due diligence access may be a basis for the Debtors to
                                 determine that such bidder is no longer a Qualified Bidder or that a Bid made by
                                 such bidder is not a Qualified Bid.
Provisions Providing Bid        Reasonable, documented out-of-court fees and expenses (the “Reimbursable
Protections to Stalking Horse   Expenses”) (to the extent not reimbursed under the DIP Facility) incurred by
Bidder                          Purchaser and its affiliates prior to termination of the APA in connection with the
                                transactions contemplated hereby and thereby, including reasonable fees and
                                expenses of legal counsel, financial advisors, consultants and any other advisors
(Term Sheet)                    that Purchaser engages in its reasonable discretion, subject to a cap of $750,000.

Provisions Governing the        If one or more Qualified Bids (in addition to the Stalking Horse Bid) are received by
Auction                         the Qualified Bid Deadline, the Debtors will conduct the Auction with respect to the
                                Debtors’ Assets. If the Debtors do not receive any Qualified Bids (other than the

                                                       16
US-DOCS\121677994.7
              Case 21-10570-MFW        Doc 29       Filed 03/15/21         Page 17 of 136




          Provision                                            Summary
(Bidding Procedures)     Stalking Horse Bid), the Debtors will not conduct the Auction and will designate the
                         Stalking Horse Bid as the Successful Bid and seek approval thereof at the Sale
                         Hearing.
                         Prior to the commencement of the Auction, the Debtors will notify all Qualified
                         Bidders of the best Qualified Bid, as determined in the Debtors’ reasonable business
                         judgment (after consultation with the Consultation Parties) (the “Baseline Bid”), and
                         provide copies of the Bid Documents supporting the Baseline Bid to all Qualified
                         Bidders. The determination of which Qualified Bid constitutes the Baseline Bid and
                         which Qualified Bid will constitute the Successful Bid shall take into account any
                         factors the Debtors (after consultation with the Consultation Parties) reasonably
                         deem relevant to the value of the Qualified Bid to the Debtors’ estates, including,
                         among other things, the following: (i) the amount and nature of the consideration,
                         including any obligations to be assumed; (ii) the executory contracts and unexpired
                         leases of the Debtors, if any, for which assumption and assignment or rejection is
                         required, and the costs and delay associated with any litigation concerning executory
                         contracts and unexpired leases necessitated by such bid; (iii) the number, type, and
                         nature of any changes to the Stalking Horse Agreement, as applicable, requested by
                         each Qualified Bidder; (iv) the extent to which such modifications are likely to delay
                         closing of the sale of the Assets and the cost to the Debtors of such modifications or
                         delay; (v) the likelihood of the Qualified Bidder being able to close the proposed
                         transaction (including obtaining any required regulatory approvals) and the timing
                         thereof; (vi) the net benefit to the Debtors’ estates; (vii) the tax consequences of such
                         Qualified Bid; and (viii) the impact on employees and the proposed treatment of
                         employee obligations.
                         The Auction shall take place on May 4, 2021 at 10:00 a.m. (Eastern Time) (i) by
                         videoconference, or (ii) on such other date and/or at such other location or by other
                         virtual means as determined by the Debtors.
                         The Debtors reserve the right, in their reasonable business judgment and after
                         consultation with the Consultation Parties, and with the consent of the Stalking Horse
                         Bidder, to adjourn the Auction one or more times to, among other things, (i) facilitate
                         discussions between the Debtors and Qualified Bidders, (ii) allow Qualified Bidders
                         to consider how they wish to proceed, and (iii) provide Qualified Bidders the
                         opportunity to provide the Debtors with such additional evidence as the Debtors, in
                         their reasonable business judgment, may require, that the Qualified Bidder has
                         sufficient internal resources or has received sufficient non-contingent debt or equity
                         funding commitments to consummate the proposed Sale Transaction(s) at the
                         prevailing bid amount.
                         Only Qualified Bidders, parties invited by the Debtors, and counsel to any official
                         committee appointed in these chapter 11 cases are eligible to participate in the
                         Auction, subject to other limitations as may be reasonably imposed by the Debtors
                         in accordance with these Bidding Procedures. Qualified Bidders participating in the
                         Auction must appear in person via videoconference at the Auction, or through a duly
                         authorized representative.
                         The Auction shall be governed by the following procedures, subject to the Debtors’
                         right to modify such procedures in their reasonable business judgment:
                                  1.       Baseline Bid as Price Floor. Bidding shall commence at the
                                           amount of the Baseline Bid.
                                  2.       Minimum Overbid. Qualified Bidders may submit successive
                                           Bids better than the previous Bid, based on and increased from the


                                                 17
US-DOCS\121677994.7
              Case 21-10570-MFW    Doc 29     Filed 03/15/21         Page 18 of 136




         Provision                                       Summary
                                      Baseline Bid for the relevant Assets (each such Bid, an
                                      “Overbid”). Any Qualified Bidder’s initial Overbid and each
                                      subsequent Overbid shall be at least a $1,000,000 increase in cash,
                                      cash equivalents, or assumed liabilities over the previous price, as
                                      determined by the Debtors in their reasonable business judgment
                                      (the “Minimum Overbid”). The Debtors may, in their reasonable
                                      business judgment, announce increases or reductions to the
                                      Minimum Overbid at any time during the Auction. For purposes
                                      of the Overbid, the Stalking Horse Bidder shall be entitled to a
                                      credit in the amount of the Expense Reimbursement and its
                                      Overbid may be in the form of an increase in its Credit Bid.
                              3.      Overbid Requirements. Except as modified herein, an Overbid
                                      must comply with the conditions for a Qualified Bid set forth
                                      above, provided, however, that the Bid Deadline shall not apply.
                                      Any Overbid must remain open and binding on the bidder until and
                                      unless the Debtors accept a better Overbid.
                              4.      Announcement of Rules. At commencement of the Auction, the
                                      Debtors may announce procedural and related rules governing the
                                      Auction, including time periods available to all Qualified Bidders
                                      to submit successive Bid(s).
                              5.      No Round-Skipping. Round-skipping, as described herein, is
                                      explicitly prohibited. To remain eligible to participate in the
                                      Auction, in each round of bidding, (i) each Qualified Bidder must
                                      submit a Bid in such round of bidding that is a better offer than the
                                      immediately preceding Bid submitted by a Qualified Bidder in
                                      such round of bidding and (ii) to the extent a Qualified Bidder fails
                                      to bid in such round of bidding or to submit a Bid in such round of
                                      bidding that is a better offer than the immediately preceding Bid
                                      submitted by a Qualified Bidder in such round of bidding, as
                                      determined by the Debtors in their reasonable business judgment
                                      (after consultation with the Consultation Parties), such Qualified
                                      Bidder shall be disqualified from continuing to participate in the
                                      Auction for such Assets.
                              6.      Overbid Alterations. An Overbid may contain alterations,
                                      modifications, additions, or deletions of any terms of the Bid no
                                      less favorable to the Debtors’ estates than any prior Qualified Bid
                                      or Overbid, as determined in the Debtors’ business judgment, but
                                      shall otherwise comply with the terms of these Bidding
                                      Procedures.
                              7.      Best Offer. After the first round of bidding and between each
                                      subsequent round of bidding, the Debtors shall announce the Bid
                                      that they believe in their reasonable business judgment and upon
                                      consultation with their advisors, and the Consultation Parties, to be
                                      the best offer for the relevant Assets (the “Leading Bid”). Each
                                      round of bidding will conclude after each participating Qualified
                                      Bidder has had the opportunity to submit a subsequent Bid with
                                      full knowledge of the Leading Bid.
                              8.      Rejection of Bids. The Debtors, in their reasonable business
                                      judgment, and after consultation with the Consultation Parties,
                                      may reject, at any time before entry of an order of the Court

                                            18
US-DOCS\121677994.7
              Case 21-10570-MFW           Doc 29     Filed 03/15/21          Page 19 of 136




          Provision                                              Summary
                                             approving a Successful Bid, any Bid that the Debtors determine is
                                             (i) inadequate or insufficient, (ii) not in conformity with the
                                             requirements of the Bankruptcy Code, the Bidding Procedures, or
                                             the terms and conditions of the Sale, or (iii) contrary to the best
                                             interests of the Debtors, their estates, their creditors, and other
                                             stakeholders.
                                    9.       Additional Information. The Debtors have the right to request any
                                             additional information that will allow the Debtors to make a
                                             reasonable determination as to a Qualified Bidder’s financial and
                                             other capabilities to consummate the transactions contemplated by
                                             their proposal and any further information that the Debtors believe
                                             is reasonably necessary to clarify and evaluate any Bid made by a
                                             Qualified Bidder during the Auction.
                                    10.      Modification of Procedures. The Debtors may (after consultation
                                             with the Consultation Parties) announce at the Auction modified or
                                             additional procedures for conducting the Auction or otherwise
                                             modify these Bidding Procedures.
                                    11.      No Collusion. Each Qualified Bidder participating at the Auction
                                             will be required to confirm on the record at the Auction that (i) it
                                             has not engaged in any collusion with respect to the bidding and
                                             (ii) its Qualified Bid is a good-faith bona fide offer and it intends
                                             to consummate the proposed transaction if selected as the
                                             Successful Bidder.

Modifications of Bidding   The Debtors may (after consultation with the Consultation Parties) announce at the
Procedures                 Auction modified or additional procedures for conducting the Auction or otherwise
                           modify these Bidding Procedures.
(Bidding Procedures)
                           The Debtors reserve their rights to modify, after consultation with the Consultation
                           Parties, these Bidding Procedures in their reasonable business judgment in any
                           manner that will best promote the goals of the bidding process, or impose, at or prior
                           to the conclusion of the Auction, additional customary terms and conditions on the
                           sale of the Assets, including, without limitation: (a) extending the deadlines set forth
                           in these Bidding Procedures; (b) adjourning the Auction at the Auction and/or
                           adjourning the Sale Hearing without further notice; (c) adding procedural rules that
                           are reasonably necessary or advisable under the circumstances for conducting the
                           Auction; (d) canceling the Auction; and (e) rejecting any or all Bids or Qualified
                           Bids.

Closing with Alternative   If an Auction is conducted, the Qualified Bidder with the second-best Qualified Bid
Backup Bidders             at the Auction, as determined by the Debtors in the exercise of their reasonable
                           business judgment, shall be required to serve as a backup bidder (as applicable, the
(Bidding Procedures)       “Backup Bid” and “Backup Bidder”), until the consummation of the Sale, and each
                           Qualified Bidder shall agree and be deemed to agree to be the Backup Bidder if so
                           designated. Notwithstanding anything else herein, (a) the Stalking Horse Bidder
                           shall not be required to serve as the Backup Bidder and (b) if there are least two
                           Qualified Bids other than the Successful Bid, then the third-best Bid shall be the
                           Backup Bid unless otherwise agreed to by the Stalking Horse Bidder.




                                                   19
US-DOCS\121677994.7
              Case 21-10570-MFW             Doc 29       Filed 03/15/21         Page 20 of 136




         Provision                                                  Summary
                               The identity of the Backup Bidder and the amount and material terms of the Qualified
                               Bid of the Backup Bidder shall be announced by the Debtors at the conclusion of the
                               Auction at the same time the Debtors announce the identity of the Successful Bidder.
                               The Backup Bid shall remain binding on the Backup Bidder until the earlier of (a)
                               the closing of a Sale Transaction for the applicable Assets pursuant to the Successful
                               Bid and (b) 120 days after the date of the Sale Hearing, unless otherwise decided. If
                               a Successful Bidder fails to consummate the approved transactions contemplated by
                               its Successful Bid, the Debtors may select the Backup Bidder as the Successful
                               Bidder and, in such event, such Backup Bidder shall be deemed a Successful Bidder
                               for all purposes. The Debtors will be authorized, but not required, to consummate
                               all transactions contemplated by the Bid of such Backup Bidder without further order
                               of the Court or notice to any party.


        15.       Importantly, the Bidding Procedures recognize the fiduciary obligations of the

Debtors:

              •   The Bidding Procedures provide that nothing contained therein will require the
                  board of directors, board of managers, or such similar governing body of any
                  Debtor to take any action, or to refrain from taking any action, with respect to the
                  Bidding Procedures, to the extent such board of directors, board of managers, or
                  such similar governing body reasonably determines in good faith, after consultation
                  with their counsel, that taking such action, or refraining from taking such action, as
                  applicable, would be inconsistent with applicable law or its fiduciary obligations
                  under applicable law.

              •   The Bidding Procedures do not impair the Debtors’ ability to consider all Qualified
                  Bid proposals.

              •   The Bidding Procedures preserve the Debtors’ right to modify the Bidding
                  Procedures as necessary or appropriate to maximize value for their estates.

              •   Through the Bidding Procedures, the Debtors have agreed to provide substantial
                  information about the ongoing sale process to their stakeholders to ensure that they
                  are apprised of the status and determinations related to the sale.

III.    The Proposed Sale Timeline

        16.       The Debtors’ milestones in the DIP Term Sheet require, among other things, (a) a

Qualified Bid Deadline no later than 45 days after the Petition Date, (b) an Auction (if necessary)

no later than 50 days after the Petition Date, and (c) an order approving the sale by no later than




                                                      20
US-DOCS\121677994.7
                Case 21-10570-MFW                Doc 29        Filed 03/15/21         Page 21 of 136




60 days after the Petition Date. Accordingly, the Debtors respectfully request that the Court

approve the following proposed timeline for a sale process:

                   Event                                                   Proposed Date

                                                14 days after service of Contract Schedule or Supplemental
     Contract Objection Deadline
                                                Cure Notice

                                                April 29, 2021 at 5:00 p.m. (prevailing Eastern Time)
        Qualified Bid Deadline
                                                (45 days following the Petition Date)

                                                18 days after entry of the Bidding Procedures Order,
       Sale Objection Deadline13
                                                at 4:00 p.m. (prevailing Eastern Time)

                                                May 4, 2021 at 10:00 a.m. (prevailing Eastern Time)
        Auction (if necessary)14
                                                (50 days following the Petition Date)
                                                As soon as reasonably practicable after closing the
            Deadline to file
                                                Auction, if any, and in any event not less than 24 hours
     Notice of Successful Bidder15
                                                after closing the Auction
                                                Earlier of (a) four days following the filing of the Notice of
            Post-Auction
                                                Successful Bidder and (b) 12:00 p.m. (prevailing Eastern
         Objection Deadline16
                                                Time) one day prior to the Sale Hearing

              Sale Hearing                      On or before May 14, 2021 (prevailing Eastern Time)
     (subject to Court availability)            (on or before 60 days following the Petition Date)

          17.      The Debtors believe that the above timeline will provide parties with sufficient time

to obtain information necessary to formulate a competitive bid, maximizing the prospect that the



13
     The Sale Objection Deadline applies to all objections to the entry of the Sale Order and the sale of the Assets to
     the Buyer, with the exception of objections solely related to the identity of the Successful Bidder(s) (other than the
     Stalking Horse Bidder) and adequate assurance of future performance by the Successful Bidder(s) (other than the
     Stalking Horse Bidder), which must be filed by the Post-Auction Objection Deadline (as defined below).
14
     If no Qualified Bids (as defined herein) other than the Stalking Horse Bid are received by the Qualified Bid
     Deadline, then the Debtors will cancel the auction and seek approval of the Stalking Horse Bid at the Sale Hearing.
15
     If the Auction is cancelled, the Debtors will promptly file a Notice of Successful Bidder identifying the Stalking
     Horse Bidder as the Successful Bidder.

16
     The Post-Auction Objection Deadline applies only to objections related to the identity of the Successful Bidder(s)
     (other than the Stalking Horse Bidder) or adequate assurance of future performance provided by the Successful
     Bidder(s) (other than the Stalking Horse Bidder).


                                                            21
US-DOCS\121677994.7
              Case 21-10570-MFW         Doc 29      Filed 03/15/21     Page 22 of 136




Debtors will receive offers that will benefit the Debtors’ estates and their stakeholders. The

Debtors submit that the sale process is reasonable in time and scope and will permit sufficient time

for any interested bidders to conduct their due diligence with respect to the Assets and formulate

bids on the Assets. Accordingly, the Debtors believe the relief requested by this Motion is in best

interest of the Debtors’ estates, will provide interested parties with sufficient opportunity to

participate, and, therefore, should be approved.

IV.     Form and Manner of Sale Notice

        18.      As soon as reasonably practicable after entry of the Bidding Procedures Order, the

Debtors will serve the Sale Notice upon the following parties or their respective counsel, if known

(collectively, the “Sale Notice Parties”): (i) the Notice Parties (as defined below); (ii) counsel to

any statutory committee appointed in these Chapter 11 Cases; (iii) all taxing and regulatory

authorities having jurisdiction over any of the Assets (including, for the states in which the Debtors

operate, environmental authorities and secretaries of state); (iv) the Federal Trade Commission;

(v) the United States Attorney General/Antitrust Division of Department of Justice; (vi) all entities

known by the Debtors to have asserted an Interest against the Assets; (vii) all parties who have

expressed a written interest to the Debtors in acquiring all or a substantial portion of the Debtors

Assets in the 12 months prior to the Petition Date; (viii) all non-Debtor counterparties to

Potentially Assigned Contracts; and (ix) all of the other known creditors and equity security

holders of the Debtors.

        19.      Additionally, as soon as reasonably practicable after entry of the Bidding

Procedures Order, the Debtors will publish a notice, substantially in the form of the Sale Notice,

on one occasion, in The Wall Street Journal and The Bismarck Tribune. This publication notice

will provide notice of the Sale to any other interested parties whose identities are unknown to the



                                                   22
US-DOCS\121677994.7
              Case 21-10570-MFW           Doc 29     Filed 03/15/21       Page 23 of 136




Debtors. The Debtors will also post the Sale Notice and Bidding Procedures Order on the website

of the Debtors’ claims and noticing agent.

        20.      The Debtors submit that the Sale Notice and proposed publication notice are

reasonably calculated to provide all interested parties with timely and proper notice of the proposed

Sale, including (a) the date, time, and place of the Auction (if one is held); (b) the Bidding

Procedures and the dates and deadlines related thereto; (c) the dates and deadlines related to the

Sale Hearing; and (d) instructions for promptly obtaining a copy of the Stalking Horse Agreement.

        21.      In addition to providing notice of the potential Sale Transaction and the Sale

Objection Deadline, the Sale Notice provides holders of any alleged termination, approval rights,

consent rights, preferential purchase rights, rights of purchase, rights of first refusal, rights of first

offer, tag-along rights, or similar rights in any Asset constituting real property with respect to the

Debtors’ proposed transfer, sale, assumption and/or assignment of such Asset (collectively,

“Consent and Similar Rights”) with notice that they must assert any such Consent and Similar

Rights (and/or objections to the sale based thereon) no later than the Sale Objection Deadline. The

Sale Notice also provides instructions for asserting such rights and related sale objections

(including the need to provide supporting documentation and to identify the Assets subject to such

rights), as well as the consequences of failing to do so in a timely manner, in accordance with such

instructions. The Debtors submit that the foregoing procedures set forth in the Sale Notice and the

Bidding Procedures Order afford holders of Consent and Similar Rights a full and fair opportunity

to assert such rights in connection with the potential Sale Transaction.

        22.      Accordingly, the Debtors request that the form and manner of the Sale Notice be

approved and that the Court determine that no other or further notice of the Auction, Sale, or Sale

Hearing is required. If an Auction is conducted, the Debtors will provide notice of the Successful



                                                   23
US-DOCS\121677994.7
              Case 21-10570-MFW          Doc 29    Filed 03/15/21     Page 24 of 136




Bidder as described in the Bidding Procedures. If the Auction is cancelled, the Debtors will

promptly file a notice identifying the Stalking Horse Bidder as the Successful Bidder.

V.      The Sale Hearing and Sale Objection Deadline

        23.      The Debtors intend to present the Stalking Horse Bid or otherwise Successful

Bid(s) for approval by the Court pursuant to the provisions of sections 105, 363, and 365 of the

Bankruptcy Code at the Sale Hearing. The Debtors respectfully request that the Sale Hearing be

scheduled on or before May 14, 2021. Upon the failure to consummate a sale of the Assets after

the Sale Hearing because of the occurrence of a breach or default under the terms of the Stalking

Horse Bid or Successful Bid(s), as the case may be, or the non-approval of this Court, the Backup

Bid(s), if any, as disclosed at the Sale Hearing, shall be deemed the Successful Bid(s) without

further order of the Court, and the parties shall be authorized to consummate the transaction

contemplated by the Backup Bid(s).

        24.      The Debtors further request that any and all objections to a Sale of the Assets and

entry of a Sale Order: (i) be in writing and specify the nature of such objection, (ii) comply with

the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and all orders of the Court entered

in these Chapter 11 Cases, (iii) be filed with the Court by (a) 4:00 p.m. (prevailing Eastern Time)

on the date that is 18 days after entry of the Bidding Procedures Order (the “Sale Objection

Deadline”), or (b) with respect to objections solely related to the identity of the Successful

Bidder(s) (other than the Stalking Horse Bidder), or adequate assurance of future performance by

the Successful Bidder(s) (other than the Stalking Horse Bidder), the earlier of (x) four days

following the filing of the Notice of Successful Bidder, and (y) 12:00 p.m. (prevailing Eastern

Time) one day prior to the date of the Sale Hearing (the “Post-Auction Objection Deadline”),

and (iv) be served upon the following parties (collectively, the “Objection Notice Parties”):



                                                  24
US-DOCS\121677994.7
               Case 21-10570-MFW            Doc 29     Filed 03/15/21    Page 25 of 136




                            a) proposed co-counsel to the Debtors, Latham & Watkins LLP, 330
                               North Wabash Avenue, Suite 2800, Chicago, IL 60611 Attn: Richard
                               Levy (richard.levy@lw.com) and Caroline Reckler
                               (caroline.reckler@lw.com) and Latham & Watkins LLP, 885 Third
                               Avenue, New York, NY 10022, Attn: Nacif Taousse
                               (nacif.taousse@lw.com);

                            b) proposed co-counsel to the Debtors, Young Conaway Stargatt &
                               Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington,
                               DE 19801, Attn: Michael Nestor (mnestor@ycst.com), Kara Coyle
                               (kcoyle@ycst.com), and Ashley Jacobs (ajacobs@ycst.com);

                            c) counsel to the Ad Hoc First Lien Group, Proskauer Rose LLP, Eleven
                               Times Square, New York, NY 10036, Attn: David M. Hillman
                               (dhillman@proskauer.com) and Megan R. Volin
                               (mvolin@proskauer.com);

                            d) counsel to any statutory committee appointed in the Chapter 11 Cases;

                            e) the Office of the United States Trustee for the District of Delaware
                               (the “U.S. Trustee”), 844 N. King Street, Wilmington, Delaware
                               19801 (Attn: John Schanne (John.Schanne@usdoj.gov)); and

                            f) any Successful Bidders (or, if no Successful Bidder has been selected
                               for any Assets, the Stalking Horse Bidder).

VI.      Sale Free and Clear of All Interests

         25.      The Debtors request that the Court approve the Sale of the Debtors’ Assets to the

 Buyer free and clear of all liens, claims, encumbrances, or other interests (including any Consent

 and Similar Rights) (collectively, “Interests”), with such Interests to attach to the proceeds of the

 Sale with the same force, validity, priority, and effect, if any, as the Interests formerly had against

 the Assets, if any, subject to the Debtors’ ability to challenge the extent, validity, priority, and

 effect of the Interests.

VII.     Assumption and Assignment Procedures

         26.      To facilitate the Sale, the Debtors are also seeking approval of the following

 procedures to govern the assumption and assignment of executory contracts and unexpired leases

 of real property in connection with the Sale (the “Assumption and Assignment Procedures”),


                                                     25
 US-DOCS\121677994.7
              Case 21-10570-MFW           Doc 29      Filed 03/15/21      Page 26 of 136




subject to the payment of any amounts necessary to cure any defaults arising under any Selected

Assigned Contract (the “Cure Costs”):

  (a)         Contracts Schedule and Cure Notice. Within three days following the entry of the
              Bidding Procedures Order, the Debtors will file with the Court, and cause to be
              published on the Debtors’ case website maintained by Stretto, the Cure Notice, which
              will specify: (i) each contract or lease that may potentially be assumed and assigned
              in connection with the Sale, including the name of each counterparty and (ii) the
              proposed Cure Cost with respect to such contract or lease (the “Contracts Schedule”
              and such contracts or leases, the “Potentially Assigned Contracts”). The Cure
              Notice shall also be served on each counterparty listed on the Contracts Schedule via
              first-class mail and will: (a) state the Cure Cost; (b) state that such party’s contract or
              lease may be assumed and assigned to the Buyer of the Assets upon closing of the
              Sale; (c) state the date of the Sale Hearing and that objections to any Cure Cost or to
              assumption and assignment of any contract or lease will be heard at the Sale Hearing
              or at a later hearing, as determined by the Debtors; and (d) state a deadline by which
              objections to the Cure Cost or to the assumption and assignment of its contract or lease
              must be filed; provided, however, that the inclusion of a contract, lease, or agreement
              on the Cure Notice or the Contracts Schedule will not constitute an admission that
              such contract, lease, or agreement is an executory contract or lease, or that such
              Potentially Assigned Contract will be assumed at any point by the Debtors or assumed
              and assigned pursuant to any Successful Bid. The Cure Notice will also provide that
              the Cure Costs set forth in the Cure Notice shall be binding on any counterparty to a
              Potentially Assigned Contract unless such counterparty successfully challenges such
              Cure Costs pursuant to the procedures set forth herein.

  (b)         Modifications to Contract Schedule. Any time before the date that is one business
              day prior to the Sale Hearing, the Debtors reserve the right, and are authorized but not
              directed, to (i) add previously omitted Potentially Assigned Contracts to the Contracts
              Schedule, (ii) remove Potentially Assigned Contracts from the Contracts Schedule, or
              (iii) modify the previously stated Cure Cost associated with any Potentially Assigned
              Contracts.

  (c)         Supplemental Contracts. In the event that any contract or lease is added to the
              Contract Schedule or any previously-stated Cure Costs are modified, the Debtors will
              promptly serve a supplemental cure notice (each, a “Supplemental Cure Notice”) on
              each impacted counterparty. Each Supplemental Cure Notice will include the same
              information with respect to the applicable contract or lease as is required to be included
              in the Cure Notice.

  (d)         Objections. The Debtors request that the Court set the deadline to object to any Cure
              Cost or to assumption and assignment on any basis (except objections solely related
              to adequate assurance of future performance by a Successful Bidder other than the
              Stalking Horse Bidder) as the date that is 14 days after service of the Cure Notice or
              Supplemental Cure Notice, as applicable (the “Contract Objection Deadline”), and
              require that any such objections: (a) be in writing; (b) state the basis for such objection;

                                                    26
US-DOCS\121677994.7
              Case 21-10570-MFW          Doc 29      Filed 03/15/21     Page 27 of 136




              (c) if such objection is to the Cure Cost, state with specificity what Cure Cost the
              counterparty believes is required (in all cases, with appropriate documentation in
              support thereof); and (d) be filed with the Court and served on the Objection Notice
              Parties by the Contract Objection Deadline. Any objections to the assumption and
              assignment of the Selected Assigned Contracts (as defined below) will be heard at the
              Sale Hearing (to the extent such hearing has not occurred as of the applicable Contract
              Objection Deadline) or at a later hearing, as determined by the Debtors. The Debtors
              further request the ability to settle on a consensual basis any dispute regarding Cure
              Costs, with the reasonable consent of the DIP Agent and Prepetition Agent in the event
              the aggregate Cure Costs are within the Cure Cost Cap (as defined in the Stalking
              Horse Term Sheet) without further order of the Court.

  (e)         Effects of Filing or Not Filing an Objection to a Cure Notice. A properly filed and
              served objection to a Cure Notice will reserve such objecting party’s rights against the
              Debtors only with respect to the assumption and assignment of the Potentially
              Assigned Contract at issue, and/or the accompanying Cure Costs, as set forth in the
              Objection, but will not constitute an objection to the remaining relief requested in this
              Motion. To the extent a party to a Potentially Assigned Contract does not timely object
              to the Cure Notice, such party shall be bound by the Cure Costs in the Cure Notice,
              and such party shall be barred from seeking any amount due or that could have been
              sought as Cure Costs.

  (f)         Post-Auction Objection. If, following the Auction, the Stalking Horse Bidder is not
              the Successful Bidder, then the Debtors shall serve the Notice of Successful Bidder on
              each counterparty to a contract or lease that received the Cure Notice or any
              Supplemental Cure Notice by electronic service or overnight delivery. Objections of
              any counterparty to a Potentially Assigned Contract related solely to the identity of
              the Successful Bidder(s) (other than the Stalking Horse Bidder) or adequate assurance
              of future performance provided by the Successful Bidder(s) (other than the Stalking
              Horse Bidder) must (i) be in writing, (ii) comply with the Bankruptcy Code,
              Bankruptcy Rules and Local Rules, (iii) state, with specificity, the legal and factual
              bases thereof, (iv) be filed by the Post-Auction Objection Deadline, and (v) be served
              on the Objection Notice Parties.

  (g)         Selected Assigned Contracts. At the Sale Hearing, the Debtors will seek Court
              approval of the assumption and assignment to the Buyer of only those Potentially
              Assigned Contracts that have been selected by the Buyer to be assumed and assigned
              pursuant to the Stalking Horse Agreement or any other Successful Bidder’s purchase
              agreement (the “Selected Assigned Contracts”).

  (h)         Reservation of Rights. The inclusion of a contract or lease, or Cure Costs with respect
              thereto, on a Cure Notice, any Supplemental Cure Notice, or the Contracts Schedule
              shall not constitute or be deemed a determination or admission by the Debtors, the
              Buyer or any other party in interest that such contract or lease is an executory contract
              or unexpired lease of the Debtors within the meaning of the Bankruptcy Code, that
              such contract or lease will be assumed at any point by the Debtors or assumed and
              assigned pursuant to any Successful Bid, or that the Debtors or any potential bidder

                                                  27
US-DOCS\121677994.7
               Case 21-10570-MFW          Doc 29     Filed 03/15/21     Page 28 of 136




               intends to assume or assume and assign such contract or lease. The Debtors reserve
               all of their rights, claims and causes of action with respect to each contract and lease
               listed on the Cure Notice, any Supplemental Cure Notice, or the Contracts Schedule.
               The Debtors’ inclusion of any contract or lease on a Cure Notice, any Supplemental
               Cure Notice or the Contracts Schedule shall not be a guarantee or indication that such
               contract or lease ultimately will be assumed or assumed and assigned.

         27.     The Debtors request that the Bidding Procedures Order provide that, unless a

counterparty to a Potentially Assigned Contract files an objection to the Cure Cost of its Potentially

Assigned Contract by the Contract Objection Deadline, such counterparty will be (i) deemed to

have consented to such Cure Cost and (ii) forever barred and estopped from objecting to the Cure

Costs.

         28.     The Debtors further request that the Bidding Procedures Order provide that, unless

a counterparty to a Potentially Assigned Contract files an objection to the proposed assumption

and assignment of its Potentially Assigned Contract by the Contract Objection Deadline or, solely

with respect to objections related to the identity of the Successful Bidder(s) (other than the Stalking

Horse Bidder) or adequate assurance of future performance provided by the Successful Bidder(s)

(other than the Stalking Horse Bidder), the Post-Auction Objection Deadline, as applicable, such

counterparty will be (i) deemed to have consented to (a) the assumption and assignment of such

Potentially Assigned Contract and (b) the related relief requested in this Motion and (ii) forever

barred and estopped from objecting to the assumption and assignment of the Potentially Assigned

Contract, adequate assurance of future performance, the relief requested in this Motion, whether

applicable law excuses such counterparty from accepting performance by, or rendering

performance to, the Buyer for purposes of section 365(c)(1) of the Bankruptcy Code, and from

asserting any additional cure or other amounts against the Debtors or the Buyer with respect to

such party’s Potentially Assigned Contract; provided, however, that for the avoidance of doubt,

this paragraph will not apply to objections based on Consent and Similar Rights.


                                                   28
US-DOCS\121677994.7
              Case 21-10570-MFW          Doc 29     Filed 03/15/21      Page 29 of 136




                                     Basis for Relief Requested

 I.     Approval of the Bidding Procedures and Sale is Appropriate and in the Best Interests
        of the Debtors’ Estates

        29.      The Debtors have evaluated a number of qualitative and quantitative factors in

designing a process that they believe will maximize the value of their estates, produce maximum

recoveries, and result in a successful restructuring of their estates. This process includes both the

Stalking Horse Agreement and the Bidding Procedures, which are designed to promote active

bidding from seriously interested parties and to elicit the best offers available for the Debtors’

assets. The Debtors believe that the Bidding Procedures will allow the Debtors to solicit additional

offers and conduct their sale process in a controlled, fair, and open fashion that will encourage

participation by financially capable bidders who will offer the best package for the assets and who

can demonstrate the ability take on the assets, obligations, and liabilities being transferred. In

particular, the Bidding Procedures contemplate an open auction process and provide potential

bidding parties with sufficient time to perform due diligence and acquire the information necessary

to submit a timely and well-informed bid.

        30.      Section 363 of the Bankruptcy Code provides that “[t]he trustee, after notice and a

hearing, may use, sell, or lease, other than in the ordinary course of business, property of the estate”

11 U.S.C. § 363(b)(1). A debtor must demonstrate a sound business justification for the sale or

use of assets outside the ordinary course of business. See, e.g., Myers v. Martin (In re Martin), 91

F.3d 389, 395 (3d Cir. 1996); Dai-Ichi Kangyo Bank, Ltd. v. Montgomery Ward Holding Corp. (In

re Montgomery Ward Holding Corp.), 242 B.R. 147, 153 (D. Del. 1999); In re Del. & Hudson Ry.

Co., 124 B.R. 169, 175-76 (D. Del. 1991).

        31.      The “sound business reason” test requires a debtor to establish four elements in

order to justify the sale or lease of property outside the ordinary course of business, namely: (1) that


                                                  29
US-DOCS\121677994.7
              Case 21-10570-MFW          Doc 29     Filed 03/15/21      Page 30 of 136




a sound business purpose justifies the sale of assets outside the ordinary course of business; (2) that

accurate and reasonable notice has been provided to interested persons; (3) that the debtor has

obtained a fair and reasonable price; and (4) good faith. See generally In re Abbotts Dairies of

Penn., Inc., 788 F.2d 143 (3d Cir. 1986); see also Titusville Country Club, 128 B.R. at 399; In re

Sovereign Estates, Ltd., 104 B.R. 702, 704 (Bankr. E.D. Pa. 1989); In re Phoenix Steel Corp., 82

B.R. 334, 335-36 (Bankr. D. Del. 1987); Stephens Indus., Inc. v. McClung, 789 F.2d 386, 390 (6th

Cir. 1986); Comm. of Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063,

1071 (2d Cir. 1983). A debtor’s showing of a sound business purpose need not be unduly

exhaustive, rather, a debtor is “simply required to justify the proposed disposition with sound

business reasons.” In re Baldwin United Corp., 43 B.R. 888, 906 (Bankr. S.D. Ohio 1984).

Whether or not there are sufficient business reasons to justify a transaction depends upon the facts

and circumstances of each case. Lionel, 722 F.2d at 1071.

        32.      Additionally, section 105(a) of the Bankruptcy Code provides a bankruptcy court

with broad powers in the administration of a case under the Bankruptcy Code. Provided that a

bankruptcy court does not employ its equitable powers to achieve a result not contemplated by the

Bankruptcy Code, the exercise of its section 105(a) power is proper. In re Fesco Plastics Corp.,

996 F.2d 152, 154 (7th Cir. 1993); Pincus v. Graduate Loan Ctr. (In re Pincus), 280 B.R. 303, 312

(Bankr. S.D.N.Y. 2002). Pursuant to section 105(a), a court may fashion an order or decree that

helps preserve or protect the value of the debtor’s assets. See, e.g., Chinichian v. Campolongo (In

re Chinichian), 784 F.2d 1440, 1443 (9th Cir. 1986) (“Section 105 sets out the power of the

bankruptcy court to fashion orders as necessary pursuant to the purposes of the Bankruptcy

Code.”); In re Cooper Props. Liquidating Trust, Inc., 61 B.R. 531, 537 (Bankr. W.D. Tenn. 1986)

(noting that the bankruptcy court is “one of equity and as such it has a duty to protect whatever



                                                  30
US-DOCS\121677994.7
              Case 21-10570-MFW         Doc 29     Filed 03/15/21     Page 31 of 136




equities a debtor may have in property for the benefit of its creditors as long as that protection is

implemented in a manner consistent with the bankruptcy laws.”).

        33.      The Bidding Procedures meet the “sound business reason” test under Abbotts

Dairies. In order to receive the best offer in return for the Assets under the circumstances, the

Debtors have filed this Motion seeking to conduct the Auction, if any, and hold the Sale Hearing

on or before May 14, 2021, subject to the Court’s availability. The Bidding Procedures allow for

a timely and efficient auction process, while satisfying the various notice requirements of the

Bankruptcy Rules and providing sufficient time for parties in interest to submit objections to the

proposed Sale and for bidders to formulate and submit competing proposals. The Debtors submit

that the proposed Bidding Procedures will provide the Debtors with ample time to ensure an

extensive and robust marketing process, while ensuring that the Debtors are not unnecessarily

continuing to incur costs associated with preserving the value of the Assets pending consummation

of a Sale. Further, the Debtors submit that the milestones contemplated within the DIP Term Sheet

are within the range of sale hearing milestones approved by other courts in this district. See, e.g.,

In re CIBER, Inc., Case No. 17-10772 (BLS) (Bankr. D. Del. May 2, 2017) [Docket No. 150] (bid

procedures order providing for a sale hearing date approximately 40 days following the petition

date); In re Achaogen, Inc., Case No. 19-10844 (BLS) (Bankr. D. Del. May 1, 2019) [Docket No.

123] (bid procedures order providing for a sale hearing date approximately 52 days following the

petition date); In re Activecare, Inc., Case No. 18-11659 (LSS) (Bankr. D. Del. Aug. 17, 2018)

[Docket No. 119]; In re The Rockport Company, LLC, Case No. 18-11145 (LSS) (Bankr. D. Del.

Jun. 5, 2018) [Docket No. 146] (bid procedures order providing for a sale hearing date

approximately 63 days following the petition date).




                                                 31
US-DOCS\121677994.7
              Case 21-10570-MFW         Doc 29     Filed 03/15/21    Page 32 of 136




        34.      Finally, the Bidding Procedures are proposed in good faith by the Debtors and were

the result of significant, arm’s-length negotiations with the Ad Hoc First Lien Group in connection

with the DIP Term Sheet. The Debtors further submit that the results of the Auction, if any, will

be the product of good faith, arm’s-length negotiations with respect to the price and other terms of

the Sale of the Assets between the Debtors and the Stalking Horse Bidder or otherwise Successful

Bidder(s) at the conclusion of the Auction.

        35.      As set forth above, the Debtors have demonstrated compelling and sound business

justifications for the sale of the Assets pursuant to the Bidding Procedures. The Debtors believe

that the sale process is designed to maximize the value of the Debtors’ assets for the benefit of

their estates, creditors and other stakeholders. The Debtors therefore request that the Court

approve the proposed Bidding Procedures and, ultimately, approve the Sale presented to the Court

at the Sale Hearing and authorize the Debtors to take such other steps as are necessary to

consummate the Sale.

II.     The Expense Reimbursement Is Reasonable and Should be Approved

        36.      The Debtors have formulated a bidding process that the Debtors believe will induce

prospective competing bidders to expend the time, energy and resources necessary to submit a bid,

and which the Debtors believe is fair and reasonable and will provide a benefit to the Debtors’

estates and creditors.      The Debtors have concluded that the provision of the Expense

Reimbursement—which is only applicable to the extent the fees and expenses are not covered

under the terms of the DIP Documents (as defined in the DIP Motion)—is warranted under the

circumstances at hand.

        37.      The use of bid protections such as the Expense Reimbursement have become an

established practice in chapter 11 asset sales. Historically, bankruptcy courts have approved

bidding incentives solely by reference to the “business judgment rule,” which proscribes judicial

                                                 32
US-DOCS\121677994.7
              Case 21-10570-MFW          Doc 29    Filed 03/15/21     Page 33 of 136




second-guessing of the actions of a corporation’s board of directors taken in good faith and in the

exercise of honest judgment. See, e.g., In re 995 Fifth Ave. Assocs., L.P., 96 B.R. 24, 28 (Bankr.

S.D.N.Y. 1992) (holding that bidding incentives may “be legitimately necessary to convince a

‘white knight’ to enter the bidding by providing some form of compensation for the risks it is

undertaking”) (citation omitted); see also Official Comm. of Subordinated Bondholders v.

Integrated Res., Inc. (In re Integrated Res., Inc.), 147 B.R. 650, 657-58 (S.D.N.Y. 1992).

        38.      The Third Circuit has clarified the standard for determining the appropriateness of

bidding incentives in the bankruptcy context. In Calpine Corp. v. O’Brien Envtl. Energy, Inc. (In

re O’Brien Envtl. Energy, Inc.), 181 F.3d 527 (3d Cir. 1999), the Third Circuit held that even

though bidding incentives are measured against a business judgment standard in non-bankruptcy

transactions, the administrative expense provisions in section 503(b) of the Bankruptcy Code

govern in the bankruptcy context. Thus, to be approved, bidding incentives must provide benefit

to a debtor’s estate. Id. at 533.

        39.      The Debtors submit that the allowance of the Expense Reimbursement is in the best

interests of, and provide benefit to, the Debtors’ estates and their creditors. The Stalking Horse

Bidder would have been unwilling to enter into the Stalking Horse Term Sheet (and would be

unwilling to enter into the Stalking Horse Agreement) without the protections afforded by the

Expense Reimbursement, and the Auction contemplated by the Bidding Procedures is designed to

set a floor price and encourage parties to overbid, which is desirable for the Debtors, thereby

increasing the likelihood that the ultimate purchase price will maximize the value of the Assets.

        40.      Accordingly, the Debtors submit that the Expense Reimbursement proposed by the

Debtors is consistent with the “business judgment rule” and satisfies the “administrative expense”

standard espoused in O’Brien. The Expense Reimbursement should therefore be approved.



                                                  33
US-DOCS\121677994.7
              Case 21-10570-MFW           Doc 29      Filed 03/15/21      Page 34 of 136




III.    The Buyer Should be Granted the Protection of Section 363(m) of the Bankruptcy
        Code

        41.      The Debtors request the Court to find that the Buyer is entitled to the benefits and

protections provided by section 363(m) of the Bankruptcy Code in connection with the Sale.

        42.      Specifically, section 363(m) provides that

                 [t]he reversal or modification on appeal of an authorization under
                 subsection (b) or (c) of this section of a sale or lease of property does
                 not affect the validity of a sale or lease under such authorization to
                 an entity that purchased or leased such property in good faith,
                 whether or not such entity knew of the pendency of the appeal,
                 unless such authorization and such sale or lease were stayed pending
                 appeal.

11 U.S.C. § 363(m). Section 363(m) of the Bankruptcy Code thus protects the purchaser of assets

sold pursuant to section 363 from the risk that it will lose its interest in the Assets if the order

allowing the sale is reversed on appeal.

        43.      While the Bankruptcy Code does not define “good faith,” the Third Circuit in

Abbotts Dairies held that:

                 [t]he requirement that a purchaser act in good faith . . . speaks to the
                 integrity of his conduct in the course of the sale proceedings.
                 Typically, the misconduct that would destroy a purchaser’s good
                 faith status at a judicial sale involves fraud, collusion between the
                 purchaser and other bidders or the trustee, or an attempt to take
                 grossly unfair advantage of other bidders.

788 F.2d at 147 (citations omitted); see generally Marin v. Coated Sales, Inc. (In re Coated Sales,

Inc.), 1990 WL 212899 (S.D.N.Y. Dec. 13, 1990) (holding that party must demonstrate “fraud,

collusion, or an attempt to take grossly unfair advantage of other bidders” to show lack of good

faith); see also In re Pisces Leasing Corp., 66 B.R. 671, 673 (E.D.N.Y. 1986) (examining facts of

each case, concentrating on “integrity of [an actor’s] conduct during the sale proceedings”)

(quoting In re Rock Indus. Mach. Corp., 572 F.2d 1195, 1198 (7th Cir. 1978)).



                                                    34
US-DOCS\121677994.7
              Case 21-10570-MFW          Doc 29     Filed 03/15/21      Page 35 of 136




        44.      The Debtors have spent a considerable amount of time and resources negotiating

the Stalking Horse Term Sheet in good faith and at arm’s length, with give and take on both sides.

If the Successful Bidder(s) is a third party, the Debtors will demonstrate at the Sale Hearing that

the Sale and the sale process were similarly conducted in accordance with section 363(m) of the

Bankruptcy Code such that the Successful Bidder(s) is a good-faith purchaser. The Debtors will

show that the Successful Bidder(s) is entitled to all of the protections of section 363(m) of the

Bankruptcy Code and believe that providing the Successful Bidder(s) with such protection will

ensure that the maximum price will be received by the Debtors and the closing of the Sale will

occur promptly.

IV.     The Sale of the Debtors’ Assets Should Be Free and Clear of Liens, Claims, and other
        Interests Pursuant to Section 363(f) of the Bankruptcy Code

        45.      Pursuant to, and to the fullest extent permitted by, section 363(f) of the Bankruptcy

Code, the Debtors seek authority to sell and transfer the Debtors’ right, interest, and title in the

Assets to the Buyer free and clear of all Interests, except as set forth in the Asset Purchase

Agreement, with such Interests to attach to the proceeds of the Sale, subject to any rights and

defenses of the Debtors and other parties in interest with respect thereto.

        46.      Under section 363(f) of the Bankruptcy Code, a debtor may sell all or part of its

property free and clear of any and all Interests in such property if: (i) such a sale is permitted

under applicable non-bankruptcy law; (ii) the party asserting such an Interest consents to such sale;

(iii) the Interest is a lien and the purchase price for the property is greater than the aggregate

amount of all liens on the property; (iv) the Interest is the subject of a bona fide dispute; or (v) the

party asserting the Interests could be compelled, in a legal or equitable proceeding, to accept

monetary satisfaction for such Interest. 11 U.S.C. § 363(f); see also Citicorp Homeowners Serv.,

Inc. v. Elliot (In re Elliot), 94 B.R. 343, 345 (E.D. Pa. 1988) (holding that section 363(f) is written


                                                  35
US-DOCS\121677994.7
                Case 21-10570-MFW                Doc 29       Filed 03/15/21         Page 36 of 136




in the disjunctive and that a court may approve a sale “free and clear” provided at least one of the

requirements is met). Moreover, Courts have held that they have the equitable power to authorize

sales free and clear of Interests that are not specifically covered by section 363(f). See, e.g., In re

Trans World Airlines, Inc., 2001 WL 1820325 at *3, 6 (Bankr. D. Del. March 27, 2001); Volvo

White Truck Corp. v. Chambersburg Beverage, Inc. (In re White Motor Credit Corp.), 75 B.R.

944, 948 (Bankr. N.D. Ohio 1987). The Debtors maintain that for any such Interests, one of the

five subsections of section 363(f) will be satisfied and, therefore, the Debtors may sell the Assets

free and clear of all Interests.

          47.      In particular, and without limiting other Interests, the Debtors seek to sell the Assets

free and clear of all (if any) dedication provisions, covenants, equitable servitudes, and other

Interests within the agreements between the Debtors and Caliber Midstream Partners LP and its

affiliates (collectively, “Caliber”; such agreements, the “Caliber Agreements”; and such

interests, the “Caliber Interests”), regardless of whether (a) the Caliber Agreements (including

the Caliber Interests) were terminated prior to the filing of the Chapter 11 Cases,17 (b) the Caliber

Interests in the Caliber Agreement constitute covenants running with the land, (c) the Debtors’ real

property interests have been conveyed to Caliber and remain property of the estate, and (d) the

Caliber Interests cannot be rejected under section 365 of the Bankruptcy Code. 18 Such a free-and-




17
     Prior to filing the Chapter 11 Cases, the Debtors terminated the Caliber Agreements on account of Caliber’s
     insolvency and offered to enter into a new contract with Caliber for a term of 30 days, under which contract Caliber
     would provide the services contemplated by the Caliber Agreements to the Debtors on the same terms and
     conditions as the Caliber Agreements (other than with respect to the term of the contract and other related
     provisions), including the current fees contained in the Caliber Agreements, in each case, specifically excluding
     the application of the terms and conditions contained in the “Revenue Commitment Agreement” which did not
     form a part of the Debtors’ offer to Caliber.
18
     On the Petition Date, the Debtors filed an adversary proceeding seeking a declaration that (1) the termination was
     proper; (2) the Caliber Interests did not constitute covenants or equitable servitudes that run with the land; (3)
     because the Caliber Interests did not constitute covenants or equitable servitudes that run with the land, the
     Debtors’ real property interests in their mineral leases have not been conveyed and remain assets of the estate; and

                                                           36
US-DOCS\121677994.7
              Case 21-10570-MFW                Doc 29       Filed 03/15/21         Page 37 of 136




clear sale is appropriate under section 363(f)(5), which permits a free-and-clear sale if the

interested entity “could be compelled, in a legal or equitable proceeding, to accept a money

satisfaction of [its] interest.”

        48.      This Court should approve the Sale free and clear of the Caliber Interests under

sections 363(f)(4) and 363(f)(5).

        49.      A Bona-Fide Dispute Exists. Section 363(f)(4) provides that a debtor may sell

property “free and clear of any interest in such property … if such interest is in bona fide dispute.”

A bona fide dispute exists if “there is an objective basis for either a factual or legal dispute as to

the validity of the [interest].” 3 Collier on Bankruptcy ¶ 363.06 (16th ed. 2020). Section 363(f)(4)

recognizes that “liquidation of the estate’s assets need not be delayed while such disputes are being

litigated.’” In re Southland Royalty Co. LLC, 623 B.R. 64, 99 (Bankr. D. Del. 2020) (quoting In

re Daufuskie Island Props., LLC, 431 B.R. 626, 645 (Bankr. D.S.C. 2010)).

        50.      Daufuskie is instructive. 431 B.R. 626 (Bankr. D.S.C. 2010). There, the chapter

11 trustee sought to sell certain real property, but The Melrose Club, Inc. (which had previously

owned some of the property) asserted certain rights, including reconveyance rights, in the property

based on a Transfer Agreement and Memorandum Agreement. Prior to the chapter 11 case, The

Melrose Club had “filed an action in state court asserting rights under the Transfer Agreement and

the Memorandum Agreement, including a right to repurchase the [property at issue] upon the

occurrence of certain conditions.” Id. at 633. Meanwhile, in the chapter 11 case, (a) the debtor

had filed a motion to reject the Transfer Agreement and (b) The Melrose Club had filed an




   (4) even if the Caliber Interests did constitute covenants or equitable servitudes that run with the land (which they
   do not), the Debtors nonetheless may reject them.


                                                          37
US-DOCS\121677994.7
                Case 21-10570-MFW        Doc 29      Filed 03/15/21     Page 38 of 136




“adversary proceeding seeking declaratory judgment of its rights and interest” in the property. Id.

at 634.

          51.    The chapter 11 trustee sought to sell the property, with the “terms of the [s]ale

specifically provid[ing] that the [property was] to be sold … free and clear of the rights and interest

of [The Melrose Club] under the Transfer Agreement and the Memorandum of Agreement.” Id.

at 636. The court held that the free-and-clear sale was appropriate under section 363(f)(4) because

there was a bona fide dispute with respect to The Melrose Club’s interest: “Certainly if there are

grounds by which the restrictive covenant cannot be enforced by [The Melrose Club], the covenant

is subject to a bona fide dispute. It is the Court’s opinion that this case presents a blueprint of

litigation issues associated with real property disputes. There is a history of very significant

litigation indicating that there have been and still are significant issues in dispute between the

parties pertaining to the validity of [The Melrose Club’s] asserted interest.” Id. at 646.

          52.    Likewise, there is a bona fide dispute here with respect to the Caliber Interests, as

shown by the number of litigation issues currently pending in the adversary proceeding filed

against Caliber contemporaneously herewith: (1) whether the prepetition termination of the Caliber

Contracts (including termination of the Caliber Interests) was valid; (2) whether the Caliber

Interests constitute covenants or equitable servitudes running with the land; and (3) whether the

Caliber Interests remain binding and enforceable notwithstanding any rejection of the Caliber

Agreements. Because “there are grounds by which the [Caliber Interests] cannot be enforced by

[Caliber], the covenant is subject to a bona fide dispute.” Id.

          53.    All of this litigation, including the Debtors’ motion to reject the Caliber Contracts,

concerns Caliber’s interest (if any) in the Debtors’ to-be-sold assets. Just like in Daufuskie, this is

a “blueprint of litigation issues associated with real property disputes.” Consistent with the “goal



                                                  38
US-DOCS\121677994.7
              Case 21-10570-MFW          Doc 29     Filed 03/15/21      Page 39 of 136




of § 363(f)(4) … liquidation of the estate’s assets need not be delayed while such disputes are

being litigated.’” Southland, 623 B.R. at 99 (quoting Daufuskie, 431 B.R. at 645). Accordingly,

section 363(f)(4) is satisfied.

        54.       Caliber Could Be Compelled to Accept Money Satisfaction. Section 363(f)(5)

provides that a debtor may sell property “free and clear of any interest in such property … if such

entity could be compelled, in a legal or equitable proceeding, to accept a money satisfaction of

such interest.” Section 363(f)(5) is satisfied here for the same reasons it was satisfied in Southland,

623 B.R. 64 (Bankr. D. Del. 2020). In Southland, the debtor and a midstream counterparty agreed

that the sale could be free and clear if the interest at issue was not a covenant running with the

land. However, assuming in arguendo that it was a covenant running with the land, the debtor

wanted the sale to be free and clear of such interest.

        55.       The Southland court explained that, “[a]s acknowledged by the [Fifth Circuit] …

[and] many other courts …, the focus under section 363(f) is not whether the relevant interest is a

covenant running with the land but rather whether the particular qualifying circumstances set forth

in [section 363(f)] can be satisfied with respect to the covenant.” 623 B.R. at 97. The Southland

court found that section 363(f)(5) was satisfied—i.e., the midstream counterparty could “be

compelled to accept a money satisfaction of its interests”—because:

              •   under Wyoming law (the governing law at issue), “it is well established that both
                  legal and equitable remedies are available in covenant enforcement actions”;

              •   the midstream agreement “does not limit the remedies available in the event of a
                  breach or exclude monetary damages”; and

              •   “given that a purpose of the [dedication] is to ensure the proper compensation of
                  [the counterparty] by way of the fees provided for in the [midstream] [a]greement,
                  monetary damages are an appropriate, calculable remedy.”




                                                  39
US-DOCS\121677994.7
Case 21-10570-MFW   Doc 29   Filed 03/15/21   Page 40 of 136
                Case 21-10570-MFW               Doc 29       Filed 03/15/21        Page 41 of 136




Maximum Amount of Contingent and Unliquidated Claims Asserted by Affiliates of Caliber

Midstream Partners, L.P. and Request for Discovery and Briefing Schedule [Docket No. 462], at

p.8 (arguing that “Caliber is entitled to recover its expectation damages under the MSAs and other

Specified Caliber Contracts”) (citing N.D. Cent. Code Ann. § 32-03-09 (West 2008)).

          58.      Krenz (a 2017 North Dakota case) also is instructive. Krenz v. XTO Energy, Inc.,

2017 ND 19, 890 N.W.2d 222. There, an easement grantor (Krenz) filed an action against the

easement grantee (XTO Energy) seeking declarations that the easement was void or, alternatively,

that the easement limited XTO Energy to one pipeline on the grantor’s land. Krenz sought an

injunction to stop XTO Energy from building a second pipeline.

          59.      The district court refused to enter a preliminary injunction against XTO Energy,

finding that the agreement giving rise to the easement was ambiguous and required extrinsic

evidence. After a bench trial, the district court sided with Krenz and found that XTO Energy’s

pipeline was a trespass. However, the district court “declined to enjoin XTO [Energy] from using

the pipeline … or … from using the Krenzes’ private road … to access that well.” Krenz, 890 at

229. Instead, the district court “awarded the Krenzes $800,000 in damages for the pipeline

trespass.” Id.21 Likewise, because Caliber could be compelled to receive money satisfaction of its

interests, section 363(f)(5) is satisfied.

          60.      For the reasons above, the Debtors request that the Assets be sold to the Buyer free

and clear of all Interests pursuant to sections 363(f)(4) and 363(f)(5) of the Bankruptcy Code, with

such Interests attaching to the proceeds of the Sale, subject to any rights and defenses of the




21
     The Supreme Court remanded to the district court for other liability determinations and, accordingly, asked the
     district court to “ascertain damages according to the liability found on all issues”—but the Supreme Court took no
     issue with the concept of a monetary remedy. Krenz, 892 N.W.2d at 235.


                                                          41
US-DOCS\121677994.7
               Case 21-10570-MFW        Doc 29       Filed 03/15/21    Page 42 of 136




Debtors and other parties in interest with respect thereto. A sale of the Assets other than one free

and clear of all Interests would yield substantially less value for the Debtors’ estates.

V.      The Form and Manner of Notice Should Be Approved

        61.      Pursuant to Bankruptcy Rule 2002(a), the Debtors are required to provide creditors

with 21 days’ notice of the Sale Hearing. Pursuant to Bankruptcy Rule 2002(c), such notice must

include the time and place of the Auction and the Sale Hearing and the deadline for filing any

objections to the Sale.

        62.      As noted above, upon entry of the Bidding Procedures Order, or as soon as

reasonably practicable thereafter, the Debtors will serve the Sale Notice on the Sale Notice Parties.

The Debtors will also publish a notice, substantially in the form of the Sale Notice, in The Wall

Street Journal and The Bismarck Tribune and post the Sale Notice and Bidding Procedures Order

on the website of their claims and noticing agent.

        63.      The Debtors submit that the Sale Notice constitutes good and adequate notice of

the Sale and the proceedings with respect thereto in compliance with, and satisfaction of, the

applicable requirements of Bankruptcy Rule 2002 and Local Rule 6004-1. Accordingly, no further

notice is necessary and the Debtors request that this Court approve the form and manner of the

Sale Notice.

VI.     The Assumption and Assignment of Executory Contracts and Unexpired Leases
        Should Be Approved

        64.      Under section 365(a) of the Bankruptcy Code, a debtor, “subject to the court’s

approval, may assume or reject any executory contract or unexpired lease of the debtor.” 11 U.S.C.

§ 365(a). The standard governing court approval of a debtor’s decision to assume or reject an

executory contract or unexpired lease is whether the debtor’s reasonable business judgment

supports such assumption or rejection. See, e.g., In re Stable Mews Assoc., 41 B.R. 594, 596


                                                 42
US-DOCS\121677994.7
              Case 21-10570-MFW          Doc 29      Filed 03/15/21      Page 43 of 136




(Bankr. S.D.N.Y. 1984). If the debtor’s business judgment has been reasonably exercised, a court

should approve the assumption or rejection of an unexpired lease or executory contract. See Group

of Institutional Investors v. Chicago M. St., P. & P.R.R. Co., 318 U.S. 523 (1943); Sharon Steel

Corp. v. National Fuel Gas Distrib., 872 F.2d 36, 39-40 (3d. Cir. 1989).

        65.      The business judgment test “requires only that the trustee demonstrate that

[assumption or] rejection of the contract will benefit the estate.” Wheeling-Pittsburgh Steel Corp.

v. West Penn Power Co. (In re Wheeling-Pittsburgh Steel Corp.), 72 B.R. 845, 846 (Bankr. W.D.

Pa. 1987) (quoting Stable Mews, 41 B.R. at 596). Moreover, pursuant to section 365(b)(1) of the

Bankruptcy Code, for a debtor to assume an executory contract or lease, it must “cure, or provide

adequate assurance that the debtor will promptly cure,” any default. 11 U.S.C. § 365(b)(1). The

debtor may elect to assign a properly assumed executory contract or lease if adequate assurance of

future performance is provided. 11 U.S.C. 365(f)(2); see L.R.S.C. v. Rickel Home Centers, Inc.

(In re Rickel Home Centers, Inc.), 209 F.3d 291, 299 (3d Cir. 2000) (“The Code generally favors

free assignability as a means to maximize the value of the debtor’s estate.”); Leonard v. General

Motors Corp. (In re Headquarters Dodge, Inc.), 13 F.3d 674, 682 (3d Cir. 1994) (noting that the

purpose of section 365(f) is to assist a trustee in realizing the full value of the debtor’s assets).

        66.      The meaning of “adequate assurance of future performance” depends on the facts

and circumstances of each case, but should be given “practical, pragmatic construction.” EBG

Midtown S. Corp. v. McLaren/Hart Envtl. Eng’g Corp. (In re Sanshoe Worldwide Corp.), 139 B.R.

585, 593 (S.D.N.Y. 1992); see also In re Prime Motor Inns Inc., 166 B.R. 993, 997 (Bankr. S.D.

Fla. 1994); Carlisle Homes, Inc. v. Azzari (In re Carlisle Homes, Inc.), 103 B.R. 524, 538 (Bankr.

D.N.J. 1988). Among other things, adequate assurance may be provided by demonstrating the

assignee’s financial health and experience in managing the type of enterprise or property assigned.



                                                   43
US-DOCS\121677994.7
              Case 21-10570-MFW          Doc 29     Filed 03/15/21      Page 44 of 136




See, e.g., In re Bygaph, Inc., 56 B.R. 596, 605-06 (Bankr. S.D.N.Y. 1986) (finding adequate

assurance of future performance present when prospective assignee of lease from debtor has

financial resources and has expressed willingness to devote sufficient funding to business in order

to give it strong likelihood of succeeding).

        67.      To the extent any defaults exist under any Selected Assigned Contract, any such

default will be promptly cured or adequate assurance that such default will be cured will be

provided prior to the assumption and assignment. If necessary, the Debtors will submit facts prior

to or at the Sale Hearing to show the financial credibility of the Stalking Horse Bidder or other

Successful Bidder(s), as the case may be, and its willingness and ability to perform under the

Selected Assigned Contracts. Interested parties will have the opportunity to challenge the Stalking

Horse Bidder’s ability to provide adequate assurance of future performance prior to the Contract

Objection Deadline, and will have the opportunity prior to the Post-Auction Objection Deadline

to challenge the ability of any other Successful Bidder(s) to provide adequate assurance of future

performance under the Selected Assigned Contracts, as required under section 365(b)(1)(C) of the

Bankruptcy Code. The Sale Hearing will also provide the Court the opportunity to evaluate the

ultimate Successful Bidder’s adequate assurance of future performance.

        68.      In addition, the Debtors submit that it is an exercise of their sound business

judgment to assume and assign the Selected Assigned Contracts to the Stalking Horse Bidder or

Successful Bidder(s), as the case may be, in connection with the consummation of the Sale, and

that the assumption and assignment of the Selected Assigned Contracts is in the best interests of

the Debtors, their estate, their creditors, and all parties in interest. The Selected Assigned Contracts

being assigned to the Stalking Horse Bidder (or Successful Bidder(s)) are an integral part of the

Assets being acquired by the Stalking Horse Bidder (or Successful Bidder(s)), and such



                                                  44
US-DOCS\121677994.7
              Case 21-10570-MFW          Doc 29     Filed 03/15/21      Page 45 of 136




assumption and assignment is reasonable and will enhance the value of the Debtors’ estates. The

Court should therefore authorize the Debtors to assume and assign the Selected Assigned

Contracts.

        69.      The Debtors further submit that the Assumption and Assignment Procedures,

including the Cure Notice and any Supplemental Cure Notices, are appropriate and reasonably

tailored to provide counterparties to the Potentially Assigned Contracts with adequate notice of the

proposed assumption and assignment as well as proposed Cure Costs, if any. The Debtors believe

that implementation of the Assumption and Assignment Procedures is appropriate under the

circumstances and should be approved.

                              Bankruptcy Rules 6004(h) and 6006(d)

        70.      To implement the foregoing successfully, the Debtors request that the Court waive

the 14-day stay of an order authorizing the use, sale, or lease of property pursuant to Bankruptcy

Rule 6004(h) and the assumption and assignment of the Selected Assigned Contracts pursuant to

Bankruptcy Rule 6006(d). As described above, the relief requested herein is necessary to avoid

immediate and irreparable harm to the Debtors. Accordingly, ample cause exists to justify a waiver

of the 14-day stay imposed by Bankruptcy Rules 6004(h) and 6006(d).

                                                Notice

        71.      Notice of this Motion will be given to the following parties (the “Notice Parties”):

(a) the Office of the United States Trustee for the District of Delaware; (b) the United States

Attorney’s Office for the District of Delaware; (c) the United States Department of Justice; (d) the

attorneys general for the states in which the Debtors conduct business; (e) the Internal Revenue

Service; (f) the creditors listed on the Debtors’ consolidated list of thirty (30) creditors holding the

largest unsecured claims; (g) counsel to (1) the lenders and agent under the Debtors’ Term Loan

Facility and (2) the lenders and agent for the Debtors’ postpetition financing facility; (h) Caliber;

                                                  45
US-DOCS\121677994.7
              Case 21-10570-MFW         Doc 29     Filed 03/15/21        Page 46 of 136




and (i) all other parties entitled to notice pursuant to Bankruptcy Rule 2002. The Debtors submit

that, under the circumstances, no other or further notice is required.


                           [Remainder of Page Intentionally Left Blank]




                                                 46
US-DOCS\121677994.7
              Case 21-10570-MFW         Doc 29     Filed 03/15/21     Page 47 of 136




        WHEREFORE, the Debtors request that the Court enter the Bidding Procedures Order

and Sale Order, granting the relief requested herein and such other relief as may be just and proper.

 Dated: March 15, 2021                  /s/ Ashley E. Jacobs
                                       _______________________________________________
        Wilmington, Delaware           Michael R. Nestor (No. 3526)
                                       Kara Hammond Coyle (No. 4410)
                                       Ashley E. Jacobs (No. 5635)
                                       Jacob D. Morton (No. 6684)
                                       YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                       1000 N. King Street, Rodney Square
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 571-6600
                                       Email:          mnestor@ycst.com
                                                       kcoyle@ycst.com
                                                       ajacobs@ycst.com
                                                       jmorton@ycst.com
                                       - and -
                                       Richard A. Levy (pro hac vice admission pending)
                                       Caroline A. Reckler (pro hac vice admission pending)
                                       Jonathan Gordon (pro hac vice admission pending)
                                       LATHAM & WATKINS LLP
                                       330 North Wabash Avenue, Suite 2800
                                       Chicago, Illinois 60611
                                       Telephone: (312) 876-7700
                                       Email:         richard.levy@lw.com
                                                      caroline.reckler@lw.com
                                                      jonathan.gordon@lw.com
                                       - and -
                                       George A. Davis (pro hac vice admission pending)
                                       Nacif Taousse (pro hac vice admission pending)
                                       Alistair K. Fatheazam (pro hac vice admission pending)
                                       Jonathan J. Weichselbaum (pro hac vice admission pending)
                                       LATHAM & WATKINS LLP
                                       885 Third Avenue
                                       New York, New York 10022
                                       Telephone: (212) 906-1200
                                       Email:         george.davis@lw.com
                                                      nacif.taousse@lw.com
                                                      alistair.fatheazam@lw.com
                                                      jon.weichselbaum@lw.com

                                       Proposed Counsel for Debtors and Debtors in Possession



                                                 47
US-DOCS\121677994.7
              Case 21-10570-MFW   Doc 29   Filed 03/15/21   Page 48 of 136




                                    EXHIBIT A

                             Bidding Procedures Order




US-DOCS\121677994.7
               Case 21-10570-MFW                Doc 29       Filed 03/15/21         Page 49 of 136




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       :     Chapter 11
                                                             :
NINE POINT ENERGY HOLDINGS, INC.,                            :     Case No. 21-10570 (MFW)
et al.,                                                      :
                                                             :     (Jointly Administered)
                               1
                    Debtors.                                 :
------------------------------------------------------------ x     Re: Docket No. ___

                         ORDER (I) AUTHORIZING AND
                      APPROVING BIDDING PROCEDURES,
                 (II) SCHEDULING AN AUCTION AND A SALE
                HEARING, (III) APPROVING THE FORM AND
            MANNER OF NOTICE THEREOF, AND (IV) ESTABLISHING
            NOTICE AND PROCEDURES FOR THE ASSUMPTION AND
       ASSIGNMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

         Upon the motion (the “Motion”) of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Bidding Procedures Order”),

(i) authorizing the Debtors to enter into and perform under an asset purchase agreement,

substantially in the form attached hereto as Exhibit 2 (the “Stalking Horse Agreement”),

(ii) authorizing and approving the bidding procedures attached hereto as Exhibit 1 (the “Bidding

Procedures”)2 in connection with one or more sales or dispositions (collectively, the “Sale”) of

all or substantially all of the Debtors’ assets (the “Assets”), (iii) establishing certain dates and

deadlines for the sale process, including scheduling an auction of the Assets (the “Auction”), if

applicable, in accordance with the Bidding Procedures, and the hearing with respect to the approval

of the Sale (the “Sale Hearing”), (iv) approving the form and manner of notice of the Auction, if


1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
     Nine Point Energy Holdings, Inc. (8331); Nine Point Energy, LLC (0717); Foxtrot Resources, LLC (6690); and
     Leaf Minerals, LLC (9522). The Debtors’ address is 1001 17th Street, 14th Floor, Denver, Colorado 80202.
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion or the
    Bidding Procedures, as applicable.



US-DOCS\121677994.7
               Case 21-10570-MFW               Doc 29         Filed 03/15/21       Page 50 of 136




any, the Sale and the Sale Hearing, attached hereto as Exhibit 3 (the “Sale Notice”), (v) approving

procedures for the assumption and assignment of certain executory contracts and unexpired leases

in connection with the Sale and approving the form and manner of notice thereof, attached hereto

as Exhibit 4 (the “Cure Notice”), and (vi) granting related relief, all as more fully set forth in the

Motion; and this Court having jurisdiction to consider the Motion and the relief requested therein

pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the

United States District Court for the District of Delaware, dated February 29, 2012; and

consideration of the Motion and the requested relief being a core proceeding pursuant to 28 U.S.C.

§ 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and

due and proper notice of the Motion having been provided, and it appearing that no other or further

notice need be provided; and this Court having reviewed the Motion; and this Court having held a

hearing on the Motion (the “Bidding Procedures Hearing”); and this Court having determined

that the legal and factual bases set forth in the Motion and at the Bidding Procedures Hearing

establish just cause for the relief granted herein; and it appearing that the relief requested in the

Motion is in the best interests of the Debtors, their estates, creditors, and all parties in interest; and

upon all the proceedings had before this Court; and after due deliberation and sufficient cause

appearing therefor,

         IT IS HEREBY FOUND, CONCLUDED, AND DETERMINED THAT:3

         A.       Bidding Procedures. The Debtors have articulated good and sufficient reasons for

authorizing and approving the Bidding Procedures, which are fair, reasonable, and appropriate




3
    The findings and conclusions set forth herein constitute this Court’s findings of fact and conclusions of law
    pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the
    extent any of the following findings of fact constitute conclusions of law, they are adopted as such. To the extent
    any of the following conclusions of law constitute findings of fact, they are adopted as such.



                                                          3
            Case 21-10570-MFW           Doc 29        Filed 03/15/21   Page 51 of 136




under the circumstances and designed to maximize the recovery on, and realizable value of, the

Assets, as determined by the Debtors in an exercise of their business judgment.

       B.      Stalking Horse Agreement. The Debtors have negotiated the Stalking Horse

Agreement, the form of which is attached hereto as Exhibit 2, with an entity to be designated by

the Agents under the Debtors’ prepetition and postpetition financing facilities (the “Stalking

Horse Bidder”), for the Assets identified therein. The Bidding Procedures and the Stalking Horse

Agreement were negotiated at arm’s-length and in good faith by the Debtors and the Stalking

Horse Bidder, without collusion, subject to (1) compliance by the Stalking Horse Bidder with the

Bidding Procedures and (2) entry of the Sale Order. Subject to compliance by the Stalking Horse

Bidder with the Bidding Procedures, the Stalking Horse Bidder has provided a material benefit to

the Debtors and their creditors by increasing the likelihood that, given the circumstances, the best

possible price for the Assets will be received.

       C.      Stalking Horse Bidder. The Stalking Horse Bidder is not an “insider” or “affiliate”

of any of the Debtors, as those terms are defined in section 101 of the Bankruptcy Code, and no

common identity of incorporators, directors, or controlling stakeholders exist between the Stalking

Horse Bidder and the Debtors. The Stalking Horse Bidder and its counsel and advisors have acted

in “good faith” within the meaning of section 363(m) of the Bankruptcy Code in connection with

the Stalking Horse Bidder’s negotiation of the Bidding Procedures and the Stalking Horse

Agreement, subject to (1) compliance with the Bidding Procedures and (2) entry of the Sale Order.

       D.      Sale Notice. The Sale Notice is reasonably calculated to provide all interested

parties with timely and proper notice of the proposed Sale, including: (i) the date, time, and place

of the Auction (if one is held); (ii) the Bidding Procedures and certain dates and deadlines related

thereto; (iii) the objection deadline for the Sale (including for Consent and Similar Rights) and the




                                                  4
              Case 21-10570-MFW          Doc 29       Filed 03/15/21    Page 52 of 136




date, time, and place of the Sale Hearing; (iv) reasonably specific identification of the Assets for

sale; (v) instructions for promptly obtaining a copy of the Stalking Horse Agreement;

(vi) representations describing the Sale as being free and clear of liens, claims, interests, and other

encumbrances, with all such liens, claims, interests, and other encumbrances attaching with the

same validity and priority to the sale proceeds except as otherwise provided in the Stalking Horse

Agreement or other Successful Bidder’s purchase agreement; and (vii) notice of the potential

assumption and assignment of the Potentially Assigned Contracts (or to another Successful

Bidder(s) arising from the Auction, if any) and the right, procedures, and deadlines for objecting

thereto, and no other or further notice of the Sale shall be required. In addition, the Sale Notice is

reasonably calculated to provide holders of any alleged Consent and Similar Rights with

reasonable and proper notice of the potential deemed waiver of any such rights should such holders

fail to timely assert such Consent or Similar Rights in accordance with the procedures set forth in

this Order.

       E.      Auction. The Auction, if held, is necessary to determine whether any entity other

than the Stalking Horse Bidder is willing to enter into a definitive agreement on terms and

conditions more favorable to the Debtors and their estates than the Stalking Horse Agreement.

       F.      Assumption and Assignment Procedures. The Cure Notice is reasonably calculated

to provide counterparties to the Potentially Assigned Contracts (as defined below) with proper

notice of the potential assumption and assignment of their executory contracts and unexpired

leases, any Cure Costs (as defined below), the Assumption and Assignment Procedures (as defined

below), and the objection deadline for Consent and Similar Rights.

       IT IS THEREFORE ORDERED THAT:

       1.      The Motion is granted to the extent set forth in this Bidding Procedures Order.




                                                  5
            Case 21-10570-MFW            Doc 29       Filed 03/15/21    Page 53 of 136




       2.      All objections to the Motion and the relief granted herein, to the extent not resolved

as set forth herein or on the record at the Bidding Procedures Hearing, are hereby overruled.

                                        SALE TIMELINE

       3.      Qualified Bid Deadline. April 29, 2021, at 5:00 p.m. (prevailing Eastern Time),

shall be the deadline by which all Qualified Bids must be actually received by the Debtors’

Advisors.

       4.      Auction. The Auction, if any, shall be held on May 4, 2021, at 10:00 a.m.

(prevailing Eastern Time). The Auction shall be conducted via a virtual meeting (either telephonic

or via videoconference). No later than two business days before the Auction, (a) the Debtors shall

send written notice of the date, time, and place of the Auction to the Qualified Bidders and (b) post

notice of the date, time, and place of the Auction on the Debtors’ case website maintained by the

Debtors’ claims and noticing agent, Stretto, at cases.stretto.com/NinePointEnergy.

       5.      Sale Objection Deadline. Any and all objections to a Sale of the Assets and entry

of a Sale Order (including with respect to Consent and Similar Rights) must (i) be in writing and

specify the nature of such objection, (ii) comply with the Bankruptcy Code, the Bankruptcy Rules,

the Local Rules, and all orders of this Court entered in the Chapter 11 Cases, (iii) be filed with this

Court by (a) ____________________, 2021 at 4:00 p.m. (prevailing Eastern Time) (the “Sale

Objection Deadline”) or (b) with respect to objections solely related to the identity of the

Successful Bidder(s) (other than the Stalking Horse Bidder) or adequate assurance of future

performance by the Successful Bidder(s), the earlier of (x) four days following the filing of the

Notice of Successful Bidder and (y) 12:00 p.m. (prevailing Eastern Time) one day prior to the date

of the Sale Hearing (the “Post-Auction Objection Deadline”), and (iv) be served upon the

following parties (collectively, the “Objection Notice Parties”):




                                                  6
              Case 21-10570-MFW         Doc 29       Filed 03/15/21   Page 54 of 136




             a) co-counsel to the Debtors, Latham & Watkins LLP, 330 North Wabash Avenue,
                Suite 2800, Chicago, IL 60611 Attn: Richard Levy (richard.levy@lw.com) and
                Caroline Reckler (caroline.reckler@lw.com) and Latham & Watkins LLP, 885
                Third Avenue, New York, NY 10022, Attn: Nacif Taousse
                (nacif.taousse@lw.com);

             b) co-counsel to the Debtors, Young Conaway Stargatt & Taylor, LLP, Rodney
                Square, 1000 North King Street, Wilmington, DE 19801, Attn: Michael Nestor
                (mnestor@ycst.com), Kara Coyle (kcoyle@ycst.com) and Ashley Jacobs
                (ajacobs@ycst.com);

             c) counsel to the Ad Hoc First Lien Group, Proskauer Rose LLP, Eleven Times
                Square, New York, NY 10036, Attn: David M. Hillman
                (dhillman@proskauer.com) and Megan R. Volin (mvolin@proskauer.com);

             d) counsel to any statutory committee appointed in the Chapter 11 Cases;

             e) the Office of the United States Trustee for the District of Delaware (the
                “U.S. Trustee”), 844 N. King Street, Wilmington, Delaware 19801 (Attn: John
                Schanne (John.Schanne@usdoj.gov)); and

             f) any Successful Bidders (or, if no Successful Bidder has been selected for any
                Assets, the Stalking Horse Bidder).

Any party or entity who fails to timely make an objection to the Sale on or before the Sale

Objection Deadline shall be forever barred from asserting any objection to the Sale, including with

respect to the transfer of the assets free and clear of all liens, claims, encumbrances, and other

interests.

        6.      Sale Hearing. The Sale Hearing to approve the Sale of the Assets shall be held on

__________________________, at ______________________ (prevailing Eastern Time);

provided, however, that the Sale Hearing may be continued by the Debtors in accordance with the

Bidding Procedures, from time to time, without further notice to creditors or parties in interest.

        7.      The dates and deadlines set forth in this Bidding Procedures Order are subject to

modification by the Debtors in accordance with the Bidding Procedures.




                                                 7
             Case 21-10570-MFW         Doc 29        Filed 03/15/21   Page 55 of 136




                             STALKING HORSE AGREEMENT

       8.      Stalking Horse Agreement. The Debtors are authorized to enter into the Stalking

Horse Agreement, subject to better offers at the Auction. The Stalking Horse Bidder shall be

deemed a Qualified Bidder, and the bid of the Stalking Horse Bidder contemplated by the Stalking

Horse Agreement (the “Stalking Horse Bid”) shall be deemed a Qualified Bid.

       9.      Expense Reimbursement. The Expense Reimbursement contained in the Stalking

Horse Agreement is hereby approved and shall survive termination of the Stalking Horse

Agreement. The Debtors are authorized to pay any and all amounts owing the Stalking Horse

Bidder on account of the Expense Reimbursement upon consummation of the Sale by the Debtors

with a purchaser other than the Stalking Horse Bidder; provided, however, that the Expense

Reimbursement shall only be available to the extent such fees and expenses are not covered by the

DIP Documents.

                                THE BIDDING PROCEDURES

       10.     The Bidding Procedures, substantially in the form attached hereto as Exhibit 1 are

incorporated herein and are hereby approved in their entirety, and the Bidding Procedures shall

govern the submission, receipt, and analysis of all Bids relating to any proposed Sale. Any party

desiring to submit a Bid shall comply with the Bidding Procedures and this Bidding Procedures

Order. The Debtors are authorized to take any and all reasonable actions necessary to implement

the Bidding Procedures.

       11.     Other than the Stalking Horse Bidder’s right to the Expense Reimbursement, no

person or entity shall be entitled to any expense reimbursement, break-up fee, “topping,”

termination, or other similar fee or payment in connection with any Sale, and by submitting a bid,

such person or entity is deemed to have waived their right to request or to file with this Court any




                                                 8
                 Case 21-10570-MFW        Doc 29        Filed 03/15/21   Page 56 of 136




request for expense reimbursement or any fee of any nature, whether by virtue of section 503(b)

of the Bankruptcy Code or otherwise.

                   NOTICE OF THE AUCTION, SALE AND SALE HEARING

           12.    The Sale Notice, substantially in the form attached hereto as Exhibit 3, is hereby

approved. As soon as reasonably practicable following the entry of this Bidding Procedures Order,

the Debtors will cause the Sale Notice to be served upon the following parties, and their respective

counsel, if known (collectively, the “Sale Notice Parties”): (i) the Notice Parties; (ii) counsel to

any statutory committee appointed in these Chapter 11 Cases; (iii) all taxing and regulatory

authorities having jurisdiction over any of the Assets (including, for the states in which the Debtors

operate, environmental authorities and secretaries of state); (iv) the Federal Trade Commission;

(v) the United States Attorney General/Antitrust Division of Department of Justice; (vi) all entities

known by the Debtors to have asserted an Interest against the Assets; (vii) all parties who have

expressed a written interest to the Debtors in acquiring all or a substantial portion of the Debtors’

Assets in the 12 months prior to the Petition Date; (viii) all non-Debtor counterparties to

Potentially Assigned Contracts; and (ix) all of the other known creditors and equity security

holders of the Debtors.

           13.    In addition, as soon as reasonably practicable, after entry of this Bidding Procedures

Order, the Debtors will publish the Sale Notice, with any modification necessary for ease of

publication, on the website maintained by the Debtors’ claims and noticing agent and once in The

Wall Street Journal and The Bismarck Tribune to provide notice to any other potentially interested

parties.

                 PROCEDURES RELATED TO CONSENT AND OTHER RIGHTS

           14.    If any person asserts that any Asset constituting real property, including any oil and

gas leases, cannot be transferred, sold, assumed and/or assigned free and clear of all liens, claims,


                                                    9
              Case 21-10570-MFW           Doc 29     Filed 03/15/21       Page 57 of 136




interests, and encumbrances on account of alleged Consent and Other Rights, then such person

shall file with the Bankruptcy Court, no later than the Sale Objection Deadline, an objection

identifying: (i) the Assets (including any oil and gas leases) subject to such rights, (ii) the

applicable agreement, document, or statute giving rise to such rights, and (iii) the portion of the

agreement, document, or statute giving rise to such right, and including all supporting

documentation (a “Rights Objection”). The assertion of a Rights Objection shall not require an

exercise of the underlying rights asserted.

        15.     Any person who fails to timely file and serve a Rights Objection shall be (i) forever

barred from objecting to the transfer, sale, assumption, and/or assignment of the Debtors’ right,

title, and interest in, to and under the Assets to be sold, assumed, and/or assigned in connection

with the Sale Transaction(s), including, without limitation, based on any alleged termination,

approval rights, consent rights, preferential purchase rights, rights of purchase, rights of first

refusal, rights of first offer, tag-along rights, or similar rights with respect to the Debtors’ transfer,

sale, assumption, and/or assignment of the Debtors’ right, title, and interest in, to and under such

Asset in connection with the Sale Transaction(s), and (ii) deemed to consent to and approve the

transfer, sale, assumption, and/or assignment of such right, title, and interest in, to and under such

Asset, free and clear of all liens, encumbrances, claims, and other interests (regardless of whether

such consent must be in writing).

        16.     If any person timely files and serves a Rights Objection in accordance with this

Order, the Debtors and other parties in interest shall have the opportunity to object to any alleged

Consent and Similar Rights by filing a response to the Rights Objection (and serving such response

on the person that filed the applicable Rights Objection) no later than twenty-four hours prior to

the Sale Hearing. Upon the filing of such response to a Rights Objection, any rights asserted shall




                                                   10
              Case 21-10570-MFW           Doc 29      Filed 03/15/21      Page 58 of 136




be deemed to be disputed and the Debtors shall be entitled to assert that a bona fide dispute exists

as to such rights asserted.

                  THE ASSUMPTION AND ASSIGNMENT PROCEDURES

        17.      The procedures set forth below regarding the assumption and assignment of the

executory contracts proposed to be assumed by the Debtors pursuant to section 365(b) of the

Bankruptcy Code and assigned to the Stalking Horse Bidder or otherwise Successful Bidder(s), as

applicable, pursuant to section 365(f) of the Bankruptcy Code in connection with the Sale

(the “Assumption and Assignment Procedures”) are hereby approved.

        18.      These Assumption and Assignment Procedures shall govern the assumption and

assignment of all of the Debtors’ executory contracts and unexpired leases to be assumed and

assigned in connection with the Sale, subject to the payment of any payments necessary to cure

any defaults arising under any Selected Assigned Contract (as defined below) (the “Cure Costs”):

  (a)         Contracts Schedule and Cure Notice. Within three days following the entry of the
              Bidding Procedures Order, the Debtors shall file with the Court, and cause to be
              published on the Debtors’ case website maintained by Stretto, the Cure Notice, which
              shall specify: (i) each contract or lease that may potentially be assumed and assigned
              in connection with the Sale, including the name of each counterparty and (ii) the
              proposed Cure Cost with respect to such contract or lease (the “Contracts Schedule”
              and such contracts or leases, the “Potentially Assigned Contracts”). The Cure
              Notice shall also be served on each counterparty listed on the Contracts Schedule via
              first-class mail and shall: (a) state the Cure Cost; (b) state that such party’s contract or
              lease may be assumed and assigned to the Buyer of the Assets upon closing of the
              Sale; (c) state the date of the Sale Hearing and that objections to any Cure Cost or to
              assumption and assignment of any contract or lease shall be heard at the Sale Hearing
              or at a later hearing, as determined by the Debtors; and (d) state a deadline by which
              objections to the Cure Cost or to the assumption and assignment of its contract or lease
              must be filed; provided, however, that the inclusion of a contract, lease, or agreement
              on the Cure Notice or the Contracts Schedule shall not constitute an admission that
              such contract, lease, or agreement is an executory contract or lease, or that such
              Potentially Assigned Contract shall be assumed at any point by the Debtors or assumed
              and assigned pursuant to any Successful Bid. The Cure Notice shall also provide that
              the Cure Costs set forth in the Cure Notice shall be binding on any counterparty to a
              Potentially Assigned Contract unless such counterparty successfully challenges such
              Cure Costs pursuant to the procedures set forth herein.



                                                    11
      Case 21-10570-MFW           Doc 29     Filed 03/15/21      Page 59 of 136




(b)   Modifications to Contract Schedule. Any time before the date that is one business
      day prior to the Sale Hearing, the Debtors reserve the right, and are authorized but not
      directed, to (i) add previously omitted Potentially Assigned Contracts to the Contracts
      Schedule, (ii) remove Potentially Assigned Contracts from the Contracts Schedule, or
      (iii) modify the previously stated Cure Cost associated with any Potentially Assigned
      Contracts.

(c)   Supplemental Contracts. In the event that any contract or lease is added to the
      Contract Schedule or any previously-stated Cure Costs are modified, the Debtors shall
      promptly serve a supplemental cure notice (each, a “Supplemental Cure Notice”) on
      each impacted counterparty. Each Supplemental Cure Notice shall include the same
      information with respect to the applicable contract or lease as is required to be included
      in the Cure Notice.

(d)   Objections. The deadline to object to any Cure Cost or to assumption and assignment
      on any basis (except objections solely related to adequate assurance of future
      performance by a Successful Bidder other than the Stalking Horse Bidder) is the date
      that is 14 days after service of the Cure Notice or Supplemental Cure Notice, as
      applicable (the “Contract Objection Deadline”), and any such objections shall: (a)
      be in writing; (b) state the basis for such objection; (c) if such objection is to the Cure
      Cost, state with specificity what Cure Cost the counterparty believes is required (in all
      cases, with appropriate documentation in support thereof); and (d) be filed with the
      Court and served on the Objection Notice Parties by the Contract Objection Deadline.
      Any objections to the assumption and assignment of the Selected Assigned Contracts
      (as defined below) shall be heard at the Sale Hearing (to the extent such hearing has
      not occurred as of the applicable Contract Objection Deadline) or at a later hearing, as
      determined by the Debtors. The Debtors shall have the ability to settle on a consensual
      basis any dispute regarding Cure Costs, with the reasonable consent of the DIP Agent
      and Prepetition Agent in the event the aggregate Cure Costs are within the Cure Cost
      Cap (as defined in the Stalking Horse Term Sheet), without further order of the Court.

(e)   Effects of Filing or Not Filing an Objection to a Cure Notice. A properly filed and
      served objection to a Cure Notice shall reserve such objecting party’s rights against
      the Debtors only with respect to the assumption and assignment of the Potentially
      Assigned Contract at issue, and/or the accompanying Cure Costs, as set forth in the
      Objection, but shall not constitute an objection to the remaining relief requested in this
      Motion. To the extent a party to a Potentially Assigned Contract does not timely object
      to the Cure Notice, such party shall be bound by the Cure Costs in the Cure Notice,
      and such party shall be barred from seeking any amount due or that could have been
      sought as Cure Costs.

(f)   Post-Auction Objection. If, following the Auction, the Stalking Horse Bidder is not
      the Successful Bidder, then the Debtors shall serve the Notice of Successful Bidder on
      each counterparty to a contract or lease that received the Cure Notice or any
      Supplemental Cure Notice by electronic service or overnight delivery. Objections of
      any counterparty to a Potentially Assigned Contract related solely to the identity of
      the Successful Bidder(s) (other than the Stalking Horse Bidder) or adequate assurance


                                           12
             Case 21-10570-MFW          Doc 29      Filed 03/15/21     Page 60 of 136




             of future performance provided by the Successful Bidder(s) (other than the Stalking
             Horse Bidder) must (i) be in writing, (ii) comply with the Bankruptcy Code,
             Bankruptcy Rules and Local Rules, (iii) state, with specificity, the legal and factual
             bases thereof, (iv) be filed by the Post-Auction Objection Deadline, and (v) be served
             on the Objection Notice Parties.

 (g)         Selected Assigned Contracts. At the Sale Hearing, the Debtors will seek Court
             approval of the assumption and assignment to the Buyer of only those Potentially
             Assigned Contracts that have been selected by the Buyer to be assumed and assigned
             (the “Selected Assigned Contracts”).

 (h)         Reservation of Rights. The inclusion of a contract or lease, or Cure Costs with respect
             thereto, on a Cure Notice, any Supplemental Cure Notice, or the Contracts Schedule
             shall not constitute or be deemed a determination or admission by the Debtors, the
             Buyer or any other party in interest that such contract or lease is an executory contract
             or unexpired lease of the Debtors within the meaning of the Bankruptcy Code, that
             such contract or lease shall be assumed at any point by the Debtors or assumed and
             assigned pursuant to any Successful Bid, or that the Debtors or any potential bidder
             intends to assume or assume and assign such contract or lease. The Debtors reserve
             all of their rights, claims and causes of action with respect to each contract and lease
             listed on the Cure Notice, any Supplemental Cure Notice, or the Contracts Schedule.
             The Debtors’ inclusion of any contract or lease on a Cure Notice, any Supplemental
             Cure Notice or the Contracts Schedule shall not be a guarantee or indication that such
             contract or lease ultimately shall be assumed or assumed and assigned.

       19.     Unless a counterparty to a Potentially Assigned Contract files an objection to the

Cure Cost of its Potentially Assigned Contract by the Contract Objection Deadline, such

counterparty will be (i) deemed to have consented to such Cure Cost and (ii) forever barred and

estopped from objecting to the Cure Costs.

       20.     Unless a counterparty to a Potentially Assigned Contract files an objection to the

proposed assumption and assignment of its Potentially Assigned Contract by the Contract

Objection Deadline or, solely with respect to objections related to the identity of the Successful

Bidder(s) (other than the Stalking Horse Bidder) or adequate assurance of future performance

provided by the Successful Bidder(s) (other than the Stalking Horse Bidder), the Post-Auction

Objection Deadline, as applicable, such counterparty shall be (i) deemed to have consented to (a)

the assumption and assignment of such Potentially Assigned Contract and (b) the related relief



                                                 13
                Case 21-10570-MFW         Doc 29     Filed 03/15/21     Page 61 of 136




requested in the Motion and (ii) forever barred and estopped from objecting to the assumption and

assignment of the Potentially Assigned Contract, adequate assurance of future performance, the

relief requested in the Motion, whether applicable law excuses such counterparty from accepting

performance by, or rendering performance to, the Buyer for purposes of section 365(c)(1) of the

Bankruptcy Code, and from asserting any additional cure or other amounts against the Debtors or

the Buyer with respect to such party’s Potentially Assigned Contract; provided, however, that for

the avoidance of doubt, this paragraph will not apply to objections based on Consent and Similar

Rights.

                                          RELATED RELIEF

          21.    Nothing in this Bidding Procedures Order is intended to, or shall be deemed to,

modify, waive, or impair any of the provisions of the DIP Orders and the DIP Documents (each as

defined in the DIP Motion), or the rights and obligations of the Debtors, the DIP Agent, the DIP

Lenders, the Prepetition Agent, or the Prepetition Lenders (each as defined in the DIP Motion), or

any other party in interest thereunder.

          22.    Notwithstanding anything to the contrary contained herein or in the Bidding

Procedures, (a) the right of any party to credit bid (including the Stalking Horse Bidder and any

Lenders) is subject to the provisions of section 363(k) of the Bankruptcy Code, (b) nothing in this

Bidding Procedures Order shall be construed as a waiver of, or a finding that any credit bid satisfies

the requirements of, section 363(k) of the Bankruptcy Code, and (c) nothing in this Bidding

Procedures Order shall prejudice any party in interest’s rights to object to a credit bid on any basis

(subject to the limitations set forth in the DIP Orders), or any other party’s right to oppose such

objection.

          23.    All rights of the Debtors, as they may reasonably determine to be in the best interest

of their estates, after consultation with the Consultation Parties, to modify the Bidding Procedures


                                                   14
                Case 21-10570-MFW        Doc 29     Filed 03/15/21      Page 62 of 136




in good faith, to further the goal of attaining the best offer for the Assets, or impose, at or prior to

selection of the Successful Bidder(s), additional customary terms and conditions on the Sale of the

Assets, are reserved to the extent set forth in the Bidding Procedures. The Debtors shall provide

reasonable notice of any such modification to any Qualified Bidder, including the Stalking Horse

Bidder.

          24.    The failure to include or reference a particular provision of the Bidding Procedures

specifically in this Bidding Procedures Order shall not diminish or impair the effectiveness or

enforceability of such a provision.

          25.    Nothing in this Bidding Procedures Order or the Bidding Procedures shall require

the board of directors, board of managers, or such similar governing body of a Debtor to take any

action, or to refrain from taking any action, with respect to the Bidding Procedures, to the extent

such board of directors, board of managers, or such similar governing body reasonably determines

in good faith, after consultation with their counsel, that taking such action, or refraining from

taking such action, as applicable, would be inconsistent with applicable law or its fiduciary

obligations under applicable law.

          26.    In the event of any inconsistencies between this Bidding Procedures Order and the

Motion, this Bidding Procedures Order shall govern in all respects.              In the event of any

inconsistencies between this Bidding Procedures Order and the Bidding Procedures, the Bidding

Procedures shall govern in all respects.

          27.    Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 6006(d),

7052, 9014, or otherwise, the terms and conditions of this Bidding Procedures Order shall be

immediately effective and enforceable upon its entry.




                                                  15
             Case 21-10570-MFW          Doc 29     Filed 03/15/21      Page 63 of 136




       28.     The Debtors are authorized to take all reasonable actions necessary to effectuate

the relief granted in this Bidding Procedures Order in accordance with the Motion.

       29.     This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation or interpretation of this Bidding Procedures Order, including, but not limited

to, any matter, claim, or dispute arising from or relating to the Bidding Procedures, Stalking Horse

Term Sheet, the Stalking Horse Agreement (or the Asset Purchase Agreement with the otherwise

Successful Bidder(s)), and the implementation of this Bidding Procedures Order.




                                                 16
              Case 21-10570-MFW   Doc 29   Filed 03/15/21   Page 64 of 136




                                     EXHIBIT 1

                                  Bidding Procedures




US-DOCS\121677994.7
                       Case 21-10570-MFW                Doc 29       Filed 03/15/21         Page 65 of 136




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

        ------------------------------------------------------------ x
                                                                     :
        In re:                                                       :     Chapter 11
                                                                     :
        NINE POINT ENERGY HOLDINGS, INC.,                            :     Case No. 21-10570 (MFW)
        et al.,                                                      :
                                                                     :     (Jointly Administered)
                            Debtors.1                                :
                                                                     :
        ------------------------------------------------------------ x

                                                  BIDDING PROCEDURES

                 On March 15, 2021 (the “Petition Date”), the above-captioned debtors-in-possession
         (collectively, the “Debtors”) each filed a voluntary petition for relief under chapter 11 of title 11
         of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for
         the District of Delaware (the “Court”), commencing the above-captioned chapter 11 cases
         (the “Chapter 11 Cases”).

                 On [  ], 2021 the United States Bankruptcy Court for the District of Delaware entered
         the Order (I) Authorizing and Approving Bidding Procedures, (II) Scheduling an Auction and a Sale
         Hearing, (III) Approving the Form and Manner of Notice Thereof, and (IV) Establishing Notice
         and Procedures for the Assumption and Assignment of Executory Contracts and Unexpired Leases
         [Docket No. [  ]] (the “Bidding Procedures Order”),2 by which the Court approved procedures
         setting forth the process by which the Debtors are authorized to solicit bids for and conduct an
         auction (the “Auction”) for a sale or disposition (each, a “Sale Transaction” and collectively, the
         “Sale”) of all or substantially all of the Debtors’ assets (the “Assets”) or any portion thereof (the
         “Bidding Procedures”).



             Copies of the Bidding Procedures Order and any other documents in the Debtors’
                     Chapter 11 Cases are available upon request to Stretto by calling
                       855.464.9872 (Toll-Free) or 949.336.3520 (Local) or by visiting
                                    cases.stretto.com/NinePointEnergy.




         1
             The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
             Nine Point Energy Holdings, Inc. (8331); Nine Point Energy, LLC (0717); Foxtrot Resources, LLC (6690); and
             Leaf Minerals, LLC (9522). The Debtors’ address is 1001 17th Street, 14th Floor, Denver, Colorado 80202.
         2
             All capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Bidding
             Procedures Order or the Stalking Horse Agreement (as defined herein).
27873024.1
                             Case 21-10570-MFW                Doc 29         Filed 03/15/21       Page 66 of 136




              I.       KEY DATES

                The key dates for the sale process are as follows. The Debtors, after consultation with the
         Consultation Parties (as defined below), may extend any of the deadlines, or delay any of the
         applicable dates, in these Bidding Procedures.

                                Event                                                     Proposed Date

                                                              April 29, 2021 at 5:00 p.m. (prevailing Eastern Time)
                     Qualified Bid Deadline
                                                              (45 days following the Petition Date)


                                                              May 4, 2021 at 10:00 a.m. (prevailing Eastern Time)
                      Auction (if necessary)3
                                                              (50 days following the Petition Date)


                                                              [  ], 2021 at [  ] (prevailing Eastern Time)
                            Sale Hearing
                                                              ([  ] days following the Petition Date)


             II.       ASSETS TO BE SOLD

                 The Debtors seek to sell substantially all of the Debtors’ assets (described in the Stalking
         Horse Agreement as the Purchased Assets), including, without limitation, all causes of action
         owned by the Debtors. Parties may submit bids for all, substantially all, or any portion of the
         Assets.

         III.          STALKING HORSE AGREEMENT

                  In connection with the Sale, the Debtors entered into the Stalking Horse Term Sheet
         (together with any definitive documentation thereof, the “Stalking Horse Agreement”) on March
         14, 2021 with the DIP Agent and the Prepetition Agent (each as defined in the Interim DIP Order)
         for a Sale to an entity to be designated by the DIP Agent and the Prepetition Agent (the “Stalking
         Horse Bidder” and such bid, the “Stalking Horse Bid”). The Stalking Horse Agreement is for
         the Stalking Horse Bidder’s acquisition of the Purchased Assets in consideration for the Purchase
         Price. The DIP Agent and Prepetition Agent have consented to the sale of Assets free and clear of
         all liens, claims, encumbrances, and other interests pursuant to the Stalking Horse Agreement.

                 The Stalking Horse Bidder is deemed to be a Qualified Bidder (as defined below) and the
         Stalking Horse Agreement is deemed to be a Qualified Bid (as defined below). The Stalking Horse
         Bidder is credit bidding pursuant to 11 U.S.C. § 363(k), and thus is not required to make a Deposit
         (as defined below) with the Debtors. The Stalking Horse Bidder shall have the unqualified right
         at any time to credit bid on a dollar-for-dollar basis up to the full amount of the Prepetition


         3
                   As further described below, if no Qualified Bids (as defined herein) other than the Stalking Horse Bid are received
                   by the Qualified Bid Deadline, then the Debtors will cancel the auction and seek approval of the Stalking Horse
                   Bid at the Sale Hearing.
27873024.1

                                                                         2
                         Case 21-10570-MFW              Doc 29         Filed 03/15/21     Page 67 of 136




         Obligations and the DIP Obligations (as each term is defined in the Interim DIP Order at Docket
         No. [  ]).

         IV.       PARTICIPATION REQUIREMENTS

                       A. Prospective Bidders

                 To participate in the bidding process or otherwise be considered for any purpose hereunder,
         a person or entity interested in the Assets or part of the Assets (other than the Stalking Horse
         Bidder) (an “Interested Party”) must deliver to the following parties (collectively, the “Debtors’
         Advisors”): (i) counsel to the Debtors: Latham & Watkins LLP, 330 North Wabash Avenue, Suite
         2800, Chicago, IL 60611, Attn: Richard Levy (richard.levy@lw.com) and Caroline Reckler
         (caroline.reckler@lw.com) and 885 Third Avenue, New York, New York 10022, Attn: Nacif
         Taousse (nacif.taousse@lw.com); and (ii) investment banker to the Debtors, Perella Weinberg
         Partners LP, 767 Fifth Avenue, New York, New York 10153, Attn: John Cesarz
         (jcesarz@pwpartners.com), Mark Adomanis (madomanis@pwpartners.com ), Jeff Knupp
         (JKnupp@tphco.com) and Jake Boos (JBoos@tphco.com), the following documents and
         information (collectively, the “Preliminary Bid Documents”) (unless the Debtors, in their
         business judgment, choose to waive any of the following requirements for any Interested Bidder):

                       1. an executed confidentiality agreement unless the Interested Party has already
                          executed a confidentiality agreement on terms acceptable to the Debtors (a
                          “Confidentiality Agreement”);4

                       2. identification of the Interested Party and any principals and representatives thereof
                          who are authorized to appear and act on its behalf for all purposes regarding the
                          contemplated Sale; and

                       3. proof by the Interested Party of its financial capacity to (x) close a proposed Sale,
                          which may include financial statements of, or verified financial commitments
                          obtained by, the Interested Party (or, if the Interested Party is an entity formed for
                          the purpose of acquiring the desired Assets, the party that will bear liability for a
                          breach) and (y) provide adequate assurance of future performance under any
                          executory contracts and unexpired leases to be assumed by the Debtors and
                          assigned to such bidder, pursuant to section 365 of the Bankruptcy Code, in
                          connection with the Sale; the adequacy of which, in each case, will be assessed by
                          the Debtors and their advisors (including after consultation with the Consultation
                          Parties).

                The Debtors, after consultation with their advisors and the Consultation Parties, will
         determine and notify each Interested Party whether such Interested Party has submitted adequate
         documents so that such Interested Party may proceed to conduct due diligence and submit a Bid
         (such Interested Party, a “Prospective Bidder”). Each Interested Party shall comply with all
         reasonable requests for information and due diligence access by the Debtors and their advisors


         4
               Interested Parties may obtain a copy of a Confidentiality Agreement by contacting the representatives from the
               Debtors’ investment banker, Perella Weinberg Partners, identified above.
27873024.1

                                                                   3
                      Case 21-10570-MFW          Doc 29       Filed 03/15/21   Page 68 of 136




         regarding the ability of such Interested Party, as applicable, to consummate its contemplated
         transaction.

                     B. Due Diligence

                The Debtors, with their advisors, have established an electronic data room (the “Data
         Room”) that provides standard and customary diligence materials, including the necessary
         information to allow Prospective Bidders to submit a Qualified Bid (as defined below) and to seek
         and obtain commitments for debt financing.

                 Only Prospective Bidders shall be eligible to receive diligence materials and access to the
         Debtors’ Data Room and to additional non-public information regarding the Debtors and the
         Assets. The Debtors (with the assistance of their advisors) shall coordinate all reasonable requests
         from Prospective Bidders for additional information and due diligence access; provided that (i) the
         Debtors shall have the right to reasonably limit the information and due diligence provided to any
         Prospective Bidders at any time and for any reason, including, without limitation, if (i) any due
         diligence information is determined to be business sensitive, proprietary, or otherwise not
         appropriate for disclosure to a Prospective Bidder by the Debtors, including, but not limited to,
         Prospective Bidders who are customers or competitors of the Debtors or affiliates thereof, and
         other industry participants, (ii) the Prospective Bidder does not become, or the Debtors determine
         that the Prospective Bidder is not likely to become, a Qualified Bidder (as defined below), (iii) the
         Prospective Bidder violates the terms of its Confidentiality Agreement, (iv) the Debtors become
         aware that the information set forth on the Preliminary Bid Documents is inaccurate or misleading
         or of any other reason to doubt such Prospective Bidder’s ability to close its contemplated
         transaction, or (v) the bidding process is terminated in accordance with its terms.

                  The due diligence period will end on the Bid Deadline. Additional due diligence will not
         be provided after the Bid Deadline, unless otherwise deemed reasonably appropriate by the
         Debtors. The Debtors, their representatives and advisors are not responsible for, and will bear no
         liability with respect to, any information obtained by any Prospective Bidder in connection with
         any Sale.

             The Debtors have designated Perella Weinberg Partners (“Perella”) to coordinate all
             reasonable requests for additional information and due diligence access. Contact
             information for Perella is as follows:

                                          Perella Weinberg Partners LP
                                                 767 Fifth Avenue
                                           New York, New York 10153

                                Attn: John Cesarz (jcesarz@pwpartners.com),
                                Mark Adomanis (madomanis@pwpartners.com)
                                      Jeff Knupp (JKnupp@tphco.com)
                                        Jake Boos (JBoos@tphco.com)



27873024.1

                                                          4
                            Case 21-10570-MFW               Doc 29        Filed 03/15/21       Page 69 of 136




                          C. No Communications Among Bidders

                 There shall be no communications regarding the Debtors’ sale process (i) between and
         amongst Interested Parties and/or Prospective Bidders (including, for the avoidance of doubt, the
         Stalking Horse Bidder) or (ii) between Interested Parties and/or Prospective Bidders, on the one
         hand, and the Consultation Parties, on the other hand, unless the Debtors have previously
         authorized such communication in writing; provided that (a) nothing in this paragraph or any
         Confidentiality Agreement will preclude the Stalking Horse Bidder from communicating with the
         Debtors or the Consultation Parties and (b) receiving an inbound communication from a third party
         and responding that communications are not permissible absent authorization by the Debtors is a
         permissible communication. The Debtors reserve the right, in their reasonable business judgment,
         after consultation with the Consultation Parties, to not qualify any Interested Parties or Prospective
         Bidders that have communications between and amongst themselves without the Debtors’ written
         consent. The Debtors further reserve their right, in their reasonable business judgment, after
         consultation with the disinterested Consultation Parties, to not qualify any Interested Parties or
         Prospective Bidders that have communications with a Consultation Party.

             V.       QUALIFIED BIDS

                          A. Qualified Bid Requirements

                 To be eligible to participate in the Auction, each offer, solicitation, or proposal to acquire
         Assets (each, a “Bid”), other than the Stalking Horse Bid, must be delivered or transmitted via
         email (in .pdf or similar format) so as to be actually received by the Debtors’ Advisors,5 no later
         than 5:00 p.m. (prevailing Eastern Time) on April 29, 2021 (the “Qualified Bid Deadline”), or
         such other date as may be agreed to by the Debtors after consulting with the Consultation Parties,
         and satisfy each of the following conditions:

                               1.       Confidentiality. The bidder shall have executed and delivered to the
                                        Debtors a Confidentiality Agreement.

                               2.       Assets. The Bid must clearly identify the following: (a) the particular
                                        Assets, or the portion thereof identified with reasonable specificity, to be
                                        purchased and/or liquidated or otherwise disposed of; (b) the liabilities and
                                        obligations to be assumed, including any debt to be assumed; and
                                        (c) whether the bidder intends to operate the Debtors’ business as a going
                                        concern, or to liquidate the business.

                               3.       Purchase Price. The Bid must clearly set forth the purchase price to be
                                        paid (the “Purchase Price”) and (a) must propose a Purchase Price in cash
                                        equal to or greater than the aggregate of the sum of (i) the amount of the
                                        Credit Bid, (ii) $750,000 (the maximum amount of the Expense




         5
                  The Debtors will provide copies of all Bids via electronic mail as soon as reasonably practicable to counsel for
                  any official committee appointed in these chapter 11 cases.
27873024.1

                                                                      5
                      Case 21-10570-MFW            Doc 29        Filed 03/15/21    Page 70 of 136




                                 Reimbursement), and (iii) the amount of the Minimum Overbid (as defined
                                 herein).

                         4.      Deposit. Each Bid (other than the Stalking Horse Bid) must be
                                 accompanied by a cash deposit in the amount equal to 10 percent of the
                                 aggregate cash Purchase Price of the Bid to be held in an escrow account to
                                 be identified and established by the Debtors (the “Deposit”), provided that
                                 if a bidder increases its Bid at the Auction and is the Successful Bidder or
                                 Backup Bidder (each as defined herein), such bidder must increase its
                                 Deposit to be equal to 10 percent of the proposed Purchase Price submitted
                                 at the Auction within three business days after the Auction.

                         5.      Legal Capacity. Each Bid must demonstrate to the Debtors’ satisfaction
                                 that the bidder has the legal capacity to consummate the transaction it is
                                 proposing.

                         6.      Bid Documents. Each Bid must include duly executed, non-contingent
                                 transaction documents necessary to effectuate the transactions
                                 contemplated in the Bid (the “Bid Documents”). The Bid Documents shall
                                 include: a clearly marked executed written agreement that is substantially
                                 similar to the form of the Stalking Horse Agreement (with a redline showing
                                 any changes from the Stalking Horse Agreement (“Proposed Revised
                                 APA”)) and any material documents integral to such Bid.

                         7.      Designation of Assigned Contracts and Leases. The Bid must (a) identify
                                 any and all executory contracts and unexpired leases of the Debtors that the
                                 bidder wishes to be assumed and assigned to the bidder at closing and (b)
                                 confirm that the bidder will be responsible for any cure costs associated with
                                 such assumption and include a good faith estimate of such cure costs (which
                                 estimate may be provided by the Debtors). In addition, each Bid must
                                 indicate whether the Bid (i) provides for the assumption of Caliber
                                 Contracts6 or (ii) is contingent upon the Bankruptcy Court granting
                                 particular relief with respect to the Caliber Contracts and, if so, describes
                                 such relief. To the extent that the Bid is contingent upon rejection and/or
                                 other relief with respect to the Caliber Contracts, such Bid must also
                                 indicate at what purchase price such bidder would be willing to consummate
                                 the proposed transaction in the absence of such relief (which may, for the
                                 avoidance of doubt, be $0).

                         8.      Financial Wherewithal. The bidder shall submit financial and other
                                 information to the Debtors, including support indicating the availability of
                                 funds to satisfy the Purchase Price, sufficient to allow the Debtors to make




         6
             “Caliber Contracts” means, collectively, any of the contracts between the Debtors and Caliber Midstream
             Partners LP or any of its affiliates.
27873024.1

                                                             6
                      Case 21-10570-MFW            Doc 29        Filed 03/15/21    Page 71 of 136




                                 a reasonable determination as to such bidder’s ability consummate the
                                 contemplated sale.

                         9.      Adequate Assurance of Future Performance. The bidder shall submit
                                 information providing adequate assurance of future performance under all
                                 contracts and leases proposed to be assumed and assigned to the bidder (the
                                 “Adequate Assurance Information”), including (i) information about the
                                 bidder’s financial condition, such as federal tax returns for two years, a
                                 current financial statement, or bank account statements, (ii) the identity and
                                 exact name of the bidder (including any equity holder or other financial
                                 backer if the bidder is an entity formed for the purpose of consummating
                                 the proposed transaction, and (iii) such additional information regarding the
                                 bidder as the bidder may elect to include. The bidder shall also identify a
                                 contact person (with relevant contact information) that counterparties to any
                                 lease or contract can contact to obtain additional Adequate Assurance
                                 Information. By submitting a Bid, that bidder agrees that the Debtors may
                                 disseminate its Adequate Assurance Information to affected landlords and
                                 contract counterparties in the event that the Debtors determine such bid to
                                 be a Qualified Bid.

                         10.     Contingencies. The Bid shall be an unqualified and binding bid with no
                                 contingencies or conditions (including obtaining financing, any internal
                                 approvals, or performing any additional diligence) and all diligence must be
                                 completed before the Bid Deadline.

                         11.     Identity. The Bid must fully disclose the legal identity of each person or
                                 entity bidding or otherwise participating in connection with such Bid
                                 (including each equity holder or financial backer of the bidder if such bidder
                                 is an entity formed for the purpose of consummating the proposed
                                 transaction contemplated by such Bid), and the complete terms of any such
                                 participation, and must also disclose any connections or agreements with
                                 the Debtors, any other known Interested Party, Prospective Bidder, or
                                 bidder, and/or any officer or director of the foregoing, including, without
                                 limitation, with respect to a collaborative or joint Bid or any other
                                 combination concerning the proposed Bid.7 Under no circumstances will
                                 any undisclosed principals, equity holders, or financial backers be
                                 associated with any Bid.

                         12.     Irrevocable. ALL BIDS SHALL BE DEEMED IRREVOCABLE UNTIL
                                 THE CONCLUSION OF THE AUCTION, AND IF SUCH BID IS
                                 SELECTED AS THE SUCCESSFUL BID OR THE BACKUP BID,
                                 UNTIL       THE     CONSUMMATION      OF    THE   SALE,
                                 NOTWITHSTANDING ANY CONDITIONS LISTED IN THE
                                 APPLICABLE BID DOCUMENTS. IN THE EVENT THAT A BIDDER

         7
             The Debtors may approve collaborative or joint Bids (or any other combination concerning Bids) in their
             discretion (after consultation with the Consultation Parties) on a case-by-case basis.
27873024.1

                                                             7
             Case 21-10570-MFW       Doc 29       Filed 03/15/21    Page 72 of 136




                    SEEKS TO REVOKE SUCH BID, THE DEBTORS SHALL BE
                    ENTITLED TO KEEP SUCH BIDDER’S DEPOSIT AND PURSUE ALL
                    OTHER CONTRACTUAL REMEDIES UNDER LAW OR EQUITY.

              13.   Employment and Employee Obligations. The Bid must (a) specify whether
                    the bidder intends to hire any or all of the Debtors’ employees and
                    (b) expressly propose the treatment of the Debtors’ prepetition
                    compensation, incentive, retention, bonus, or other compensatory
                    arrangements, plan, or agreements, including offer letters, employment
                    agreements, consulting agreements, severance arrangements, retention
                    bonus agreements, change in control agreements, retiree benefits, and any
                    other employment related agreements.

              14.   Wind-Down Amounts. The Bid must ensure that the Debtors will retain
                    sufficient cash to fund such costs in a manner at least equivalent to the
                    Wind-Down Budget (as defined in the Stalking Horse Agreement) as agreed
                    to by the Debtors and the Stalking Horse Bidder.

              15.   Time Frame for Closing. The Bid must contain a statement from the bidder
                    that it is prepared to enter into and consummate the transactions
                    contemplated in the Proposed Revised APA no later than June 13, 2021 and
                    must provide perspective on any potential regulatory issues that may arise
                    in connection with such bidder’s acquisition of the Assets including timing
                    for resolution thereof.

              16.   Cooperation. The bidder must provide a covenant to cooperate with the
                    Debtors to provide pertinent factual information regarding such bidder’s
                    operations reasonably required to analyze issues arising with respect to any
                    applicable laws or regulatory requirements.

              17.   Backup Bidder. By submitting a Bid, each bidder (other than the Stalking
                    Horse Bidder) agrees to be a Backup Bidder, should the Bid be so selected.

              18.   As-Is, Where-Is. The Bid must include the following representations and
                    warranties (or the bidder must otherwise agree that such representations and
                    warranties may be incorporated into the applicable Bid Documents should
                    the Bid be selected as the Successful Bid): (a) expressly state that the bidder
                    has had an opportunity to conduct any and all due diligence regarding the
                    Debtors’ businesses and the Assets prior to submitting its Bid; and (b) a
                    statement that the bidder has relied solely upon its own independent review,
                    investigation, and/or inspection of any relevant documents and the Assets
                    in making its Bid and did not rely on any of the Debtors’ or any of their
                    advisors’ written or oral statements, representations, promises, warranties,
                    or guaranties whatsoever, whether express or implied, by operation of law
                    or otherwise, regarding the Debtors’ businesses or the Assets or the
                    completeness of any information provided in connection therewith, except


27873024.1

                                              8
                        Case 21-10570-MFW           Doc 29        Filed 03/15/21   Page 73 of 136




                                   (with respect to the Debtors only) as expressly stated in the representations
                                   and warranties contained in the bidder’s Proposed Revised APA.

                           19.     Authorization. The Bid must include evidence that the bidder has obtained
                                   authorization or approval from its board of directors (or comparable
                                   governing body) acceptable to the Debtors with respect to the submission,
                                   execution, and delivery of its Bid, participation in the Auction, and closing
                                   of the proposed transaction contemplated in such Bid. The Bid shall further
                                   state that any necessary filings under applicable regulatory, antitrust, and
                                   other laws will be made in a timely manner and that payment of the fees
                                   associated therewith shall be made by the bidder.

                           20.     Disclaimer of Fees. Each Bid must disclaim any right to receive a fee
                                   analogous to a break-up fee, expense reimbursement, termination fee, or
                                   any other similar form of compensation. For the avoidance of doubt, no
                                   bidder will be permitted to request, nor be granted by the Debtors, at any
                                   time, whether as part of the Auction or otherwise, a break-up fee, expense
                                   reimbursement, termination fee, or any other similar form of compensation,
                                   and by submitting its Bid is agreeing to refrain from and waive any assertion
                                   or request for reimbursement on any basis, including under section 503(b)
                                   of the Bankruptcy Code.

                           21.     Adherence to Bid Procedures. Each Bid must include a statement that (a)
                                   the bidder has acted in good faith consistent with section 363(m) of the
                                   Bankruptcy Code, (b) the Bid constitutes a bona fide offer to consummate
                                   the proposed transactions, and (c) the bidder agrees to be bound by these
                                   Bidding Procedures.

                           22.     No Collusion. The bidder must acknowledge in writing that (a) in
                                   connection with submitting its Bid, it has not engaged in any collusion that
                                   would be subject to section 363(n) of the Bankruptcy Code with respect to
                                   any Bids or the Sale, specifying that it did not agree with any party to control
                                   price; and (b) it agrees not to engage in any collusion that would be subject
                                   to section 363(n) of the Bankruptcy Code with respect to any Bids, the
                                   Auction, or the Sale.

                           23.     Other Information. The Bid must contain such other information as may
                                   be reasonably requested by the Debtors.

                       B. No Representation; Bidder’s Duty to Review

                     Neither the Debtors nor any of their advisors are making or have at any time made any
             warranties or representations of any kind or character, express or implied, with respect to the
             Assets, including, but not limited to, any warranties or representations as to operating history or
             projections, valuation, governmental approvals, the compliance of the Assets with governmental
             laws, the truth, accuracy, or completeness of any documents related to the Assets, or any other
             information provided by or on behalf of the Debtors to a bidder, or any other matter or thing

27873024.1

                                                              9
                        Case 21-10570-MFW           Doc 29     Filed 03/15/21     Page 74 of 136




             regarding the Assets. All bidders must acknowledge and agree that upon closing the Debtors
             shall sell and transfer to the Successful Bidder and the Successful Bidder shall accept the Assets,
             except to the extent expressly provided in the Bankruptcy Court’s order approving the Sale.
             Neither the Debtors nor any of their advisors will be liable for or bound by any express or
             implied warranties, guaranties, statements, representations, or information pertaining to the
             Assets or relating thereto that the Debtors, any advisor, or agent representing or purporting to
             represent the Debtors to whomever might have made or furnished, directly or indirectly, orally
             or in writing, unless (with respect to the Debtors only) specifically set forth in the Bankruptcy
             Court’s order approving the Sale.

         VI.       QUALIFICATION OF BIDDERS

                      The Debtors will determine in their discretion, and after consultation with the
             Consultation Parties, which Bids meet the above criteria, and if so, such Bid shall constitute a
             “Qualified Bid” and such bidder shall constitute a “Qualified Bidder.” The Debtors, after
             consultation with the Consultation Parties, will evaluate whether a Bid constitutes a Qualified
             Bid using any and all factors that the Debtors deem reasonably pertinent, including, without
             limitation, (i) the amount of the purchase price set forth in the Bid, (ii) the risks and timing
             associated with consummating a sale transaction(s) with the bidder, (iii) any Assets included in
             or excluded from the Bid, including any proposed assumed contracts and leases, (iv) any
             liabilities and obligations assumed as part of the Bid, (v) the ability to obtain any and all
             necessary regulatory approvals for the proposed sale transaction, (vi) the net benefit to the
             Debtors’ estates, (vii) the tax consequences of such Bid, and (viii) the impact on employees and
             the proposed treatment of employee obligations. A joint bid (a Bid submitted on behalf of more
             than one bidder) may, in the Debtors’ business judgment, and after consultation with the
             Consultation Parties, be deemed a Qualified Bid if it otherwise complies with all of the
             requirements set forth above.

                     If the Debtors receive a Bid that does not meet the requirements for a Qualified Bid, the
             Debtors may provide the respective bidder with the opportunity to remedy any deficiencies
             before the Auction in order to render such Bid a Qualified Bid. The Debtors may also waive or
             modify any of the above requirements in the exercise of their reasonable business judgment after
             consultation with the Consultation Parties. Any Bid that the Debtors determine after
             consultation with the Consultation Parties does not meet the above requirements (excluding any
             waived or modified requirements) shall be rejected as a non-conforming bid.

                    The Debtors shall inform bidders whether or not their Bids have been designated as
             Qualified Bids no later than 5:00 p.m. (prevailing Eastern Time) on the date three days following
             the Bid Deadline.

                    Between the date that the Debtors notify a bidder that it is a Qualified Bidder and the
             Auction, the Debtors may discuss, negotiate, or seek clarification of any Qualified Bid from a
             Qualified Bidder. Without the prior written consent of the Debtors, a Qualified Bidder may not
             modify, amend, or withdraw its Qualified Bid, except for proposed amendments to increase the
             consideration contemplated by, or otherwise improve the terms of, the Qualified Bid, during the
             period that such Qualified Bid remains binding as specified in these Bidding Procedures;
             provided that any Qualified Bid may be improved at the Auction as set forth herein. Any
27873024.1

                                                             10
                        Case 21-10570-MFW          Doc 29     Filed 03/15/21     Page 75 of 136




             improved Qualified Bid must continue to comply with the requirements for Qualified Bids set
             forth in these Bidding Procedures.

                    Notwithstanding anything herein, unless the DIP Agent and Prepetition Agent consent,
             no Bid other than the Stalking Horse Bid shall be determined to be a Qualified Bid or the
             Successful Bid (as defined below) unless it provides for cash consideration of an amount at least
             equal to the Stalking Horse Bidder’s Purchase Price (as such Purchase Price may have been
             increased at Auction) plus $750,000 (the maximum amount of the Expense Reimbursement)
             and the Minimum Overbid.

                     Each Qualified Bidder shall comply with all reasonable requests for additional
             information and due diligence access requested by the Debtors or their advisors. Failure by a
             Qualified Bidder to comply with such reasonable requests for additional information and due
             diligence access may be a basis for the Debtors to determine that such bidder is no longer a
             Qualified Bidder or that a Bid made by such bidder is not a Qualified Bid.

        VII.       THE AUCTION

                 If one or more Qualified Bids (in addition to the Stalking Horse Bid) are received by the
         Qualified Bid Deadline, the Debtors will conduct the Auction with respect to the Debtors’ Assets.
         If the Debtors do not receive any Qualified Bids (other than the Stalking Horse Bid), the Debtors
         will not conduct the Auction and will designate the Stalking Horse Bid as the Successful Bid and
         seek approval thereof at the Sale Hearing.

                 Prior to the commencement of the Auction, the Debtors will notify all Qualified Bidders
         of the best Qualified Bid, as determined in the Debtors’ reasonable business judgment (after
         consultation with the Consultation Parties) (the “Baseline Bid”), and provide copies of the Bid
         Documents supporting the Baseline Bid to all Qualified Bidders. The determination of which
         Qualified Bid constitutes the Baseline Bid and which Qualified Bid will constitute the Successful
         Bid shall take into account any factors the Debtors (after consultation with the Consultation
         Parties) reasonably deem relevant to the value of the Qualified Bid to the Debtors’ estates,
         including, among other things, the following: (i) the amount and nature of the consideration,
         including any obligations to be assumed; (ii) the executory contracts and unexpired leases of the
         Debtors, if any, for which assumption and assignment or rejection is required, and the costs and
         delay associated with any litigation concerning executory contracts and unexpired leases
         necessitated by such bid; (iii) the number, type, and nature of any changes to the Stalking Horse
         Agreement, as applicable, requested by each Qualified Bidder; (iv) the extent to which such
         modifications are likely to delay closing of the sale of the Assets and the cost to the Debtors of
         such modifications or delay; (v) the likelihood of the Qualified Bidder being able to close the
         proposed transaction (including obtaining any required regulatory approvals) and the timing
         thereof; (vi) the net benefit to the Debtors’ estates; (vii) the tax consequences of such Qualified
         Bid; and (viii) the impact on employees and the proposed treatment of employee obligations.




27873024.1

                                                            11
                     Case 21-10570-MFW            Doc 29      Filed 03/15/21      Page 76 of 136




                    A. Auction Participation

                             i. Time, Date and Location of Auction; Adjournment of Auction;
                                Appearance of Qualified Bidders at Auction. The Auction shall take place
                                on May 4, 2021 at 10:00 a.m. (Eastern Time) (i) by videoconference, or
                                (ii) on such other date and/or at such other location or by other virtual means
                                as determined by the Debtors.

                             ii. Participants and Attendees. Only Qualified Bidders, parties invited by the
                                 Debtors, and counsel to any official committee appointed in these chapter
                                 11 cases are eligible to participate in the Auction, subject to other limitations
                                 as may be reasonably imposed by the Debtors in accordance with these
                                 Bidding Procedures. Qualified Bidders participating in the Auction must
                                 appear in person via videoconference at the Auction, or through a duly
                                 authorized representative.

                    B. Auction Procedures

                 The Debtors and their advisors shall direct and preside over the Auction. At the start of
         the Auction, the Debtors shall describe the terms of the Baseline Bid. All incremental Bids made
         thereafter shall be Overbids (as defined below) and shall be made and received on an open basis
         in the presence of all other Qualified Bidders, and all material terms of each Overbid shall be fully
         disclosed to all other Qualified Bidders. All Qualified Bidders shall have the right to submit
         additional Bids and make modifications to any prior Qualified Bid or Overbid at the Auction to
         improve their Bids; provided that any Overbid made by a Qualified Bidder (including with respect
         to any Backup Bid (as defined below)) must remain open and binding on the Qualified Bidder until
         and unless the Debtors accept a better Qualified Bid as the Leading Bid. The Debtors may
         negotiate with any and all Qualified Bidders participating in the Auction. The Debtors shall
         maintain a written transcript of the Auction and of all Bids made and announced at the Auction,
         including the Baseline Bid, all Overbids, and the Successful Bid (as defined below).

                The Auction shall be governed by the following procedures, subject to the Debtors’ right
         to modify such procedures in their reasonable business judgment:

                        1.       Baseline Bid as Price Floor. Bidding shall commence at the amount of the
                                 Baseline Bid.

                        2.       Minimum Overbid. Qualified Bidders may submit successive Bids better
                                 than the previous Bid, based on and increased from the Baseline Bid for the
                                 relevant Assets (each such Bid, an “Overbid”). Any Qualified Bidder’s
                                 initial Overbid and each subsequent Overbid shall be at least a $1,000,000
                                 increase in cash, cash equivalents, or assumed liabilities over the previous
                                 price, as determined by the Debtors in their reasonable business judgment
                                 (the “Minimum Overbid”). The Debtors may, in their reasonable business
                                 judgment, announce increases or reductions to the Minimum Overbid at any
                                 time during the Auction. For purposes of the Overbid, the Stalking Horse
                                 Bidder shall be entitled to a credit in the amount of the Expense
27873024.1

                                                            12
             Case 21-10570-MFW      Doc 29     Filed 03/15/21     Page 77 of 136




                    Reimbursement and its Overbid may be in the form of an increase in its
                    Credit Bid.

              3.    Overbid Requirements. Except as modified herein, an Overbid must
                    comply with the conditions for a Qualified Bid set forth above, provided,
                    however, that the Bid Deadline shall not apply. Any Overbid must remain
                    open and binding on the bidder until and unless the Debtors accept a better
                    Overbid.

              4.    Announcement of Rules. At commencement of the Auction, the Debtors
                    may announce procedural and related rules governing the Auction,
                    including time periods available to all Qualified Bidders to submit
                    successive Bid(s).

              5.    No Round-Skipping. Round-skipping, as described herein, is explicitly
                    prohibited. To remain eligible to participate in the Auction, in each round
                    of bidding, (i) each Qualified Bidder must submit a Bid in such round of
                    bidding that is a better offer than the immediately preceding Bid submitted
                    by a Qualified Bidder in such round of bidding and (ii) to the extent a
                    Qualified Bidder fails to bid in such round of bidding or to submit a Bid in
                    such round of bidding that is a better offer than the immediately preceding
                    Bid submitted by a Qualified Bidder in such round of bidding, as determined
                    by the Debtors in their reasonable business judgment (after consultation
                    with the Consultation Parties), such Qualified Bidder shall be disqualified
                    from continuing to participate in the Auction for such Assets.

              6.    Overbid Alterations. An Overbid may contain alterations, modifications,
                    additions, or deletions of any terms of the Bid no less favorable to the
                    Debtors’ estates than any prior Qualified Bid or Overbid, as determined in
                    the Debtors’ business judgment, but shall otherwise comply with the terms
                    of these Bidding Procedures.

              7.    Best Offer. After the first round of bidding and between each subsequent
                    round of bidding, the Debtors shall announce the Bid that they believe in
                    their reasonable business judgment and upon consultation with their
                    advisors, and the Consultation Parties, to be the best offer for the relevant
                    Assets (the “Leading Bid”). Each round of bidding will conclude after each
                    participating Qualified Bidder has had the opportunity to submit a
                    subsequent Bid with full knowledge of the Leading Bid.

              8.    Rejection of Bids. The Debtors, in their reasonable business judgment, and
                    after consultation with the Consultation Parties, may reject, at any time
                    before entry of an order of the Court approving a Successful Bid, any Bid
                    that the Debtors determine is (i) inadequate or insufficient, (ii) not in
                    conformity with the requirements of the Bankruptcy Code, the Bidding
                    Procedures, or the terms and conditions of the Sale, or (iii) contrary to the


27873024.1

                                             13
                     Case 21-10570-MFW           Doc 29     Filed 03/15/21     Page 78 of 136




                                best interests of the Debtors, their estates, their creditors, and other
                                stakeholders.

                        9.      Additional Information. The Debtors have the right to request any
                                additional information that will allow the Debtors to make a reasonable
                                determination as to a Qualified Bidder’s financial and other capabilities to
                                consummate the transactions contemplated by their proposal and any
                                further information that the Debtors believe is reasonably necessary to
                                clarify and evaluate any Bid made by a Qualified Bidder during the Auction.

                        10.     Modification of Procedures. The Debtors may (after consultation with the
                                Consultation Parties) announce at the Auction modified or additional
                                procedures for conducting the Auction or otherwise modify these Bidding
                                Procedures.

                        11.     No Collusion. Each Qualified Bidder participating at the Auction will be
                                required to confirm on the record at the Auction that (i) it has not engaged
                                in any collusion with respect to the bidding and (ii) its Qualified Bid is a
                                good-faith bona fide offer and it intends to consummate the proposed
                                transaction if selected as the Successful Bidder.

                    C. Adjournment of the Auction

                 The Debtors reserve the right, in their reasonable business judgment and after consultation
         with the Consultation Parties, and with the consent of the Stalking Horse Bidder, to adjourn the
         Auction one or more times to, among other things, (i) facilitate discussions between the Debtors
         and Qualified Bidders, (ii) allow Qualified Bidders to consider how they wish to proceed, and (iii)
         provide Qualified Bidders the opportunity to provide the Debtors with such additional evidence as
         the Debtors, in their reasonable business judgment, may require, that the Qualified Bidder has
         sufficient internal resources or has received sufficient non-contingent debt or equity funding
         commitments to consummate the proposed Sale Transaction(s) at the prevailing bid amount.

       VIII.    SUCCESSFUL BIDDER & BACKUP BIDDER

                    A. Successful Bidder

                 Immediately prior to the conclusion of the Auction, the Debtors shall, after consultation
         with the Consultation Parties, (i) determine, consistent with these Bidding Procedures, which Bid
         constitutes the best Bid for the Assets (such Bid, a “Successful Bid”); and (ii) notify all Qualified
         Bidders at the Auction of the identity of the Qualified Bidder that submitted the Successful Bid
         (each such Qualified Bidder, the “Successful Bidder”) and the amount of the Purchase Price and
         other material terms of the Successful Bid.

                    B. Backup Bidder

                If an Auction is conducted, the Qualified Bidder with the second-best Qualified Bid at the
         Auction, as determined by the Debtors in the exercise of their reasonable business judgment, shall
         be required to serve as a backup bidder (as applicable, the “Backup Bid” and “Backup Bidder”),
27873024.1

                                                          14
                     Case 21-10570-MFW            Doc 29     Filed 03/15/21      Page 79 of 136




         until the consummation of the Sale, and each Qualified Bidder shall agree and be deemed to agree
         to be the Backup Bidder if so designated. Notwithstanding anything else herein, (a) the Stalking
         Horse Bidder shall not be required to serve as the Backup Bidder and (b) if there are least two
         Qualified Bids other than the Successful Bid, then the third-best Bid shall be the Backup Bid unless
         otherwise agreed to by the Stalking Horse Bidder.

                 The identity of the Backup Bidder and the amount and material terms of the Qualified Bid
         of the Backup Bidder shall be announced by the Debtors at the conclusion of the Auction at the
         same time the Debtors announce the identity of the Successful Bidder.

                 The Backup Bid shall remain binding on the Backup Bidder until the earlier of (a) the
         closing of a Sale Transaction for the applicable Assets pursuant to the Successful Bid and (b) 120
         days after the date of the Sale Hearing, unless otherwise decided. If a Successful Bidder fails to
         consummate the approved transactions contemplated by its Successful Bid, the Debtors may select
         the Backup Bidder as the Successful Bidder and, in such event, such Backup Bidder shall be
         deemed a Successful Bidder for all purposes. The Debtors will be authorized, but not required, to
         consummate all transactions contemplated by the Bid of such Backup Bidder without further order
         of the Court or notice to any party.

                    C. Acceptance of Successful Bid

                 The Debtors will file a notice identifying the Successful Bidder and Backup Bidder (if
         selected) (the “Notice of Successful Bidder”) as soon as reasonably practicable after closing the
         Auction, if any, and in any event not less than 24 hours following closing the Auction.

                 The Debtors’ presentation of a particular Successful Bid to the Court for approval does not
         constitute the Debtors’ acceptance of such Qualified Bid. The Debtors will be deemed to have
         accepted a Bid only when the Bid has been approved by the Court at the Sale Hearing (as defined
         below). The Debtors will seek approval by the Court to consummate the Backup Bid, solely in
         the event the Successful Bidder fails to close the transaction as required and with all rights reserved
         against the Successful Bidder.

         IX.    SALE HEARING.

                 A hearing to consider approval of the Sale of the Debtors’ Assets to the Successful Bidder,
         or Backup Bidder (if applicable) (the “Sale Hearing”) is currently scheduled to take place on
         [  ], 2021, at [  ], (prevailing Eastern Time), before the Honorable [  ], at the United States
         Bankruptcy Court for the District of Delaware, or such other date and time that the Court may later
         direct and as agreed upon by the Debtors.

                 The Sale Hearing may be continued to a later date by the Debtors by sending notice prior
         to, or making an announcement at, the Sale Hearing. No further notice of any such continuance
         will be required to be provided to any party.




27873024.1

                                                           15
                      Case 21-10570-MFW            Doc 29      Filed 03/15/21      Page 80 of 136




             X.   FREE AND CLEAR OF ANY AND ALL CLAIMS AND INTERESTS

                 Except as otherwise provided in the Successful Bidder’s purchase agreement, all of the
         Debtors’ right, title, and interest in and to the Assets shall be sold free and clear of all liens, claims,
         encumbrances, and interests (collectively, the “Encumbrances”) to the maximum extent
         permitted by section 363 of the Bankruptcy Code (other than Permitted Liens and Assumed
         Liabilities, each as defined in the Stalking Horse Agreement).

         XI.      RETURN OF DEPOSIT

                 The Deposits for each Qualified Bidder shall be held in one or more accounts on terms
         acceptable to the Debtors in their sole discretion and shall be returned (other than with respect to
         the Successful Bidder and the Backup Bidder) on or before the date that is five business days after
         the Auction. The Successful Bidder’s Deposit, if applicable, shall be applied to the purchase price
         of such transaction at closing. The Backup Bidder’s Deposit shall be held in escrow until the
         closing of the Sale with the Successful Bidder. In the event the Successful Bidder fails to close
         and the Debtors opt to close on the Sale Transaction(s) set forth in the Backup Bid, the Backup
         Bidder’s Deposit shall be applied to the purchase price of such transaction(s) at closing. In the
         event of a breach or failure to consummate a Sale by the Successful Bidder or the Backup Bidder,
         as applicable, the defaulting Successful Bidder’s Deposit or Backup Bidder’s Deposit, as
         applicable, shall be forfeited to the Debtors, and the Debtors specifically reserve the right to seek
         all available remedies against the defaulting Successful Bidder or Backup Bidder, as applicable.

        XII.      RESERVATION OF RIGHTS

                 The Debtors reserve their rights to modify, after consultation with the Consultation Parties,
         these Bidding Procedures in their reasonable business judgment in any manner that will best
         promote the goals of the bidding process, or impose, at or prior to the conclusion of the Auction,
         additional customary terms and conditions on the sale of the Assets, including, without limitation:
         (a) extending the deadlines set forth in these Bidding Procedures; (b) adjourning the Auction at the
         Auction and/or adjourning the Sale Hearing without further notice; (c) adding procedural rules that
         are reasonably necessary or advisable under the circumstances for conducting the Auction;
         (d) canceling the Auction; and (e) rejecting any or all Bids or Qualified Bids.

       XIII.      CONSENT TO JURISDICTION

                All Interested Parties, Prospective Bidders, and Qualified Bidders shall be deemed to have
         consented to the exclusive jurisdiction of the Court and waived any right to a jury trial in
         connection with any disputes relating to the Auction, the construction and enforcement of these
         Bidding Procedures, and/or the Bid Documents, as applicable.

       XIV.       FIDUCIARY OBLIGATIONS

                 Nothing in these Bidding Procedures shall require the Debtors’ management or board of
         directors to take any action or to refrain from taking any action with respect to these Bidding
         Procedures when the Debtors’ management or board of directors determine, after consultation with
         counsel, that taking such action or refraining from taking such action, as applicable, is required to
         comply with applicable law or their fiduciary obligations under applicable law.
27873024.1

                                                             16
                     Case 21-10570-MFW          Doc 29       Filed 03/15/21   Page 81 of 136




        XV.     CONSULTATION BY THE DEBTORS

                 Where indicated, the Debtors shall consult with the advisors to the Debtors, any official
         committee, and the DIP Agent and the Prepetition Agent (collectively, the “Consultation
         Parties”); provided, however, that notwithstanding anything to the contrary herein (but subject to
         the immediately following proviso), the DIP Agent and the Prepetition Agent shall not be
         Consultation Parties with regard to (a) any review of competing Bids or Qualified Bids; (b) any
         determination regarding which competing Bids constitute Qualified Bids, and (c) the selection of
         the Successful Bidder and Backup Bidder; provided, further, that the DIP Agent and Prepetition
         Agent shall automatically become a Consultation Party with respect to the matters set forth in
         clauses (a)–(c), in addition to the other provisions with respect to which the DIP Agent and
         Prepetition Agent are a Consultation Party regardless, in the event that the Stalking Horse Bidder
         withdraws its Bid for any reason.


                                          *      *       *        *     *




27873024.1

                                                         17
              Case 21-10570-MFW   Doc 29   Filed 03/15/21   Page 82 of 136




                                    EXHIBIT 2

                             Stalking Horse Agreement

                                  [TO BE FILED]




US-DOCS\121677994.7
              Case 21-10570-MFW   Doc 29   Filed 03/15/21   Page 83 of 136




                                    EXHIBIT 3

                                    Sale Notice




US-DOCS\121677994.7
               Case 21-10570-MFW                Doc 29       Filed 03/15/21         Page 84 of 136




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       :     Chapter 11
                                                             :
NINE POINT ENERGY HOLDINGS, INC.,                            :     Case No. 21-10570 (MFW)
et al.,                                                      :
                                                             :     (Jointly Administered)
                               1
                    Debtors.                                 :
------------------------------------------------------------ x

                            NOTICE OF SALE, BIDDING PROCEDURES,
                           POTENTIAL AUCTION, AND SALE HEARING

        PLEASE TAKE NOTICE that, on March 15, 2021 (the “Petition Date”), the above-
captioned debtors-in-possession (collectively, the “Debtors”) each filed a voluntary petition for
relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the
United States Bankruptcy Court for the District of Delaware (the “Court”), commencing the
above-captioned chapter 11 cases (the “Chapter 11 Cases”).

        PLEASE TAKE FURTHER NOTICE that, on the Petition Date, the Debtors filed a
motion [Docket No. [  ]] (the “Bidding Procedures Motion”) seeking entry of (a) an order
(the “Bidding Procedures Order”), (i) authorizing the Debtors to enter into and perform under
an asset purchase agreement (the “Stalking Horse Agreement”), (ii) authorizing and approving
bidding procedures (the “Bidding Procedures”)2 in connection with one or more sales or
dispositions (collectively, the “Sale”) of all or substantially all of the Debtors’ assets
(the “Assets”), (iii) establishing certain dates and deadlines for the sale process, including
scheduling an auction of the Assets (the “Auction”), if applicable, in accordance with the Bidding
Procedures, and the hearing with respect to the approval of the Sale (the “Sale Hearing”),
(iv) approving the form and manner of notice of the Auction, if any, the Sale and the Sale Hearing,
(v) approving procedures for the assumption and assignment of certain executory contracts and
unexpired leases in connection with the Sale and approving the form and manner of notice thereof,
and (vi) granting related relief; and (b) one or more orders (each, a “Sale Order”), as applicable,
(i) authorizing and approving: (a) the Sale of the Assets to the Stalking Horse Bidder or otherwise
Successful Bidder(s), as applicable (the “Buyer”), free and clear of all liens, claims, interests, and
encumbrances to the extent set forth in the Stalking Horse Agreement or asset purchase
agreement(s) with the otherwise Successful Bidder(s), as applicable (the “Asset Purchase
Agreement”) and (b) the assumption and assignment of the Selected Assigned Contracts as set
forth in the Asset Purchase Agreement, and (ii) granting related relief.

1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
     Nine Point Energy Holdings, Inc. (8331); Nine Point Energy, LLC (0717); Foxtrot Resources, LLC (6690); and
     Leaf Minerals, LLC (9522). The Debtors’ address is 1001 17th Street, 14th Floor, Denver, Colorado 80202.
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion or the
    Bidding Procedures, as applicable.



US-DOCS\121677994.7
              Case 21-10570-MFW               Doc 29         Filed 03/15/21     Page 85 of 136




        PLEASE TAKE FURTHER NOTICE that, on [  ], 2021, the Court entered the
Bidding Procedures Order [Docket No. [  ]], approving, among other things, the Bidding
Procedures, which establish key dates and times relating to the Sale and the Auction. All interested
bidders should carefully read the Bidding Procedures Order and the Bidding Procedures in their
entirety.3

                     Contact Persons for Parties Interested in Submitting a Bid

       The Bidding Procedures set forth in detail the requirements for submitting Preliminary Bid
Documents and Qualified Bids, and any person interested in making an offer to purchase the Assets
must comply strictly with the Bidding Procedures. Only Qualified Bids that are submitted in
accordance with the Bidding Procedures will be considered by the Debtors.

       Any persons interested in making an offer to purchase the Assets should contact the
Debtors’ investment banker as soon as possible: Perella Weinberg Partners LP, 767 Fifth
Avenue, New York, New York 10153, Attn: John Cesarz (jcesarz@pwpartners.com), Mark
Adomanis (madomanis@pwpartners.com ), Jeff Knupp (JKnupp@tphco.com) and Jake
Boos (JBoos@tphco.com),
                             Important Dates and Deadlines4

    •    Qualified Bid Deadline. The deadline to submit a Qualified Bid is April 29, 2021 at 5:00
         p.m. (prevailing Eastern Time).

    •    Auction. If one or more Qualified Bids (other than the Stalking Horse Bid) is received by
         the Qualified Bid Deadline, the Debtors will conduct the Auction, which shall take place
         on May 4, 2021 at 10:00 a.m. (Eastern Time) (i) by videoconference, or (ii) on such other
         date and/or at such other location or by other virtual means as determined by the Debtors.
         If the Debtors do not receive any Qualified Bids (other than the Stalking Horse Bid), the
         Debtors will not conduct the Auction and will designate the Stalking Horse Bid as the
         Successful Bid.

    •    Objection Deadlines. The deadline to file an objection with the Court to the consummation
         of the Sale (excluding objections relating solely to the conduct of the Auction identity of
         the Successful(s) Bidder other than the Stalking Horse Bidder) is [  ], 2021 at 4:00 p.m.
         (prevailing Eastern Time) (the “Sale Objection Deadline”). If the Auction is held,
         objections relating solely to the identity of the Successful Bidder(s) (other than the Stalking
         Horse Bidder) or adequate assurance of future performance provided by the Successful
         Bidder(s) (other than the Stalking Horse Bidder) must be filed with the Court by the earlier
         of (a) four days following the filing of the Notice of Successful Bidder, and (b) 12:00

3
    To the extent of any inconsistencies between the Bidding Procedures and the summary descriptions of the Bidding
    Procedures in this notice, the terms of the Bidding Procedures shall control in all respects.
4
    The following dates and deadlines may be extended by the Debtors or the Court pursuant to the terms of the
    Bidding Procedures and the Bidding Procedures Order.



                                                         3
            Case 21-10570-MFW           Doc 29        Filed 03/15/21   Page 86 of 136




       p.m. (prevailing Eastern Time) one day prior to the date of the Sale Hearing (the
       “Post-Auction Objection Deadline”). Any objections not resolved prior to the Sale
       Hearing shall be argued at the Sale Hearing or such other time as set by the Court.

   •   Sale Hearing. The Sale Hearing to consider the proposed Sale will be held before the
       Honorable [  ] on [  ], 2021 at [  ] (prevailing Eastern Time), or such other date as
       determined by the Court, at the United States Bankruptcy Court for the District of
       Delaware, 824 North Market Street, 5th Floor, Courtroom No. [  ], Wilmington,
       Delaware 19801.

                                         Filing Objections

       Objections to the Sale or conduct of the Auction, if any, must (i) be in writing and specify
the nature of such objection, (ii) comply with the Bankruptcy Code, the Bankruptcy Rules, the
Local Rules and all orders of the Court entered in the Chapter 11 Cases, (iii) be filed with the Court
by the Sale Objection Deadline or Post-Auction Objection Deadline, as applicable, and (iv) be
served upon the following parties (collectively, the “Objection Notice Parties”):

           a) co-counsel to the Debtors, Latham & Watkins LLP, 330 North Wabash Avenue,
              Suite 2800, Chicago, IL 60611 Attn: Richard Levy (richard.levy@lw.com) and
              Caroline Reckler (caroline.reckler@lw.com) and Latham & Watkins LLP, 885
              Third Avenue, New York, NY 10022, Attn: Nacif Taousse
              (nacif.taousse@lw.com);

           b) co-counsel to the Debtors, Young Conaway Stargatt & Taylor, LLP, Rodney
              Square, 1000 North King Street, Wilmington, DE 19801, Attn: Michael Nestor
              (mnestor@ycst.com), Kara Coyle (kcoyle@ycst.com) and Ashley Jacobs
              (ajacobs@ycst.com);

           c) counsel to the Ad Hoc First Lien Group, Proskauer Rose LLP, Eleven Times
              Square, New York, NY 10036, Attn: David M. Hillman
              (dhillman@proskauer.com) and Megan R. Volin (mvolin@proskauer.com);

           d) counsel to any statutory committee appointed in the Chapter 11 Cases;

           e) the Office of the United States Trustee for the District of Delaware (the
              “U.S. Trustee”), 844 N. King Street, Wilmington, Delaware 19801 (Attn: John
              Schanne (John.Schanne@usdoj.gov)); and

           f) any Successful Bidders (or, if no Successful Bidder has been selected for any
              Assets, the Stalking Horse Bidder).

                     Consequences of Failing to Timely File an Objection

     ANY PARTY WHO FAILS TO MAKE A TIMELY SALE OBJECTION ON OR
BEFORE THE SALE OBJECTION DEADLINE OR, SOLELY WITH RESPECT TO
OBJECTIONS RELATED TO THE IDENTITY OF THE SUCCESSFUL BIDDER(S)


                                                  4
            Case 21-10570-MFW          Doc 29       Filed 03/15/21   Page 87 of 136




(OTHER THAN THE STALKING HORSE BIDDER) OR ADEQUATE ASSURANCE OF
FUTURE PERFORMANCE PROVIDED BY THE SUCCESSFUL BIDDER(S) (OTHER
THAN THE STALKING HORSE BIDDER), POST-AUCTION OBJECTION DEADLINE,
AS APPLICABLE, IN ACCORDANCE WITH THE BIDDING PROCEDURES ORDER
SHALL BE FOREVER BARRED FROM ASSERTING ANY SALE OBJECTION,
INCLUDING WITH RESPECT TO THE TRANSFER OF THE ASSETS FREE AND
CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES AND OTHER INTERESTS.

         NOTICE TO HOLDERS OF CONSENT RIGHTS, PREFERENTIAL
      PURCHASE RIGHTS, AND SIMILAR RIGHTS OF DEADLINE TO OBJECT

        PLEASE TAKE FURTHER NOTICE that if any person asserts that any Asset
constituting real property (a “Real Property Asset”), including any oil and gas leases, cannot
be transferred, sold, assumed and/or assigned free and clear of all liens, claims, interests, and
encumbrances on account of the alleged termination of the Debtors’ rights in such Real
Property Asset or one or more alleged approval rights, consent rights, preferential purchase
rights, rights of purchase, rights of first refusal, rights of first offer, tag-along rights, or
similar rights, then such person shall file with the Bankruptcy Court and serve on the
Objection Notice Parties, no later than the Sale Objection Deadline, an objection identifying
(i) the Assets (including any oil and gas leases) subject to such rights, (ii) the applicable
agreement, document, or statute giving rise to such rights, and (iii) the portion of the
agreement, document, or statute giving rise to such right, and including all supporting
documentation (a “Rights Objection”). The assertion of a Rights Objection shall not require
an exercise of the underlying rights asserted.

        PLEASE TAKE FURTHER NOTICE that any person who fails to timely file and
serve a Rights Objection may be (i) forever barred from objecting to the transfer, sale,
assumption, and/or assignment of the Debtors’ right, title, and interest in, to and under the
Assets to be sold, assumed, and/or assigned in connection with the Sale Transaction(s),
including, without limitation, based on any alleged termination, approval rights, consent
rights, preferential purchase rights, rights of purchase, rights of first refusal, rights of first
offer, tag-along rights, or similar rights with respect to the Debtors’ transfer, sale,
assumption, and/or assignment of the Debtors’ right, title, and interest in, to and under such
Asset in connection with the Sale Transaction(s), and (ii) deemed to consent to and approve
the transfer, sale, assumption, and/or assignment of such right, title, and interest in, to and
under such Asset, free and clear of all liens, encumbrances, claims, and other interests
(regardless of whether such consent must be in writing).

        PLEASE TAKE FURTHER NOTICE THAT if any person timely files and serves a
Rights Objection in accordance herewith, the Debtors and other parties in interest shall have
the opportunity to object to any alleged approval rights, consent rights, preferential
purchase rights, rights of purchase, rights of first refusal, rights of first offer, tag-along
rights, or similar rights asserted by such person in the Rights Objection by filing a response
to the Rights Objection (and serving such response on the person that filed the Rights
Objection) no later than twenty-four hours prior to the Sale Hearing. Upon the filing of such
response to such Rights Objection, any rights asserted shall be deemed to be disputed and
the Debtors shall be entitled to assert that a bona fide dispute exists as to such rights asserted.


                                                5
           Case 21-10570-MFW         Doc 29       Filed 03/15/21   Page 88 of 136




Nothing herein shall be deemed a waiver of any rights of the Debtors to contest any rights
asserted by any person in Rights Objections, and all such rights of the Debtors are expressly
preserved.

                             Obtaining Additional Information

        Copies of the Bidding Procedures Motion, the Bidding Procedures, the Bidding Procedures
Order, the Stalking Horse Agreement and all other documents filed with the Court, are available
free of charge on the Debtors’ case information website, located at
cases.stretto.com/NinePointEnergy, or can be requested by calling the Debtors’ claims and
noticing agent, Stretto, at 855.464.9872 (Toll-Free) or 949.336.3520 (Local).

FAILURE TO ABIDE BY THE BIDDING PROCEDURES, THE BIDDING
PROCEDURES ORDER, OR ANY OTHER ORDER OF THE COURT IN THE CHAPTER
11 CASES MAY RESULT IN THE REJECTION OF YOUR BID.


                                *      *      *        *     *




                                              6
              Case 21-10570-MFW   Doc 29   Filed 03/15/21   Page 89 of 136




                                    EXHIBIT 4
                                    Cure Notice




US-DOCS\121677994.7
               Case 21-10570-MFW                Doc 29         Filed 03/15/21       Page 90 of 136




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       :     Chapter 11
                                                             :
NINE POINT ENERGY HOLDINGS, INC.,                            :     Case No. 21-10570 (MFW)
et al.,                                                      :
                                                             :     (Jointly Administered)
                               1
                    Debtors.                                 :
------------------------------------------------------------ x

              NOTICE OF POSSIBLE ASSUMPTION AND ASSIGNMENT OF
             CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       PLEASE TAKE NOTICE that, on March 15, 2021 “Petition Date”), the above-captioned
debtors in possession (collectively, the “Debtors”) each filed a voluntary petition for relief under
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the District of Delaware (the “Court”), commencing the above-captioned
chapter 11 cases (the “Chapter 11 Cases”).

        PLEASE TAKE FURTHER NOTICE that, on the Petition Date, the Debtors filed a
motion [Docket No. [  ]] (the “Bidding Procedures Motion”) seeking entry of (a) an order
(the “Bidding Procedures Order”), (i) authorizing the Debtors to enter into and perform under
an asset purchase agreement (the “Stalking Horse Agreement”), (ii) authorizing and approving
bidding procedures (the “Bidding Procedures”)2 in connection with one or more sales or
dispositions (collectively, the “Sale”) of all or substantially all of the Debtors’ assets
(the “Assets”), (iii) establishing certain dates and deadlines for the sale process, including
scheduling an auction of the Assets (the “Auction”), if applicable, in accordance with the Bidding
Procedures, and the hearing with respect to the approval of the Sale (the “Sale Hearing”),
(iv) approving the form and manner of notice of the Auction, if any, the Sale and the Sale Hearing,
(v) approving procedures for the assumption and assignment of certain executory contracts and
unexpired leases in connection with the Sale (the “Assumption and Assignment Procedures”)
and approving the form and manner of notice thereof, and (vi) granting related relief; and (b) one
or more orders (each, a “Sale Order”), as applicable, authorizing and approving: (i) the Sale of
the Assets to the Stalking Horse Bidder or otherwise Successful Bidder(s), as applicable (the
“Buyer”), free and clear of all liens, claims, interests, and encumbrances to the extent set forth in
the Stalking Horse Agreement or asset purchase agreement(s) with the otherwise Successful
Bidder(s), as applicable (the “Asset Purchase Agreement”), (ii) the assumption and assignment


1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
     Nine Point Energy Holdings, Inc. (8331); Nine Point Energy, LLC (0717); Foxtrot Resources, LLC (6690); and
     Leaf Minerals, LLC (9522). The Debtors’ address is 1001 17th Street, 14th Floor, Denver, Colorado 80202.
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Bidding
    Procedures Motion or the Bidding Procedures, as applicable.



                                                           1
            Case 21-10570-MFW            Doc 29       Filed 03/15/21    Page 91 of 136




of the Selected Assigned Contracts as set forth in the Asset Purchase Agreement, and (iii) granting
related relief.

       PLEASE TAKE FURTHER NOTICE that, on [  ], 2021, the Court entered the
Bidding Procedures Order [Docket No. [  ]], approving, among other things, the Bidding
Procedures, which establish key dates and times relating to the Sale and the Auction, and the
Assumption and Assignment Procedures.

       PLEASE TAKE FURTHER NOTICE that, upon the closing of the Sale, the Debtors
may assume and assign to the Buyer certain executory contracts and unexpired leases
(the “Potentially Assigned Contracts”). A schedule listing the contracts and leases that may
potentially be assumed and assigned as part of the Sale is attached hereto as Exhibit 1 (the
“Contracts Schedule”) and may also be viewed free of charge on the Debtors’ case information
website, located at cases.stretto.com/NinePointEnergy, or can be requested by calling the Debtors’
claims and noticing agent, Stretto, at 855.464.9872 (Toll-Free) or 949.336.3520 (Local).

        PLEASE TAKE FURTHER NOTICE that Cure Costs, if any, for the potential
assumption and assignment of such contracts and leases are also set forth on the Contracts
Schedule. Each Cure Cost listed on the Contracts Schedule represents all defaults of any nature
of the Debtors arising under a contract or lease prior to the closing of the Sale or other applicable
effective date of the assumption and assignment of such contract or lease, whether known or
unknown, whether due or to become due, whether accrued, absolute, contingent or otherwise, so
long as such liabilities arise out of or relate to events occurring prior to the closing of the Sale or
other applicable effective date of the assumption and assignment of such contract or lease.

        YOU ARE RECEIVING THIS NOTICE BECAUSE YOU HAVE BEEN
IDENTIFIED AS A COUNTERPARTY TO A CONTRACT OR LEASE THAT MAY BE
ASSUMED AND ASSIGNED AS PART OF THE SALE. Any time before the date that is one
business day prior to the Sale Hearing, the Debtors reserve the right, and are authorized but not
directed, to (i) add previously omitted Potentially Assigned Contracts to the Contracts Schedule,
(ii) remove Potentially Assigned Contracts from the Contracts Schedule, or (iii) modify the
previously stated Cure Cost associated with any Potentially Assigned Contracts. The presence of
a contract or lease listed on Exhibit 1 attached hereto does not constitute an admission that such
contract or lease is an executory contract or unexpired lease or that such contract or lease will
be assumed and assigned as part of the Sale. The Debtors reserve all of their rights, claims and
causes of action with respect to the contracts and leases listed on Exhibit 1 attached hereto.

                                         Filing Objections

        Pursuant to the Assumption and Assignment Procedures, objections to the proposed
assumption and assignment of a contract or lease on any basis (other than objections related solely
to adequate assurance of future performance by a Successful Bidder other than the Stalking Horse
Bidder), including any objection relating to Cure Costs or adequate assurance of the Stalking Horse
Bidder’s future ability to perform, must (a) be in writing; (b) state the basis for such objection; (c)
if such objection is to the Cure Cost, state with specificity what Cure Cost the counterparty believes
is required (in all cases, with appropriate documentation in support thereof); and (d) be filed with



                                                  2
            Case 21-10570-MFW          Doc 29       Filed 03/15/21   Page 92 of 136




the Court and served no later than [  ], 2021 at 4:00 p.m. (prevailing Eastern Time) on the
following parties (the “Objection Notice Parties”):

           a) co-counsel to the Debtors, Latham & Watkins LLP, 330 North Wabash Avenue,
              Suite 2800, Chicago, IL 60611 Attn: Richard Levy (richard.levy@lw.com) and
              Caroline Reckler (caroline.reckler@lw.com) and Latham & Watkins LLP, 885
              Third Avenue, New York, NY 10022, Attn: Nacif Taousse
              (nacif.taousse@lw.com);

           b) co-counsel to the Debtors, Young Conaway Stargatt & Taylor, LLP, Rodney
              Square, 1000 North King Street, Wilmington, DE 19801, Attn: Michael Nestor
              (mnestor@ycst.com), Kara Coyle (kcoyle@ycst.com) and Ashley Jacobs
              (ajacobs@ycst.com);

           c) counsel to the Ad Hoc First Lien Group, Proskauer Rose LLP, Eleven Times
              Square, New York, NY 10036, Attn: David M. Hillman
              (dhillman@proskauer.com) and Megan R. Volin (mvolin@proskauer.com);

           d) counsel to any statutory committee appointed in the Chapter 11 Cases;

           e) the Office of the United States Trustee for the District of Delaware (the
              “U.S. Trustee”), 844 N. King Street, Wilmington, Delaware 19801 (Attn: John
              Schanne (John.Schanne@usdoj.gov)); and

           f) any Successful Bidders (or, if no Successful Bidder has been selected for any
              Assets, the Stalking Horse Bidder).

         The Debtors shall file a notice identifying the Successful Bidder(s) and Backup Bidder(s)
(if selected) (the “Notice of Successful Bidder”) and shall serve the Notice of Successful Bidder
on each counterparty to a Potentially Assigned Contract as soon as reasonably practicable after
closing the Auction, if any, and in any event not less than 24 hours following closing the Auction.
Each counterparty to a Potentially Assigned Contract will then have an opportunity to object to
the identity of the Successful Bidder(s) (other than the Stalking Horse Bidder) or adequate
assurance of future performance with respect to such counterparty’s contract or lease provided by
the Successful Bidder(s) (other than the Stalking Horse Bidder), which must (i) be in writing, (ii)
comply with the Bankruptcy Code, Bankruptcy Rules and Local Rules, (iii) state, with specificity,
the legal and factual bases thereof, (iv) be filed with the Court by the earlier of (a) four days
following the filing of the Notice of Successful Bidder, and (b) 12:00 p.m. (prevailing Eastern
Time) one day prior to the date of the Sale Hearing (the “Post-Auction Objection Deadline”),
and (v) be served on the Objection Notice Parties.

       At the Sale Hearing, the Debtors will seek Court approval of the assumption and
assignment to the Buyer of only those Potentially Assigned Contracts that have been selected by
the Buyer to be assumed and assigned (the “Selected Assigned Contracts”).

       The Court will hear and determine any objections to the assumption and assignment of the
Selected Assigned Contracts to the Buyer at the Sale Hearing or at a later hearing, as determined


                                                3
            Case 21-10570-MFW          Doc 29       Filed 03/15/21   Page 93 of 136




by the Debtors. The Sale Hearing to consider the proposed Sale shall be held before the Honorable
[  ] on [  ], 2021 at [  ] (prevailing Eastern Time), or such other date as determined by the
Court, at the United States Bankruptcy Court for the District of Delaware, 824 North Market Street,
5th Floor, Courtroom No. [  ], Wilmington, Delaware 19801.
                   Consequences of Failing to Timely Assert an Objection
     UNLESS YOU FILE AN OBJECTION TO THE CURE COST AND/OR THE
ASSUMPTION OR ASSIGNMENT OF YOUR CONTRACT OR LEASE IN
ACCORDANCE WITH THE INSTRUCTIONS AND DEADLINES SET FORTH HEREIN,
YOU WILL BE (A) BARRED FROM OBJECTING TO THE CURE COST SET FORTH
ON EXHIBIT 1, (B) ESTOPPED FROM ASSERTING OR CLAIMING ANY CURE COST
AGAINST THE DEBTORS, THE STALKING HORSE BIDDER OR OTHERWISE
SUCCESSFUL BIDDER(S) THAT IS GREATER THAN THE CURE COST SET FORTH
ON EXHIBIT 1, AND (C) DEEMED TO HAVE CONSENTED TO THE ASSUMPTION
AND/OR ASSIGNMENT OF YOUR CONTRACT OR LEASE.

         NOTICE TO HOLDERS OF CONSENT RIGHTS, PREFERENTIAL
      PURCHASE RIGHTS, AND SIMILAR RIGHTS OF DEADLINE TO OBJECT

        PLEASE TAKE FURTHER NOTICE that if any person asserts that any Asset
constituting real property (a “Real Property Asset”), including any oil and gas leases, cannot
be transferred, sold, assumed and/or assigned free and clear of all liens, claims, interests, and
encumbrances on account of the alleged termination of the Debtors’ rights in such Real
Property Asset or one or more alleged approval rights, consent rights, preferential purchase
rights, rights of purchase, rights of first refusal, rights of first offer, tag-along rights, or
similar rights, then such person shall file with the Bankruptcy Court and serve on the
Objection Notice Parties, no later than [  ], 2021, an objection identifying (i) the Assets
(including any oil and gas leases) subject to such rights, (ii) the applicable agreement,
document, or statute giving rise to such rights, and (iii) the portion of the agreement,
document, or statute giving rise to such right, and including all supporting documentation
(a “Rights Objection”). The assertion of a Rights Objection shall not require an exercise of
the underlying rights asserted.

        PLEASE TAKE FURTHER NOTICE that any person who fails to timely file and
serve a Rights Objection may be (i) forever barred from objecting to the transfer, sale,
assumption, and/or assignment of the Debtors’ right, title, and interest in, to and under the
Assets to be sold, assumed, and/or assigned in connection with the Sale Transaction(s),
including, without limitation, based on any alleged termination, approval rights, consent
rights, preferential purchase rights, rights of purchase, rights of first refusal, rights of first
offer, tag-along rights, or similar rights with respect to the Debtors’ transfer, sale,
assumption, and/or assignment of the Debtors’ right, title, and interest in, to and under such
Asset in connection with the Sale Transaction(s), and (ii) deemed to consent to and approve
the transfer, sale, assumption, and/or assignment of such right, title, and interest in, to and
under such Asset, free and clear of all liens, encumbrances, claims, and other interests
(regardless of whether such consent must be in writing).



                                                4
            Case 21-10570-MFW          Doc 29       Filed 03/15/21   Page 94 of 136




        PLEASE TAKE FURTHER NOTICE THAT if any person timely files and serves a
Rights Objection in accordance herewith, the Debtors and other parties in interest shall have
the opportunity to object to any alleged approval rights, consent rights, preferential
purchase rights, rights of purchase, rights of first refusal, rights of first offer, tag-along
rights, or similar rights asserted by such person in the Rights Objection by filing a response
to the Rights Objection (and serving such response on the person that filed the Rights
Objection) no later than twenty-four hours prior to the Sale Hearing. Upon the filing of such
response to such Rights Objection, any rights asserted shall be deemed to be disputed and
the Debtors shall be entitled to assert that a bona fide dispute exists as to such rights asserted.
Nothing herein shall be deemed a waiver of any rights of the Debtors to contest any rights
asserted by any person in Rights Objections, and all such rights of the Debtors are expressly
preserved.

                              Obtaining Additional Information

        Copies of the Bidding Procedures Motion, the Bidding Procedures, the Bidding Procedures
Order, the Stalking Horse Agreement and all other documents filed with the Court, are available
free of charge on the Debtors’ case information website, located at
cases.stretto.com/NinePointEnergy, or can be requested by calling the Debtors’ claims and
noticing agent, Stretto, at 855.464.9872 (Toll-Free) or 949.336.3520 (Local).

       Adequate assurance of future performance information for the Stalking Horse Bidder is
available by contacting counsel to the Stalking Horse Bidder at: Proskauer Rose LLP, Eleven
Times Square, New York, NY 10036, Attn: David M. Hillman (dhillman@proskauer.com) and
Megan R. Volin (mvolin@proskauer.com).



                                 *       *      *        *      *




                                                5
Case 21-10570-MFW   Doc 29   Filed 03/15/21   Page 95 of 136




                        Exhibit 1

                    Contract Schedule
             Case 21-10570-MFW   Doc 29   Filed 03/15/21   Page 96 of 136




                                   EXHIBIT B

                            Stalking Horse Term Sheet




27873010.1
                        Case 21-10570-MFW          Doc 29      Filed 03/15/21     Page 97 of 136




                                              Stalking Horse Term Sheet

             This term sheet (this “Stalking Horse Term Sheet”) is incorporated as Exhibit G to the Senior
             Secured Superpriority Debtor-in-Possession Credit Facility Term Sheet dated as of March 14,
             2021 (the “DIP Term Sheet”), by and among the Debtors (as defined below), the DIP Agent
             (as defined below) and the DIP Lenders (as defined below). This Stalking Horse Term Sheet
             sets forth the principal terms of a proposed sale transaction (the “Sale”) between the parties
             described herein. The terms and conditions set forth herein are subject to change.
             Consummation of the Sale is subject to (i) completion of due diligence to the Lenders'
             satisfaction, (ii) the accuracy and completeness of all representations that the Debtors make to
             the Lenders and all information that the Debtors furnish to the Lenders, (iii) authorization and
             approval by the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
             Court”), and (iv) internal authorizations and approval by the investment committees of the
             respective Lenders. This Stalking Horse Term Sheet is solely for discussion purposes and does
             not purport to summarize all of the terms, conditions, covenants, representations, warranties
             and other provisions which would be contained in the definitive documentation for the
             transactions described herein. This Stalking Horse Term Sheet and related discussions
             constitute settlement discussions subject to Federal Rule of Evidence 408 and any and all similar
             state or local statutes and rules. Capitalized terms used but not defined in this Stalking Horse
             Term Sheet shall have the meaning ascribed to them in the DIP Term Sheet.

             Sellers                     Nine Point Energy Holdings, LLC (“Holdings”), Nine Point
                                         Energy, LLC (the “Company”) and their affiliates and direct and
                                         indirect subsidiaries (the “Sellers”) that are (i) debtors in bankruptcy
                                         cases (the “Chapter 11 Cases”) commenced by the Company under
                                         chapter 11 of the United States Bankruptcy Code, 11 U.S.C. §§ 101,
                                         et seq. (the “Bankruptcy Code”) in the United States Bankruptcy
                                         Court for the District of Delaware (the “Bankruptcy Court”) or (ii)
                                         borrowers or guarantors under (a) that certain Credit Agreement,
                                         dated as of June 7, 2019 (as previously amended, amended and
                                         restated, supplemented, or otherwise modified, the “Credit
                                         Agreement,” and the loans and other Obligations (as defined in the
                                         Credit Agreement) thereunder, the “Prepetition Obligations”), by
                                         and among Nine Point Energy, LLC, as the borrower, the guarantors
                                         party thereto, AB Private Credit Investors LLC, as administrative
                                         agent (the “Prepetition Agent”), and the lenders party thereto
                                         (collectively with the Prepetition Agent, the “Prepetition Lenders”)
                                         and (b) $72 million multi-draw senior secured priming debtor-in-
                                         possession term loan facility (the “DIP Facility” and the
                                         administrative agent thereunder, the “DIP Agent”) consisting of (1)
                                         commitments in the aggregate principal amount of $18 million (the
                                         “DIP Commitment”), and (2) a roll-up of $54 million of Prepetition
                                         Obligations (collectively, the DIP Obligations”), and in each case
                                         held by the lenders under the DIP Facility (the “DIP Lenders” and,
                                         collectively with the Prepetition Lenders, the “Lenders”).


27873249.1
                         Case 21-10570-MFW     Doc 29        Filed 03/15/21    Page 98 of 136




             Purchaser              An entity to be formed for the purpose of consummating the Sale
                                    (“Purchaser”), as designated by the Prepetition Agent and the DIP
                                    Agent (together, the “Agents”).
             Transaction Form       Purchaser and Sellers may agree to consummate the Sale either
                                    through a standalone section 363 sale or within a chapter 11 plan.
             Purchase Price         The aggregate consideration for the Purchased Assets (the
                                    “Purchase Price”) shall consist of: (i) a credit bid, on a dollar-for-
                                    dollar basis, pursuant to section 363(k) of the Bankruptcy Code, in
                                    an aggregate amount not less than $250 million, comprised of (A)
                                    the full amount of the DIP Obligations outstanding as of the Closing
                                    Date, and (B) up to 100% of the Prepetition Obligations (the
                                    Purchase Price set forth in this clause (i), collectively, the “Credit
                                    Bid Amount”); (ii) assumption of the Assumed Liabilities (subject
                                    to certain caps described in “Assumed Liabilities/Excluded
                                    Liabilities” below); (iii) any liens or claims granted by the Sellers to
                                    the DIP Lenders as adequate protection for any diminution in value
                                    of the interests of the DIP Lenders in their collateral resulting from
                                    the use of cash collateral or otherwise; and (iv) Excluded Cash. The
                                    Purchaser reserves the right to increase the Credit Bid Amount, up
                                    to the full amount of the Prepetition Obligations and the DIP
                                    Obligations.
             Purchased Assets       The “Purchased Assets” shall (x) include substantially all of the
                                    assets of the Sellers, free and clear of all liens, claims, interests and
                                    encumbrances (other than the Assumed Liabilities and the Permitted
                                    Encumbrances (as defined on Annex 1 hereto)) and (y) exclude the
                                    Excluded Assets, in each case, as shall be more fully set forth in the
                                    APA, including:

                                      (i)    all oil and gas leases, oil, gas and mineral leases, and all
                                             leases, subleases, other leaseholds, working interests, net
                                             revenue interests and fee mineral interests owned by the
                                             Sellers, whether producing or non-producing, together with
                                             any and all other right, title and interest in and to the
                                             leasehold estates created thereby, including working
                                             interests, net revenue interests, record title, operating rights,
                                             overriding royalty interests and net profits interests together
                                             with all top leases, amendments, renewals, extensions or
                                             ratifications thereof owned by the Sellers, including any and
                                             all “Oil and Gas Property” (as defined in the Credit
                                             Agreement) (collectively, the “Real Property Interests”);

                                     (ii)    all real property owned by the Sellers;

                                     (iii)   all (a) wells, including oil and gas wells and all disposal or
                                             injection wells, located on or within the geographical
                                             boundaries of the lands covered by the Real Property

27873249.1

                                                         2
             Case 21-10570-MFW     Doc 29       Filed 03/15/21   Page 99 of 136




                                 Interests and all lands pooled or utilized therewith whether
                                 producing, shut-in, plugged or abandoned (collectively, the
                                 “Wells”) and (b) tangible personal property, equipment,
                                 fixtures and improvements, including, but not by way of
                                 limitation, all injection wells, well heads, casing, tubing,
                                 pumps, motors, gauges, valves, heaters, treaters, water lines,
                                 vessels, tanks, boilers, separators, treating equipment,
                                 compressors, other equipment, automation systems
                                 including meters and related telemetry on wells, power
                                 lines, telephone and communication lines, flow lines, gas
                                 lines, transmission lines, gathering lines, gas processing and
                                 gathering line compression facilities, and other
                                 appurtenances owned in connection with the production,
                                 treating, storing, transportation, measurement or marketing
                                 of oil, condensate, gas, casinghead gas and other liquid or
                                 gaseous hydrocarbons or any combination thereof produced
                                 in association therewith (“Hydrocarbons”) from the Wells;

                         (iv)    all presently existing unitization, pooling and/or
                                 communitization agreements, declarations or designations
                                 and statutorily, judicially or administratively created
                                 drilling, spacing and/or production units, whether recorded
                                 or unrecorded, insofar as the same are attributable or
                                 allocated to the Real Property Interests, and all of the
                                 Sellers’ interest in and to the properties covered or units
                                 created thereby which are attributable to the Real Property
                                 Interests;

                          (v)    those executory contracts designated by Purchaser
                                 (“Assigned Contracts”);

                         (vi)    all Hydrocarbons in, on, under or produced from or
                                 attributable to the Real Property Interests or any interests
                                 pooled or unitized therewith from and after the Effective
                                 Time and the proceeds therefrom, including all
                                 merchantable allowable oil or other liquid Hydrocarbons in
                                 storage owned by the Sellers on the Effective Time;

                         (vii)   all proprietary and/or licensed seismic and other
                                 geophysical data, including interpretive data and maps;
                                 provided, however, that if any fee is owed in connection
                                 with such assignment or transfer of any licensed data, such
                                 licensed data shall be an Excluded Asset unless Purchaser
                                 agrees in writing to pay (and pays) such fee;



27873249.1

                                            3
             Case 21-10570-MFW     Doc 29     Filed 03/15/21      Page 100 of 136




                         (viii)   (a) all surface fee interests, surface leaseholds, water leases
                                  (including water rights agreements) and other surface
                                  property interests of the Sellers, and (b) the Sellers’
                                  buildings, field offices, improvements, appurtenances and
                                  yards located thereon (collectively, the “Surface Assets”);

                          (ix)    all easements, surface leases, subsurface leases, permits
                                  (including applications for permits to drill and drilling
                                  permits), licenses, servitudes, rights-of-way and all other
                                  rights and appurtenances situated on or used in connection
                                  with the operation of the Purchased Assets (“Easements”);

                           (x)    all (a) indemnity rights, rights under any Assigned
                                  Contracts, (b) all claims, rights and interests of the Sellers
                                  or any of their Affiliates under any policy or agreement of
                                  insurance or insurance indemnity agreement, any bond or
                                  security instrument or any insurance or condemnation
                                  proceeds or awards, and (c) audit rights and claims for
                                  reimbursement from third parties of the Sellers or any of
                                  their Affiliates, in each case, to the extent related to or
                                  attributable to the Purchased Assets, the Assumed
                                  Liabilities or to the period from and after the Effective
                                  Time;

                          (xi)    all books and records of the Sellers, including (but not
                                  limited to): the original (or electronic paper copies where
                                  originals do not exist) title-related files, records and data
                                  (including electronic data), including title-related orders,
                                  contracts, opinions and lease and land files, well files,
                                  abstracts of title, leases, division of interest statements,
                                  maps, and similar title information; engineering and/or
                                  production files; regulatory filings; and environmental,
                                  legal, tax and accounting records, in each case, to the extent
                                  related to the Real Property Interests, Wells, Assigned
                                  Contracts, Surface Assets, Easements, and/or Assumed
                                  Liabilities (“Records”); provided, however, that the Sellers
                                  and their related persons (including their employees and
                                  professionals) shall have reasonable access to the Records
                                  solely for purposes of claims reconciliation and other
                                  winddown activities until the Debtors’ winddown process is
                                  complete;

                         (xii)    all rights, benefits and obligations arising from or in
                                  connection with any over-production, under-production,
                                  over-deliveries, under-deliveries, or make-up obligations
                                  with respect to Hydrocarbons produced from or allocated to

27873249.1

                                             4
             Case 21-10570-MFW     Doc 29     Filed 03/15/21       Page 101 of 136




                                  the Wells and the Real Property Interests, regardless of
                                  whether such over-production, under-production, over-
                                  deliveries, under-deliveries, or make-up obligations arise at
                                  the wellhead, pipeline, gathering system, transportation
                                  system, processing plant, or other location, including any
                                  imbalances under gas balancing or similar agreements,
                                  imbalances under production handling agreements,
                                  imbalances under processing agreements, imbalances under
                                  the Real Property Interests, and imbalances under gathering
                                  or transportation agreements (“Imbalances”), in each case
                                  as of the Effective Time;

                         (xiii)   all of the Sellers’ interests in and to all orders, contracts,
                                  abstracts of title, leases, participation agreements, and all
                                  other agreements and instruments, Easements, rights-of-
                                  way, licenses, authorizations, permits and similar rights and
                                  interests, subject to the rights of third parties;

                         (xiv)    all cash, cash equivalents, prepayments (including all
                                  prepayments made to third party vendors), deferred assets,
                                  refunds, credits or overpayments, in each case, as of the
                                  Effective Time, except for the Excluded Cash;

                          (xv)    all trade credits, accounts receivable, notes receivable, take-
                                  or-pay amounts receivable and other receivables
                                  attributable to the Purchased Assets;

                         (xvi)    all insurance policies of Sellers and any claims thereunder
                                  to the extent such policies relate to the operation of the
                                  Sellers’ business or to any Assumed Liabilities, except (a)
                                  for coverage and proceeds for any claims relating to or
                                  arising prior to the Effective Time and not relating to any
                                  Assumed Liabilities and (b) to the extent related to the
                                  Excluded Assets;

                        (xvii)    any rights of Sellers to the warranties and licenses received
                                  from manufacturers or sellers of the equipment,
                                  improvements or any component thereof;

                        (xviii)   all intellectual property of the Sellers;

                         (xix)    all general intangibles associated with the Sellers’ business;

                          (xx)    all claims, causes of action, choses in action, rights of
                                  recovery, rights of set off and rights of recoupment
                                  (including any such item relating to the payment of taxes),

27873249.1

                                              5
                       Case 21-10570-MFW                Doc 29       Filed 03/15/21         Page 102 of 136




                                                      other than counterclaims and defenses related to Excluded
                                                      Assets, including all claims and causes of action arising
                                                      under Sections 544 through 553 of the Bankruptcy Code or
                                                      any analogous state law (the “Avoidance Actions”) and
                                                      proceeds thereof;

                                            (xxi)     all prepayments, deposits (including utility deposits,
                                                      security deposits, deposits held by parties to the Assigned
                                                      Contracts and deposits held by vendors or trade creditors
                                                      and other deposits held directly or indirectly by a third party
                                                      as of the Effective Time), deferred assets, rights to refunds
                                                      (including pre- and post-bankruptcy rights to tax refunds),
                                                      credits, rights to recover overpayments or other receivables,
                                                      other than those related to Excluded Assets;

                                           (xxii)     all rights in or under the employee benefit plans designated
                                                      by Purchaser (the “Purchased Benefit Plans”), including
                                                      all pre-payments, deposits and refunds thereunder and any
                                                      assets maintained pursuant thereto or in connection
                                                      therewith;

                                          (xxiii)     any confidential personnel or other records pertaining to any
                                                      employee who is a Transferred Employee;

                                           (xxiv)     all rights under non-disclosure or confidentiality, non-
                                                      compete or non-solicitation agreements with employees and
                                                      agents of Seller or with third parties, in each case, which
                                                      relate to Seller’s business or any of the Purchased Assets or
                                                      Assumed Liabilities; and

                                           (xxv)   all rights with respect to proofs of claim filed by or on behalf
                                                   of any of the Sellers in any bankruptcy case other than the
                                                   Chapter 11 Cases.
             Excluded Assets                The Purchased Assets shall not include:

                                               (i)    each Seller’s stock and minute books and organizational
                                                      documents;

                                              (ii)    equity securities in any Seller;

                                             (iii)    executory contracts and leases of the Sellers that are not
                                                      Real Property Interests, Assigned Contracts or another
                                                      Purchased Asset;1


         1
          None of the contracts (collectively, the “Caliber Contracts”) with Caliber or any of its affiliates (“Caliber”) will be
         an Assigned Contract.
27873249.1

                                                                    6
             Case 21-10570-MFW     Doc 29     Filed 03/15/21     Page 103 of 136




                          (iv)    all equipment and other assets and items that are (a) owned
                                  by third parties or (b) leased to any Seller or an Affiliate
                                  thereof, in each case, pursuant to a contract or agreement
                                  that is not an Assigned Contract;

                           (v)    rights that accrue or will accrue to the Sellers under the
                                  APA, the transaction documents related thereto or any of the
                                  documents in the Chapter 11 Cases with respect to the Sale;

                          (vi)    any documents protected by any applicable privilege,
                                  including attorney-client or attorney work product
                                  privilege;

                         (vii)    any documents, the disclosure of which to Purchaser would
                                  violate confidentiality restrictions owed to third parties;

                         (viii)   any confidential personnel or other records pertaining to any
                                  employee who is not a Transferred Employee;

                          (ix)    any directors’ and officers’ (or similar) insurance policies,
                                  any insurance policies of Sellers that covers directors and
                                  officers, and any rights thereunder;

                           (x)    all rights in or under the employee benefit plans that are not
                                  Purchased Benefit Plans; and

                          (xi)    all cash on hand and cash drawn under the DIP Facility
                                  (collectively, the “Excluded Cash”) to the extent necessary
                                  to (a) subject to the terms of the DIP Facility, satisfy the
                                  allowed fees and expenses of estate professionals that have
                                  accrued and are unpaid as of the Closing Date, (b) pay all
                                  administrative expenses of the Sellers that are accrued and
                                  unpaid as of the Closing Date in the Chapter 11 Cases,
                                  subject to the Approved Budget, and (c) an amount of cash
                                  to be negotiated in good faith by Sellers and Purchaser and
                                  which is acceptable to Purchaser (the “Wind Down
                                  Amount”), as necessary or otherwise appropriate to fund an
                                  orderly liquidation, dismissal or conversion of the Chapter
                                  11 Cases and the dissolution of the Sellers to be used in
                                  accordance with a budget determined with the consent of
                                  Purchaser (to be finalized prior to the Sale Hearing and
                                  attached as an exhibit to the Sale Order) (“Wind Down
                                  Budget”); provided, that to the extent there is any residual
                                  Wind Down Amount remaining after the payment of the
                                  items set forth in the Wind Down Budget, such amounts
                                  shall be promptly delivered to the Purchaser. In the event

27873249.1

                                             7
                      Case 21-10570-MFW      Doc 29     Filed 03/15/21      Page 104 of 136




                                            the Sellers have insufficient cash on hand (including
                                            proceeds of the DIP Facility) to fund the Wind Down
                                            Amount, the Purchaser shall have no obligation to fund any
                                            shortfall.

                                    The APA shall include customary Purchaser ability to designate
                                    certain assets as Excluded Assets prior to Closing.
             Assumed                “Assumed Liabilities” shall include the following (provided that the
             Liabilities/Excluded   Assumed Liabilities shall not include any of the Excluded
             Liabilities            Liabilities):

                                      (i)   to the extent the same cannot be extinguished by the Sale
                                            Order, all plugging and abandonment obligations relating to
                                            the Purchased Assets, whether arising prior to, at or after the
                                            Closing Date;

                                     (ii)   to the extent the same cannot be extinguished by the Sale
                                            Order, all environmental liabilities with respect to the
                                            Purchased Assets arising at or after the Closing Date;

                                    (iii)   all liabilities under any contracts comprising Real Property
                                            Interests, Surface Assets, Easements and Assigned
                                            Contracts (collectively, the “Purchased Contracts”), to the
                                            extent arising from and after the Closing Date, and amounts
                                            necessary to cure any defaults in connection with the
                                            assumption of any Purchased Contracts (the “Cure Costs”);
                                            provided, however, that such Cure Costs shall not exceed an
                                            amount equal to $[●] (the “Cure Cap”);

                                    (iv)    to the extent the same cannot be extinguished by the Sale
                                            Order, all obligations to third parties with respect to
                                            Imbalances, but only to the extent attributable to the
                                            Purchased Assets as of the Effective Time;

                                     (v)    all liabilities relating to, or arising in respect of, the
                                            Purchased Assets accruing, arising out of or relating to
                                            events, occurrences, acts or omissions occurring or existing
                                            after the Closing Date;

                                    (vi)    all liabilities relating to Transferred Employees accruing
                                            after the close of business on Closing Date, to the extent
                                            arising out of or relating to their employment by Purchaser
                                            or any of its affiliates;

                                    (vii)   all postpetition accounts payable of the Sellers’ business
                                            incurred in the ordinary course of business that are entitled

27873249.1

                                                       8
             Case 21-10570-MFW     Doc 29     Filed 03/15/21     Page 105 of 136




                                  to priority status under Section 503(b) of the Bankruptcy
                                  Code (it being understood that trade payables and accrued
                                  liabilities shall not include any fees or expenses due to
                                  professional persons retained by Sellers or any other party
                                  involved in the Chapter 11 Cases, including any creditors’
                                  committee) (the “Postpetition Payables”); provided,
                                  however, that the Postpetition Payables assumed by
                                  Purchaser shall not exceed $[●] (the “Postpetition Assumed
                                  Liabilities Cap”); provided, further, that the Company shall
                                  use good-faith efforts to identify such Postpetition Payables
                                  on a schedule to the APA prior to the Closing Date;

                         (viii)   100% of all stamp, transfer, recording or other similar taxes
                                  or charges assessed in connection with the Sale of the
                                  Purchased Assets (collectively, “Transfer Taxes”);
                                  provided, however, that the aggregate quantum of Transfer
                                  Taxes assumed by Purchaser shall not exceed $[●] (the
                                  “Transfer Taxes Cap”); and

                          (ix)    those liabilities to be mutually agreed and set forth on a
                                  schedule to the APA.

                         All prepetition and postpetition liabilities of the Sellers, other than
                         the Assumed Liabilities, shall be “Excluded Liabilities,” including,
                         without limitation:

                            (i)   any liability of any Seller relating to any Excluded Asset,
                                  including, without limitation, the Caliber Contracts;

                           (ii)   all liabilities under indebtedness for borrowed money of the
                                  Sellers (including any indebtedness or accounts payable
                                  owing from any Sellers to any affiliate of the Sellers);

                          (iii)   except for Transfer Taxes and extraction, production,
                                  excise, net proceeds and severance taxes based upon or
                                  measured by the production of Hydrocarbons or the receipt
                                  of proceeds therefrom on or after the Effective Time, but not
                                  including ad valorem, real property, personal property and
                                  income taxes (“Production Taxes”), all tax liabilities of the
                                  Sellers for any period, and all taxes associated with the
                                  operation of the Company and the Purchased Assets for the
                                  period through and including the Closing Date (allocating
                                  property taxes in respect of the Purchased Assets on a per
                                  diem basis);



27873249.1

                                             9
             Case 21-10570-MFW     Doc 29      Filed 03/15/21      Page 106 of 136




                          (iv)    any liability (whether arising before, on or after the Closing
                                  Date) with respect to any employee or former employee of
                                  the Sellers who is not a Transferred Employee, and any
                                  confidential personnel or other records pertaining to any
                                  such employee, and any liability arising through and
                                  including the Closing Date with respect to any Transferred
                                  Employee;

                           (v)    all liabilities arising out of, relating to or with respect to (a)
                                  the employment or performance of services, termination of
                                  employment or services by any Seller of any employee, or
                                  independent contractor on or before the close of business on
                                  the Closing Date, (b) employment or labor actions accruing
                                  either directly or indirectly against the Sellers that relate to
                                  the period prior to, on or after the close of business on the
                                  Closing Date, irrespective of whether such claims are made
                                  prior to or after the Closing Date, (c) all liabilities
                                  (including, without limitation, to the IRS or United States
                                  Department of Labor) with respect to any employee benefit
                                  plan, and (d) employee benefit plans that are not Purchased
                                  Benefit Plans;

                          (vi)    all liabilities relating to claims arising from or related to the
                                  termination of any contract prior to the Petition Date or the
                                  rejection of a contract or lease pursuant to section 365 of the
                                  Bankruptcy Code, including any administrative expense
                                  claims arising from the rejection of contracts or leases
                                  previously assumed;

                         (vii)    any tort liabilities;

                         (viii)   any WARN Act and similar liabilities;

                          (ix)    (a) all environmental liabilities relating to, resulting from,
                                  caused by or arising out of ownership, operation or control
                                  of the Sellers’ business, to the extent accruing, arising out
                                  of or relating to event, occurrences, acts or omissions
                                  occurring or existing prior to the Closing Date and (b)
                                  disposal of the identified substances at facilities located off-
                                  site of the Real Property Interests prior to the Closing Date;

                           (x)    all actions against each Seller, any of their respective assets,
                                  their businesses and any of their past or present operations
                                  or activities; and



27873249.1

                                              10
                      Case 21-10570-MFW    Doc 29     Filed 03/15/21     Page 107 of 136




                                   (xi)    other than with respect to Transferred Employees, all
                                           liabilities relating to claims for indemnification of any
                                           present or former officer, director, employee, partner or
                                           member of any Seller, whether arising under bylaws,
                                           certificates of formation or other formation documents, or
                                           contract, in each case to the extent arising prior to the
                                           Closing Date.
             Bid Procedures       The Company shall file a motion in form and substance satisfactory
                                  to Purchaser (the “Sale Motion”) seeking (a) an order of the
                                  Bankruptcy Court approving procedures in the form attached as
                                  Annex 2 hereto (the “Bid Procedures”) governing the solicitation
                                  of bids for the Purchased Assets (the “Bid Procedures Order”), and
                                  (b) an order of the Bankruptcy Court, in the form acceptable to
                                  Purchaser in its sole discretion, expressly authorizing and approving
                                  the Sale (the “Sale Order”).
             Milestones           The Company shall be required to comply with each milestone
                                  described in “Case Milestones” of the DIP Term Sheet. All such
                                  milestones may be waived with the written consent of the Purchaser.
             Expense              The Bid Procedures Order shall provide that the Company shall
             Reimbursement        reimburse the reasonable, documented out-of-court fees and
                                  expenses (the “Reimbursable Expenses”) (to the extent not
                                  reimbursed under the DIP Facility) incurred by Purchaser and its
                                  affiliates prior to termination of the APA in connection with the
                                  transactions contemplated hereby and thereby, including reasonable
                                  fees and expenses of legal counsel, financial advisors, consultants
                                  and any other advisors that Purchaser engages in its reasonable
                                  discretion, subject to a cap of $750,000. The Sale Motion shall
                                  include a request that the Reimbursable Expenses be afforded
                                  superpriority administrative expense protection pursuant to sections
                                  503(b) and 507 of the Bankruptcy Code.
             Closing Conditions   The respective obligations of the Company and Purchaser to
                                  consummate the Sale shall be subject to the satisfaction at or prior
                                  to the Closing Date of customary termination provisions, including
                                  but not limited to:

                                   (i)    no temporary restraining order, preliminary or permanent
                                          injunction or other order issued by an governmental
                                          authority preventing consummation of the Sale shall be in
                                          effect;

                                   (ii)   no law shall be in effect which prohibits the transactions
                                          contemplated by the Sale;

                                  (iii)   no default shall have occurred under the DIP Facility;



27873249.1

                                                     11
                     Case 21-10570-MFW         Doc 29     Filed 03/15/21      Page 108 of 136




                                      (iv)    no breach of Sellers’ or Purchaser’s covenants in any
                                              material respect and accuracy of Sellers’ and Purchaser’s
                                              representations and warranties in all material respects, in
                                              each case, as of the Closing Date (provided that any
                                              representation or warranty that is qualified by “materiality”
                                              or words of similar import shall not be further qualified by
                                              “materiality” or words of similar import under this clause
                                              (iv));

                                       (v)    the Cure Costs shall not exceed an amount equal to the Cure
                                              Cap;

                                      (vi)    the Postpetition Payables shall not exceed an amount equal
                                              to the Postpetition Assumed Liabilities Cap;

                                     (vii)    the Transfer Taxes shall not exceed an amount equal to the
                                              Transfer Taxes Cap;

                                     (viii)   the APA and related Definitive Documents shall continue
                                              to remain in full force and effect;

                                      (ix)    the Bankruptcy Court shall have entered the Bid
                                              Procedures Order and the Sale Order, and each shall be a
                                              final order acceptable to the Purchaser; and

                                       (x)    the Bankruptcy Court shall have entered a judgment
                                              declaring, among other things, that (a) the Caliber
                                              Contracts were terminated prior to the Petition Date, (b) the
                                              Caliber Contracts do not constitute or give rise to a
                                              covenant that runs with the land, or (c) the Purchased
                                              Assets shall not be bound, burdened, encumbered or
                                              affected in any way by the Caliber Contracts, and the
                                              Purchased Assets can be sold free and clear of any interest
                                              of Caliber pursuant to section 363(f) of the Bankruptcy
                                              Code.
             Title and                The APA will not contain any title defect or environmental defect
             Environmental Defects    mechanisms.
             Termination              The APA will contain customary termination provisions, including
                                      but not limited to termination:

                                        (i)   by the mutual written consent of the Sellers and Purchaser;

                                       (ii)   by the Sellers or Purchaser if the Closing Date has not
                                              occurred by ninety (90) days after the Petition Date;
                                              provided, that Purchaser can extend such date in its sole
                                              discretion;

27873249.1

                                                         12
                        Case 21-10570-MFW    Doc 29     Filed 03/15/21      Page 109 of 136




                                    (iii)   by the Sellers or Purchaser, if there shall be any law that
                                            makes consummation of the Sale illegal or otherwise
                                            prohibited or if any governmental authority, including any
                                            regulatory authority or court of competent jurisdiction,
                                            issues any final, non-appealable ruling or order that (a)
                                            enjoins the consummation of the Sale and (b) remains in
                                            effect for five (5) business days after notice of such law or
                                            order has been received by the Sellers and Purchaser;

                                    (iv)    by the Purchaser, if the Sellers or any of them approve of
                                            or enter into a definitive agreement, or seeks approval from
                                            the Bankruptcy Court, with respect to a transaction that is
                                            inconsistent with or represents an alternative to the
                                            transactions contemplated herein;

                                     (v)    by Purchaser, if any Seller has materially breached the
                                            APA or Sale Order and such breach has not been timely
                                            cured or waived within ten (10) business days after Seller’s
                                            receipt of notice of such breach;

                                    (vi)    by the Sellers, if Purchaser has materially breached the
                                            APA or Sale Order and such breach has not been timely
                                            cured or waived within ten (10) business days after
                                            Purchaser’s receipt of notice of such breach;

                                            by Purchaser, upon an Event of Default (as defined in the
                                            DIP Facility) or a termination event under the DIP Facility;

                                    (vii)   by Purchaser, if for any reason Purchaser is unable,
                                            pursuant to Bankruptcy Code section 363(k), to credit bid
                                            in payment of all or any portion of the Credit Bid Amount;
                                            and

                                   (viii)   by Purchaser, if the aggregate reduction to the value of the
                                            Purchased Assets due to title defects, environmental
                                            defects, required consents and preferential purchase rights
                                            exceeds ten percent (10%) of the Purchase Price.

                                    The APA will provide for appropriate and customary cure periods
                                    in respect of breaches of the APA or Sale Order; provided the same
                                    fall within the general ninety (90) day outside date termination
                                    window.
             Releases               The APA shall contain a full mutual release of claims and causes of
                                    action (including, in the case of the Purchaser, any causes of action
                                    constituting Purchased Assets) releasing (i) the Sellers and their

27873249.1

                                                       13
                      Case 21-10570-MFW     Doc 29      Filed 03/15/21     Page 110 of 136




                                   affiliates and each of their representatives and related persons, on
                                   the one hand, and (ii) Purchaser and the Lenders and their affiliates
                                   and each of their representatives and related persons, on the other
                                   hand.
             Confidentiality       This Stalking Horse Term Sheet and all communications and
                                   information regarding the Sale contemplated herein, including the
                                   identity of Purchaser, the existence, structure, terms, conditions and
                                   provisions proposed or discussed are provided for the sole and
                                   exclusive benefit of the Sellers, and, except as expressly consented
                                   to by Purchaser in writing or as may be ordered by a court of
                                   competent jurisdiction, may be not be disclosed to or shared with
                                   any person or entity other than the Sellers’ board of directors and
                                   those of the Sellers’ officers, directors, employees and advisors that
                                   are involved in the Chapter 11 Cases or the Sale on a “need to know”
                                   basis and who maintain the confidentiality hereof.
             Representations and   The Sellers shall make representations regarding (i) organization,
             Warranties            power and authority and corporate structure; (ii) authorization and
                                   non-contravention; (iii) certain contracts (including affiliate
                                   contracts); (iv) ERISA matters (including with respect to lack of
                                   criminal convictions or charges that would implicate prohibited
                                   transaction class exemption 84-14), (v) compliance with laws; (vi)
                                   employment matters; (vii) litigation; (viii) sanctions, anti-money
                                   laundering laws and anti-corruption laws; and (ix) taxes. The
                                   Sellers and Purchaser shall make other customary representations
                                   and warranties in the context of section 363 credit bid transactions
                                   involving the operations of an oil and gas business, it being
                                   understood that such representations and warranties shall not
                                   survive the Closing Date.
             Covenants             The Company will make customary and other negative and
                                   operating covenants in the context of section 363 credit bid
                                   transactions, including, without limitation, covenants concerning:
                                   (i) conduct of the Sellers’ business; (ii) provision of financial and
                                   operating data, and access to the personnel, facilities, books,
                                   contracts and records of the Sellers and their respective affiliates
                                   throughout the course of the pre-Sale due diligence process and
                                   post-closing separation process; (iii) reasonable efforts to obtain
                                   approval of the Bid Procedures and the Sale Motion and other case
                                   management undertakings; (iv) reasonable efforts to obtain the
                                   necessary consents and authorizations to consummate the Sale
                                   transactions; (v) notice of certain events; (vi) sending WARN
                                   notices to employees of the Sellers as and if required; (vii) notifying
                                   third parties with respect to any preferential purchase right, right of
                                   first refusal or other agreement to purchase a Real Property Interest
                                   or Well and requesting waivers thereof; (viii) HSR Approval (if
                                   applicable); and (ix) such other covenants as Purchaser may
                                   reasonably request.

27873249.1

                                                      14
                     Case 21-10570-MFW       Doc 29      Filed 03/15/21      Page 111 of 136




                                    Purchaser covenants, as of the Closing Date, not to sue any person
                                    or entity for an affirmative monetary recovery on account of any
                                    Avoidance Action for which such person or entity may be liable.
             Tax Treatment          The Sellers shall agree to cooperate with Purchaser in good faith to
                                    structure the APA and related transactions in a tax efficient manner
                                    for Purchaser as determined in Purchaser’s sole discretion.

                                    Within 180 days of the Closing Date, Purchaser shall prepare and
                                    deliver to the Sellers an allocation of the Purchase Price (adjusted to
                                    reflect the treatment of amounts as taxable consideration) among the
                                    Purchased Assets. Purchaser, Sellers and their affiliates shall be
                                    bound to use such allocation, including for tax reporting purposes.
             Regulatory Approvals   The Sellers and Purchaser agree to cooperate regarding all consents
                                    and other authorizations required to be obtained from, or any filings
                                    required to be made with, any governmental authority or other third
                                    party that are necessary to consummate the transactions
                                    contemplated herein.
             Employee Matters       By no later than the date that is one week before the Sale Objection
                                    Deadline (unless extended by Purchaser), Purchaser shall deliver a
                                    list of all of Sellers’ employees to whom Purchaser agrees in its sole
                                    and absolute discretion to offer employment effective as of the
                                    Closing Date, which employees shall become employees of
                                    Purchaser to the extent such employees accept Purchaser’s
                                    employment offer (the “Transferred Employees”). Purchaser shall
                                    have no liability for any pay, benefits or similar claims of any
                                    Transferred Employees earned or accrued through and including the
                                    Closing Date, which liabilities shall remain the sole responsibility
                                    of the Sellers and its affiliates, as applicable. Purchaser shall have
                                    no obligation to provide any severance, payments, or benefits to any
                                    employees of the Sellers and its affiliates. Sellers acknowledge that
                                    Sellers and its affiliates, as applicable, are alone responsible for (i)
                                    issuing, serving, and delivering all orders and notices required, if
                                    any, pursuant to applicable laws, in connection with the termination
                                    of employees or contractors, and (ii) any financial obligations and
                                    liabilities in connection therewith or otherwise required in
                                    connection with the termination of such employees or contractors,
                                    whether pursuant to contract, operation of law or otherwise. From
                                    and after the Closing Date, Sellers shall, except to the extent
                                    otherwise expressly provided in the APA, retain and be solely
                                    responsible for all obligations and liabilities with respect to the
                                    employment of all employees of the Sellers through and including
                                    the Closing Date. The Sellers shall be responsible for providing any
                                    notice required pursuant to the WARN Act with respect to a layoff
                                    relating to Sellers’ business operations that occurs through and
                                    including the Closing Date, and Purchaser shall be responsible for

27873249.1

                                                       15
                      Case 21-10570-MFW      Doc 29     Filed 03/15/21     Page 112 of 136




                                    providing any notice required pursuant to the WARN Act with
                                    respect to a layoff of Transferred Employees that occurs after the
                                    Closing Date. On the Closing Date, Sellers shall provide Purchaser
                                    with a written schedule of each “employment loss” (as defined in
                                    WARN) experienced by any employee of Sellers during the ninety
                                    (90) day period ending on the Closing Date. Sellers shall be liable
                                    for all workers’ compensation claims arising out of (i) injuries with
                                    an identifiable date of occurrence sustained by Sellers’ employees
                                    on or prior to the Closing Date or (ii) injuries or occupational
                                    diseases without an identifiable date of occurrence or exposure,
                                    originating from within Sellers’ facilities and which are alleged to
                                    have been sustained or contracted on or prior to the Closing Date.
                                    Sellers and Purchaser will follow the standard procedure for
                                    employment tax withholding as provided in Section 4 of Rev. Proc.
                                    2004-53, I.R.B. 2004-35.
                                    Purchaser shall establish a management incentive plan effective as
                                    of and conditioned upon the consummation of the Sale providing for
                                    the issuance of 10% of fully diluted common equity of Purchaser in
                                    the form of restricted stock, options or other instruments to certain
                                    Transferred Employees as a “Post-Emergence Incentive Plan”. The
                                    terms of the Post-Emergence Incentive Plan shall be subject to
                                    approval by the board of Purchaser. Purchaser to consider entering
                                    into new employment agreements with management of the Sellers
                                    to become effective on the Closing Date.
             Definitive Documents   The APA and such other definitive documents for the acquisition of
             and Due Diligence      the Purchased Assets as the Sellers and Purchaser mutually agree
                                    upon (collectively, the “Definitive Documents”) shall memorialize
                                    this Stalking Horse Term Sheet and contain such representations,
                                    warranties, covenants, and indemnities as set forth herein and as
                                    otherwise acceptable to the Sellers and Purchaser. The signing of
                                    the Definitive Documents will be subject to, among other things, the
                                    negotiation by the Sellers and Purchaser of acceptable terms and
                                    conditions for the Definitive Documents as well as additional legal,
                                    accounting, financial, tax, business and regulatory due diligence. In
                                    the event of any inconsistency between this Stalking Horse Term
                                    Sheet and any Definitive Documents, the Definitive Documents
                                    shall govern.




27873249.1

                                                      16
                          Case 21-10570-MFW            Doc 29       Filed 03/15/21        Page 113 of 136




                                                          Annex 1
                                          Definition of Permitted Encumbrances2

         “Permitted Encumbrances” means:

                  (i)         the terms and conditions of all Real Property Interests, Easements, Surface
                              Assets and Assigned Contracts, if the net cumulative effect of the same does not
                              operate to: (A) decrease the Net Revenue Interest with respect to any Well to an
                              amount less than the Net Revenue Interest set forth in Exhibit A-2 for such Well;
                              (B) obligate Seller to bear a Working Interest with respect to any Well in an
                              amount greater than the Working Interest set forth in Exhibit A-2 for such Well
                              (unless the Net Revenue Interest for such Well is greater than the Net Revenue
                              Interest set forth in Exhibit A-2 in the same proportion as any increase in such
                              Working Interest); or (C) materially impair or adversely affect the value,
                              ownership, operation or use of the Purchased Assets as currently owned,
                              operated and used;

                  (ii)        subject to Sellers’ compliance with the terms of the APA, (A) preferential rights
                              to purchase, consents to assignment and other similar restrictions, and (B)
                              Customary Post-Closing Consents and any required notices to, or filings with,
                              governmental authorities in connection with the consummation of the
                              transactions contemplated by the APA;

                  (iii)       liens for taxes or assessments that are (A) not yet delinquent or (B) are being
                              contested in good faith;

                  (iv)        conventional rights of reassignment upon the expiration or final intention to
                              abandon or release the Purchased Assets (or any of them) that have not been
                              triggered as of the Closing;

                  (v)         all applicable permits and Laws and all rights reserved to or vested in any
                              governmental authority (A) to control or regulate any Purchased Asset in any
                              manner; (B) by the terms of any right, power, franchise, grant, license or permit,
                              or by any provision of law, to terminate such right, power, franchise grant,
                              license or permit or to purchase, condemn, expropriate or recapture or to
                              designate a purchaser of any Purchased Asset; or (C) to enforce any obligations
                              or duties affecting the Purchased Asset to any governmental authority with
                              respect to any franchise, grant, license or permit;

                  (vi)        rights of a common owner of any interest in Easements and Surface Assets held
                              by Seller and such common owner as tenants in common or through common
                              ownership;



         2
           Permitted Encumbrance scope to be discussed and tailored, as appropriate, for its different uses in connection with
         the APA (e.g., sale order, title defects, reps, etc.).
27873249.1
                    Case 21-10570-MFW        Doc 29      Filed 03/15/21      Page 114 of 136




             (vii)      except to the extent arising from the Caliber Contracts, easements, conditions,
                        covenants, restrictions, servitudes, permits, rights-of-way, surface leases and
                        other similar rights for the purpose of surface or other operations, facilities,
                        pipelines, transmission lines, transportation lines, distribution lines, power lines,
                        telephone lines and other like purposes, or for the joint or common use of the
                        lands, rights-of-way, facilities and equipment, which, in each case, do not
                        materially impair or adversely affect the value, ownership, operation or use of
                        the Purchased Assets as currently owned, operated and used;

             (viii)     to the extent that such Encumbrances were valid, perfected and non-avoidable
                        as of the Petition Date and senior to the Prepetition Obligations, vendor’s,
                        carrier’s,    warehousemen’s,       repairmen’s,     mechanic’s,     workmen’s,
                        materialmen’s, construction or other like liens arising by operation of law in the
                        ordinary course of business or incident to the construction or improvement of
                        any property in respect of obligations which are not yet delinquent;

             (ix)       any Encumbrance affecting the Purchased Assets that is discharged by Seller at
                        or prior to Closing;

             (x)        Encumbrances and defects arising from any change in applicable laws after the
                        execution date of the APA;

             (xi)       Encumbrances created under deeds of trust, mortgages, and similar instruments
                        by the lessor under a Real Property Interest covering the lessor’s surface and
                        mineral interests in the land covered thereby to the extent such mortgages, deeds
                        of trust, or similar instruments (A) contain an express subordination of any such
                        Encumbrance(s) and (B) do not contain express language that prohibits the
                        lessors from entering into an oil and gas lease or otherwise invalidates an oil and
                        gas lease;

             (xii)      lack of a division order or an operating agreement covering any Purchased Asset
                        (including portions of a Purchased Asset that were formerly within a unit but
                        which have been excluded from the unit as a result of a contraction of the unit)
                        or failure to obtain waivers of maintenance of uniform interest, restriction on
                        zone transfer, or similar provisions in operating agreements with respect to
                        assignments in Seller’s chain of title to the Purchased Asset unless there is an
                        outstanding and pending, unresolved claim from a third party with respect to the
                        failure to obtain such waiver;

             (xiii)     any defects arising from the failure to file an affidavit relating to the occurrence
                        of a required contingency pursuant to N.D. Cent. Code § 47-16-40 (but only to
                        the extent no third-party oil and gas lease is recorded in the county records
                        during the period between expiration of the primary term of an oil and gas lease
                        and the recording of an affidavit of lease extension);

             (xiv)      the terms and conditions of the APA and the transaction documents delivered in
                        connection with the Closing;

27873249.1

                                                        2
                     Case 21-10570-MFW          Doc 29     Filed 03/15/21     Page 115 of 136




                (xv)       failure of any communitization agreement, unit agreement, or similar type of
                           agreement to have been finally approved by any governmental authority, if the
                           net cumulative effect of the same does not operate to: (A) decrease the Net
                           Revenue Interest with respect to any Well to an amount less than the Net
                           Revenue Interest set forth in Exhibit A-2 for such Well; (B) obligate Sellers to
                           bear a Working Interest with respect to any Well in an amount greater than the
                           Working Interest set forth in Exhibit A-2 for such Well (unless the Net Revenue
                           Interest for such Well is greater than the Net Revenue Interest set forth in
                           Exhibit A-2 in the same proportion as any increase in such Working Interest);
                           or (C) materially impair or adversely affect the value, ownership, operation or
                           use of the Purchased Assets as currently owned, operated and used;

                (xvi)      all depth restrictions or limitations applicable to any Purchased Asset set forth
                           in Exhibit A-1 or Exhibit A-2, or contained in any Real Property Interests,
                           Easements, Assigned Contracts, Surface Assets, or Company Non-Executory
                           Contracts, if the net cumulative effect of the same does not operate to:
                           (A) decrease the Net Revenue Interest with respect to any Well to an amount
                           less than the Net Revenue Interest set forth in Exhibit A-2 for such Well; (B)
                           obligate Sellers to bear a Working Interest with respect to any Well in an amount
                           greater than the Working Interest set forth in Exhibit A-2 for such Well (unless
                           the Net Revenue Interest for such Well is greater than the Net Revenue Interest
                           set forth in Exhibit A-2 in the same proportion as any increase in such Working
                           Interest); or (C) materially impair or adversely affect the value, ownership,
                           operation or use of the Purchased Assets as currently owned, operated and used;

                (xvii)     zoning and planning ordinances and municipal regulations; and

                (xviii)    the terms of the Purchased Assets in subparagraph (xiii) of the “Purchased
                           Assets” section that do not, individually or in aggregate: (A) materially impair
                           or adversely affect the value, ownership, operation or use of the Purchased
                           Assets as currently owned, operated and used; (B) decrease the Net Revenue
                           Interest with respect to any Well to an amount less than the Net Revenue Interest
                           set forth in Exhibit A-2 for such Well; or (C) obligate Seller to bear a Working
                           Interest with respect to any Well in an amount greater than the Working Interest
                           set forth in Exhibit A-2 for such Well (unless the Net Revenue Interest for such
                           Well is greater than the Net Revenue Interest set forth in Exhibit A-2 in the same
                           proportion as any increase in such Working Interest).

         Certain capitalized terms used but not defined in this definition of “Permitted Encumbrances” have
         the meanings set forth below:

         “Burden” means any and all royalties (including lessor’s royalty), overriding royalties, production
         payments, net profits interests, excess royalties, minimum royalties, net profits interests and other
         burdens upon, measured by or payable out of production (excluding, for the avoidance of doubt,
         any Taxes).



27873249.1

                                                          3
                     Case 21-10570-MFW           Doc 29   Filed 03/15/21     Page 116 of 136




         “Customary Post-Closing Consents” means the consents and approvals from governmental
         authorities for the assignment of the Purchased Assets (or the operation thereof) to Purchaser that
         are customarily obtained after such assignment of properties similar to the Purchased Assets.

         “Encumbrance” means any lien, mortgage, security interest, pledge, charge, or deed of trust.

         “Net Revenue Interest” means, with respect to each Well set forth on Exhibit A-1, the interest in
         and to all Hydrocarbons produced, saved and sold from or allocated to such Well, after giving
         effect to all Burdens.

         “Working Interest” means, with respect to each Well set forth on Exhibit A-2, the interest that is
         burdened with the obligation to bear and pay costs and expenses of maintenance, development and
         operations on or in connection with such Well, but without regard to the effect of any Burdens.

         Exhibit A-1 = Real Property Interest Exhibit

         Exhibit A-2 = Well Exhibit




27873249.1

                                                          4
             Case 21-10570-MFW   Doc 29   Filed 03/15/21   Page 117 of 136




                                    Exhibit A-1




27873249.1
             Case 21-10570-MFW   Doc 29   Filed 03/15/21   Page 118 of 136




                                    Exhibit A-2




27873249.1
             Case 21-10570-MFW   Doc 29   Filed 03/15/21   Page 119 of 136




                                     Annex 2
                                  Bid Procedures

                                   [See attached.]




27873249.1
                      Case 21-10570-MFW                Doc 29       Filed 03/15/21         Page 120 of 136




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

        ------------------------------------------------------------ x
                                                                     :
        In re:                                                       :     Chapter 11
                                                                     :
        NINE POINT ENERGY HOLDINGS, INC.,                            :     Case No. 21-10570 (MFW)
        et al.,                                                      :
                                                                     :     (Jointly Administered)
                            Debtors.1                                :
                                                                     :
        ------------------------------------------------------------ x

                                                  BIDDING PROCEDURES

                 On March 15, 2021 (the “Petition Date”), the above-captioned debtors-in-possession
         (collectively, the “Debtors”) each filed a voluntary petition for relief under chapter 11 of title 11
         of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for
         the District of Delaware (the “Court”), commencing the above-captioned chapter 11 cases
         (the “Chapter 11 Cases”).

                 On [  ], 2021 the United States Bankruptcy Court for the District of Delaware entered
         the Order (I) Authorizing and Approving Bidding Procedures, (II) Scheduling an Auction and a Sale
         Hearing, (III) Approving the Form and Manner of Notice Thereof, and (IV) Establishing Notice
         and Procedures for the Assumption and Assignment of Executory Contracts and Unexpired Leases
         [Docket No. [  ]] (the “Bidding Procedures Order”),2 by which the Court approved procedures
         setting forth the process by which the Debtors are authorized to solicit bids for and conduct an
         auction (the “Auction”) for a sale or disposition (each, a “Sale Transaction” and collectively, the
         “Sale”) of all or substantially all of the Debtors’ assets (the “Assets”) or any portion thereof (the
         “Bidding Procedures”).



             Copies of the Bidding Procedures Order and any other documents in the Debtors’
                     Chapter 11 Cases are available upon request to Stretto by calling
                       855.464.9872 (Toll-Free) or 949.336.3520 (Local) or by visiting
                                    cases.stretto.com/NinePointEnergy.




         1
             The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
             Nine Point Energy Holdings, Inc. (8331); Nine Point Energy, LLC (0717); Foxtrot Resources, LLC (6690); and
             Leaf Minerals, LLC (9522). The Debtors’ address is 1001 17th Street, 14th Floor, Denver, Colorado 80202.
         2
             All capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Bidding
             Procedures Order or the Stalking Horse Agreement (as defined herein).
27873024.1
                            Case 21-10570-MFW                Doc 29       Filed 03/15/21         Page 121 of 136




              I.       KEY DATES

                The key dates for the sale process are as follows. The Debtors, after consultation with the
         Consultation Parties (as defined below), may extend any of the deadlines, or delay any of the
         applicable dates, in these Bidding Procedures.

                                Event                                                     Proposed Date

                                                              April 29, 2021 at 5:00 p.m. (prevailing Eastern Time)
                     Qualified Bid Deadline
                                                              (45 days following the Petition Date)


                                                              May 4, 2021 at 10:00 a.m. (prevailing Eastern Time)
                      Auction (if necessary)3
                                                              (50 days following the Petition Date)


                                                              [  ], 2021 at [  ] (prevailing Eastern Time)
                            Sale Hearing
                                                              ([  ] days following the Petition Date)


             II.       ASSETS TO BE SOLD

                 The Debtors seek to sell substantially all of the Debtors’ assets (described in the Stalking
         Horse Agreement as the Purchased Assets), including, without limitation, all causes of action
         owned by the Debtors. Parties may submit bids for all, substantially all, or any portion of the
         Assets.

         III.          STALKING HORSE AGREEMENT

                  In connection with the Sale, the Debtors entered into the Stalking Horse Term Sheet
         (together with any definitive documentation thereof, the “Stalking Horse Agreement”) on March
         14, 2021 with the DIP Agent and the Prepetition Agent (each as defined in the Interim DIP Order)
         for a Sale to an entity to be designated by the DIP Agent and the Prepetition Agent (the “Stalking
         Horse Bidder” and such bid, the “Stalking Horse Bid”). The Stalking Horse Agreement is for
         the Stalking Horse Bidder’s acquisition of the Purchased Assets in consideration for the Purchase
         Price. The DIP Agent and Prepetition Agent have consented to the sale of Assets free and clear of
         all liens, claims, encumbrances, and other interests pursuant to the Stalking Horse Agreement.

                 The Stalking Horse Bidder is deemed to be a Qualified Bidder (as defined below) and the
         Stalking Horse Agreement is deemed to be a Qualified Bid (as defined below). The Stalking Horse
         Bidder is credit bidding pursuant to 11 U.S.C. § 363(k), and thus is not required to make a Deposit
         (as defined below) with the Debtors. The Stalking Horse Bidder shall have the unqualified right
         at any time to credit bid on a dollar-for-dollar basis up to the full amount of the Prepetition


         3
                   As further described below, if no Qualified Bids (as defined herein) other than the Stalking Horse Bid are received
                   by the Qualified Bid Deadline, then the Debtors will cancel the auction and seek approval of the Stalking Horse
                   Bid at the Sale Hearing.
27873024.1

                                                                         2
                        Case 21-10570-MFW              Doc 29       Filed 03/15/21       Page 122 of 136




         Obligations and the DIP Obligations (as each term is defined in the Interim DIP Order at Docket
         No. [  ]).

         IV.       PARTICIPATION REQUIREMENTS

                       A. Prospective Bidders

                 To participate in the bidding process or otherwise be considered for any purpose hereunder,
         a person or entity interested in the Assets or part of the Assets (other than the Stalking Horse
         Bidder) (an “Interested Party”) must deliver to the following parties (collectively, the “Debtors’
         Advisors”): (i) counsel to the Debtors: Latham & Watkins LLP, 330 North Wabash Avenue, Suite
         2800, Chicago, IL 60611, Attn: Richard Levy (richard.levy@lw.com) and Caroline Reckler
         (caroline.reckler@lw.com) and 885 Third Avenue, New York, New York 10022, Attn: Nacif
         Taousse (nacif.taousse@lw.com); and (ii) investment banker to the Debtors, Perella Weinberg
         Partners LP, 767 Fifth Avenue, New York, New York 10153, Attn: John Cesarz
         (jcesarz@pwpartners.com), Mark Adomanis (madomanis@pwpartners.com ), Jeff Knupp
         (JKnupp@tphco.com) and Jake Boos (JBoos@tphco.com), the following documents and
         information (collectively, the “Preliminary Bid Documents”) (unless the Debtors, in their
         business judgment, choose to waive any of the following requirements for any Interested Bidder):

                       1. an executed confidentiality agreement unless the Interested Party has already
                          executed a confidentiality agreement on terms acceptable to the Debtors (a
                          “Confidentiality Agreement”);4

                       2. identification of the Interested Party and any principals and representatives thereof
                          who are authorized to appear and act on its behalf for all purposes regarding the
                          contemplated Sale; and

                       3. proof by the Interested Party of its financial capacity to (x) close a proposed Sale,
                          which may include financial statements of, or verified financial commitments
                          obtained by, the Interested Party (or, if the Interested Party is an entity formed for
                          the purpose of acquiring the desired Assets, the party that will bear liability for a
                          breach) and (y) provide adequate assurance of future performance under any
                          executory contracts and unexpired leases to be assumed by the Debtors and
                          assigned to such bidder, pursuant to section 365 of the Bankruptcy Code, in
                          connection with the Sale; the adequacy of which, in each case, will be assessed by
                          the Debtors and their advisors (including after consultation with the Consultation
                          Parties).

                The Debtors, after consultation with their advisors and the Consultation Parties, will
         determine and notify each Interested Party whether such Interested Party has submitted adequate
         documents so that such Interested Party may proceed to conduct due diligence and submit a Bid
         (such Interested Party, a “Prospective Bidder”). Each Interested Party shall comply with all
         reasonable requests for information and due diligence access by the Debtors and their advisors


         4
               Interested Parties may obtain a copy of a Confidentiality Agreement by contacting the representatives from the
               Debtors’ investment banker, Perella Weinberg Partners, identified above.
27873024.1

                                                                   3
                      Case 21-10570-MFW         Doc 29     Filed 03/15/21     Page 123 of 136




         regarding the ability of such Interested Party, as applicable, to consummate its contemplated
         transaction.

                     B. Due Diligence

                The Debtors, with their advisors, have established an electronic data room (the “Data
         Room”) that provides standard and customary diligence materials, including the necessary
         information to allow Prospective Bidders to submit a Qualified Bid (as defined below) and to seek
         and obtain commitments for debt financing.

                 Only Prospective Bidders shall be eligible to receive diligence materials and access to the
         Debtors’ Data Room and to additional non-public information regarding the Debtors and the
         Assets. The Debtors (with the assistance of their advisors) shall coordinate all reasonable requests
         from Prospective Bidders for additional information and due diligence access; provided that (i) the
         Debtors shall have the right to reasonably limit the information and due diligence provided to any
         Prospective Bidders at any time and for any reason, including, without limitation, if (i) any due
         diligence information is determined to be business sensitive, proprietary, or otherwise not
         appropriate for disclosure to a Prospective Bidder by the Debtors, including, but not limited to,
         Prospective Bidders who are customers or competitors of the Debtors or affiliates thereof, and
         other industry participants, (ii) the Prospective Bidder does not become, or the Debtors determine
         that the Prospective Bidder is not likely to become, a Qualified Bidder (as defined below), (iii) the
         Prospective Bidder violates the terms of its Confidentiality Agreement, (iv) the Debtors become
         aware that the information set forth on the Preliminary Bid Documents is inaccurate or misleading
         or of any other reason to doubt such Prospective Bidder’s ability to close its contemplated
         transaction, or (v) the bidding process is terminated in accordance with its terms.

                  The due diligence period will end on the Bid Deadline. Additional due diligence will not
         be provided after the Bid Deadline, unless otherwise deemed reasonably appropriate by the
         Debtors. The Debtors, their representatives and advisors are not responsible for, and will bear no
         liability with respect to, any information obtained by any Prospective Bidder in connection with
         any Sale.

             The Debtors have designated Perella Weinberg Partners (“Perella”) to coordinate all
             reasonable requests for additional information and due diligence access. Contact
             information for Perella is as follows:

                                          Perella Weinberg Partners LP
                                                 767 Fifth Avenue
                                           New York, New York 10153

                                Attn: John Cesarz (jcesarz@pwpartners.com),
                                Mark Adomanis (madomanis@pwpartners.com)
                                      Jeff Knupp (JKnupp@tphco.com)
                                        Jake Boos (JBoos@tphco.com)



27873024.1

                                                          4
                           Case 21-10570-MFW               Doc 29      Filed 03/15/21         Page 124 of 136




                          C. No Communications Among Bidders

                 There shall be no communications regarding the Debtors’ sale process (i) between and
         amongst Interested Parties and/or Prospective Bidders (including, for the avoidance of doubt, the
         Stalking Horse Bidder) or (ii) between Interested Parties and/or Prospective Bidders, on the one
         hand, and the Consultation Parties, on the other hand, unless the Debtors have previously
         authorized such communication in writing; provided that (a) nothing in this paragraph or any
         Confidentiality Agreement will preclude the Stalking Horse Bidder from communicating with the
         Debtors or the Consultation Parties and (b) receiving an inbound communication from a third party
         and responding that communications are not permissible absent authorization by the Debtors is a
         permissible communication. The Debtors reserve the right, in their reasonable business judgment,
         after consultation with the Consultation Parties, to not qualify any Interested Parties or Prospective
         Bidders that have communications between and amongst themselves without the Debtors’ written
         consent. The Debtors further reserve their right, in their reasonable business judgment, after
         consultation with the disinterested Consultation Parties, to not qualify any Interested Parties or
         Prospective Bidders that have communications with a Consultation Party.

             V.       QUALIFIED BIDS

                          A. Qualified Bid Requirements

                 To be eligible to participate in the Auction, each offer, solicitation, or proposal to acquire
         Assets (each, a “Bid”), other than the Stalking Horse Bid, must be delivered or transmitted via
         email (in .pdf or similar format) so as to be actually received by the Debtors’ Advisors,5 no later
         than 5:00 p.m. (prevailing Eastern Time) on April 29, 2021 (the “Qualified Bid Deadline”), or
         such other date as may be agreed to by the Debtors after consulting with the Consultation Parties,
         and satisfy each of the following conditions:

                               1.       Confidentiality. The bidder shall have executed and delivered to the
                                        Debtors a Confidentiality Agreement.

                               2.       Assets. The Bid must clearly identify the following: (a) the particular
                                        Assets, or the portion thereof identified with reasonable specificity, to be
                                        purchased and/or liquidated or otherwise disposed of; (b) the liabilities and
                                        obligations to be assumed, including any debt to be assumed; and
                                        (c) whether the bidder intends to operate the Debtors’ business as a going
                                        concern, or to liquidate the business.

                               3.       Purchase Price. The Bid must clearly set forth the purchase price to be
                                        paid (the “Purchase Price”) and (a) must propose a Purchase Price in cash
                                        equal to or greater than the aggregate of the sum of (i) the amount of the
                                        Credit Bid, (ii) $750,000 (the maximum amount of the Expense




         5
                  The Debtors will provide copies of all Bids via electronic mail as soon as reasonably practicable to counsel for
                  any official committee appointed in these chapter 11 cases.
27873024.1

                                                                      5
                     Case 21-10570-MFW            Doc 29      Filed 03/15/21       Page 125 of 136




                                 Reimbursement), and (iii) the amount of the Minimum Overbid (as defined
                                 herein).

                         4.      Deposit. Each Bid (other than the Stalking Horse Bid) must be
                                 accompanied by a cash deposit in the amount equal to 10 percent of the
                                 aggregate cash Purchase Price of the Bid to be held in an escrow account to
                                 be identified and established by the Debtors (the “Deposit”), provided that
                                 if a bidder increases its Bid at the Auction and is the Successful Bidder or
                                 Backup Bidder (each as defined herein), such bidder must increase its
                                 Deposit to be equal to 10 percent of the proposed Purchase Price submitted
                                 at the Auction within three business days after the Auction.

                         5.      Legal Capacity. Each Bid must demonstrate to the Debtors’ satisfaction
                                 that the bidder has the legal capacity to consummate the transaction it is
                                 proposing.

                         6.      Bid Documents. Each Bid must include duly executed, non-contingent
                                 transaction documents necessary to effectuate the transactions
                                 contemplated in the Bid (the “Bid Documents”). The Bid Documents shall
                                 include: a clearly marked executed written agreement that is substantially
                                 similar to the form of the Stalking Horse Agreement (with a redline showing
                                 any changes from the Stalking Horse Agreement (“Proposed Revised
                                 APA”)) and any material documents integral to such Bid.

                         7.      Designation of Assigned Contracts and Leases. The Bid must (a) identify
                                 any and all executory contracts and unexpired leases of the Debtors that the
                                 bidder wishes to be assumed and assigned to the bidder at closing and (b)
                                 confirm that the bidder will be responsible for any cure costs associated with
                                 such assumption and include a good faith estimate of such cure costs (which
                                 estimate may be provided by the Debtors). In addition, each Bid must
                                 indicate whether the Bid (i) provides for the assumption of Caliber
                                 Contracts6 or (ii) is contingent upon the Bankruptcy Court granting
                                 particular relief with respect to the Caliber Contracts and, if so, describes
                                 such relief. To the extent that the Bid is contingent upon rejection and/or
                                 other relief with respect to the Caliber Contracts, such Bid must also
                                 indicate at what purchase price such bidder would be willing to consummate
                                 the proposed transaction in the absence of such relief (which may, for the
                                 avoidance of doubt, be $0).

                         8.      Financial Wherewithal. The bidder shall submit financial and other
                                 information to the Debtors, including support indicating the availability of
                                 funds to satisfy the Purchase Price, sufficient to allow the Debtors to make




         6
             “Caliber Contracts” means, collectively, any of the contracts between the Debtors and Caliber Midstream
             Partners LP or any of its affiliates.
27873024.1

                                                             6
                     Case 21-10570-MFW            Doc 29      Filed 03/15/21       Page 126 of 136




                                 a reasonable determination as to such bidder’s ability consummate the
                                 contemplated sale.

                         9.      Adequate Assurance of Future Performance. The bidder shall submit
                                 information providing adequate assurance of future performance under all
                                 contracts and leases proposed to be assumed and assigned to the bidder (the
                                 “Adequate Assurance Information”), including (i) information about the
                                 bidder’s financial condition, such as federal tax returns for two years, a
                                 current financial statement, or bank account statements, (ii) the identity and
                                 exact name of the bidder (including any equity holder or other financial
                                 backer if the bidder is an entity formed for the purpose of consummating
                                 the proposed transaction, and (iii) such additional information regarding the
                                 bidder as the bidder may elect to include. The bidder shall also identify a
                                 contact person (with relevant contact information) that counterparties to any
                                 lease or contract can contact to obtain additional Adequate Assurance
                                 Information. By submitting a Bid, that bidder agrees that the Debtors may
                                 disseminate its Adequate Assurance Information to affected landlords and
                                 contract counterparties in the event that the Debtors determine such bid to
                                 be a Qualified Bid.

                         10.     Contingencies. The Bid shall be an unqualified and binding bid with no
                                 contingencies or conditions (including obtaining financing, any internal
                                 approvals, or performing any additional diligence) and all diligence must be
                                 completed before the Bid Deadline.

                         11.     Identity. The Bid must fully disclose the legal identity of each person or
                                 entity bidding or otherwise participating in connection with such Bid
                                 (including each equity holder or financial backer of the bidder if such bidder
                                 is an entity formed for the purpose of consummating the proposed
                                 transaction contemplated by such Bid), and the complete terms of any such
                                 participation, and must also disclose any connections or agreements with
                                 the Debtors, any other known Interested Party, Prospective Bidder, or
                                 bidder, and/or any officer or director of the foregoing, including, without
                                 limitation, with respect to a collaborative or joint Bid or any other
                                 combination concerning the proposed Bid.7 Under no circumstances will
                                 any undisclosed principals, equity holders, or financial backers be
                                 associated with any Bid.

                         12.     Irrevocable. ALL BIDS SHALL BE DEEMED IRREVOCABLE UNTIL
                                 THE CONCLUSION OF THE AUCTION, AND IF SUCH BID IS
                                 SELECTED AS THE SUCCESSFUL BID OR THE BACKUP BID,
                                 UNTIL       THE     CONSUMMATION      OF    THE   SALE,
                                 NOTWITHSTANDING ANY CONDITIONS LISTED IN THE
                                 APPLICABLE BID DOCUMENTS. IN THE EVENT THAT A BIDDER

         7
             The Debtors may approve collaborative or joint Bids (or any other combination concerning Bids) in their
             discretion (after consultation with the Consultation Parties) on a case-by-case basis.
27873024.1

                                                             7
             Case 21-10570-MFW       Doc 29     Filed 03/15/21      Page 127 of 136




                     SEEKS TO REVOKE SUCH BID, THE DEBTORS SHALL BE
                     ENTITLED TO KEEP SUCH BIDDER’S DEPOSIT AND PURSUE ALL
                     OTHER CONTRACTUAL REMEDIES UNDER LAW OR EQUITY.

               13.   Employment and Employee Obligations. The Bid must (a) specify whether
                     the bidder intends to hire any or all of the Debtors’ employees and
                     (b) expressly propose the treatment of the Debtors’ prepetition
                     compensation, incentive, retention, bonus, or other compensatory
                     arrangements, plan, or agreements, including offer letters, employment
                     agreements, consulting agreements, severance arrangements, retention
                     bonus agreements, change in control agreements, retiree benefits, and any
                     other employment related agreements.

               14.   Wind-Down Amounts. The Bid must ensure that the Debtors will retain
                     sufficient cash to fund such costs in a manner at least equivalent to the
                     Wind-Down Budget (as defined in the Stalking Horse Agreement) as agreed
                     to by the Debtors and the Stalking Horse Bidder.

               15.   Time Frame for Closing. The Bid must contain a statement from the bidder
                     that it is prepared to enter into and consummate the transactions
                     contemplated in the Proposed Revised APA no later than June 13, 2021 and
                     must provide perspective on any potential regulatory issues that may arise
                     in connection with such bidder’s acquisition of the Assets including timing
                     for resolution thereof.

               16.   Cooperation. The bidder must provide a covenant to cooperate with the
                     Debtors to provide pertinent factual information regarding such bidder’s
                     operations reasonably required to analyze issues arising with respect to any
                     applicable laws or regulatory requirements.

               17.   Backup Bidder. By submitting a Bid, each bidder (other than the Stalking
                     Horse Bidder) agrees to be a Backup Bidder, should the Bid be so selected.

               18.   As-Is, Where-Is. The Bid must include the following representations and
                     warranties (or the bidder must otherwise agree that such representations and
                     warranties may be incorporated into the applicable Bid Documents should
                     the Bid be selected as the Successful Bid): (a) expressly state that the bidder
                     has had an opportunity to conduct any and all due diligence regarding the
                     Debtors’ businesses and the Assets prior to submitting its Bid; and (b) a
                     statement that the bidder has relied solely upon its own independent review,
                     investigation, and/or inspection of any relevant documents and the Assets
                     in making its Bid and did not rely on any of the Debtors’ or any of their
                     advisors’ written or oral statements, representations, promises, warranties,
                     or guaranties whatsoever, whether express or implied, by operation of law
                     or otherwise, regarding the Debtors’ businesses or the Assets or the
                     completeness of any information provided in connection therewith, except


27873024.1

                                               8
                       Case 21-10570-MFW           Doc 29      Filed 03/15/21      Page 128 of 136




                                   (with respect to the Debtors only) as expressly stated in the representations
                                   and warranties contained in the bidder’s Proposed Revised APA.

                           19.     Authorization. The Bid must include evidence that the bidder has obtained
                                   authorization or approval from its board of directors (or comparable
                                   governing body) acceptable to the Debtors with respect to the submission,
                                   execution, and delivery of its Bid, participation in the Auction, and closing
                                   of the proposed transaction contemplated in such Bid. The Bid shall further
                                   state that any necessary filings under applicable regulatory, antitrust, and
                                   other laws will be made in a timely manner and that payment of the fees
                                   associated therewith shall be made by the bidder.

                           20.     Disclaimer of Fees. Each Bid must disclaim any right to receive a fee
                                   analogous to a break-up fee, expense reimbursement, termination fee, or
                                   any other similar form of compensation. For the avoidance of doubt, no
                                   bidder will be permitted to request, nor be granted by the Debtors, at any
                                   time, whether as part of the Auction or otherwise, a break-up fee, expense
                                   reimbursement, termination fee, or any other similar form of compensation,
                                   and by submitting its Bid is agreeing to refrain from and waive any assertion
                                   or request for reimbursement on any basis, including under section 503(b)
                                   of the Bankruptcy Code.

                           21.     Adherence to Bid Procedures. Each Bid must include a statement that (a)
                                   the bidder has acted in good faith consistent with section 363(m) of the
                                   Bankruptcy Code, (b) the Bid constitutes a bona fide offer to consummate
                                   the proposed transactions, and (c) the bidder agrees to be bound by these
                                   Bidding Procedures.

                           22.     No Collusion. The bidder must acknowledge in writing that (a) in
                                   connection with submitting its Bid, it has not engaged in any collusion that
                                   would be subject to section 363(n) of the Bankruptcy Code with respect to
                                   any Bids or the Sale, specifying that it did not agree with any party to control
                                   price; and (b) it agrees not to engage in any collusion that would be subject
                                   to section 363(n) of the Bankruptcy Code with respect to any Bids, the
                                   Auction, or the Sale.

                           23.     Other Information. The Bid must contain such other information as may
                                   be reasonably requested by the Debtors.

                       B. No Representation; Bidder’s Duty to Review

                     Neither the Debtors nor any of their advisors are making or have at any time made any
             warranties or representations of any kind or character, express or implied, with respect to the
             Assets, including, but not limited to, any warranties or representations as to operating history or
             projections, valuation, governmental approvals, the compliance of the Assets with governmental
             laws, the truth, accuracy, or completeness of any documents related to the Assets, or any other
             information provided by or on behalf of the Debtors to a bidder, or any other matter or thing

27873024.1

                                                              9
                       Case 21-10570-MFW           Doc 29     Filed 03/15/21      Page 129 of 136




             regarding the Assets. All bidders must acknowledge and agree that upon closing the Debtors
             shall sell and transfer to the Successful Bidder and the Successful Bidder shall accept the Assets,
             except to the extent expressly provided in the Bankruptcy Court’s order approving the Sale.
             Neither the Debtors nor any of their advisors will be liable for or bound by any express or
             implied warranties, guaranties, statements, representations, or information pertaining to the
             Assets or relating thereto that the Debtors, any advisor, or agent representing or purporting to
             represent the Debtors to whomever might have made or furnished, directly or indirectly, orally
             or in writing, unless (with respect to the Debtors only) specifically set forth in the Bankruptcy
             Court’s order approving the Sale.

         VI.       QUALIFICATION OF BIDDERS

                      The Debtors will determine in their discretion, and after consultation with the
             Consultation Parties, which Bids meet the above criteria, and if so, such Bid shall constitute a
             “Qualified Bid” and such bidder shall constitute a “Qualified Bidder.” The Debtors, after
             consultation with the Consultation Parties, will evaluate whether a Bid constitutes a Qualified
             Bid using any and all factors that the Debtors deem reasonably pertinent, including, without
             limitation, (i) the amount of the purchase price set forth in the Bid, (ii) the risks and timing
             associated with consummating a sale transaction(s) with the bidder, (iii) any Assets included in
             or excluded from the Bid, including any proposed assumed contracts and leases, (iv) any
             liabilities and obligations assumed as part of the Bid, (v) the ability to obtain any and all
             necessary regulatory approvals for the proposed sale transaction, (vi) the net benefit to the
             Debtors’ estates, (vii) the tax consequences of such Bid, and (viii) the impact on employees and
             the proposed treatment of employee obligations. A joint bid (a Bid submitted on behalf of more
             than one bidder) may, in the Debtors’ business judgment, and after consultation with the
             Consultation Parties, be deemed a Qualified Bid if it otherwise complies with all of the
             requirements set forth above.

                     If the Debtors receive a Bid that does not meet the requirements for a Qualified Bid, the
             Debtors may provide the respective bidder with the opportunity to remedy any deficiencies
             before the Auction in order to render such Bid a Qualified Bid. The Debtors may also waive or
             modify any of the above requirements in the exercise of their reasonable business judgment after
             consultation with the Consultation Parties. Any Bid that the Debtors determine after
             consultation with the Consultation Parties does not meet the above requirements (excluding any
             waived or modified requirements) shall be rejected as a non-conforming bid.

                    The Debtors shall inform bidders whether or not their Bids have been designated as
             Qualified Bids no later than 5:00 p.m. (prevailing Eastern Time) on the date three days following
             the Bid Deadline.

                    Between the date that the Debtors notify a bidder that it is a Qualified Bidder and the
             Auction, the Debtors may discuss, negotiate, or seek clarification of any Qualified Bid from a
             Qualified Bidder. Without the prior written consent of the Debtors, a Qualified Bidder may not
             modify, amend, or withdraw its Qualified Bid, except for proposed amendments to increase the
             consideration contemplated by, or otherwise improve the terms of, the Qualified Bid, during the
             period that such Qualified Bid remains binding as specified in these Bidding Procedures;
             provided that any Qualified Bid may be improved at the Auction as set forth herein. Any
27873024.1

                                                             10
                       Case 21-10570-MFW          Doc 29     Filed 03/15/21     Page 130 of 136




             improved Qualified Bid must continue to comply with the requirements for Qualified Bids set
             forth in these Bidding Procedures.

                    Notwithstanding anything herein, unless the DIP Agent and Prepetition Agent consent,
             no Bid other than the Stalking Horse Bid shall be determined to be a Qualified Bid or the
             Successful Bid (as defined below) unless it provides for cash consideration of an amount at least
             equal to the Stalking Horse Bidder’s Purchase Price (as such Purchase Price may have been
             increased at Auction) plus $750,000 (the maximum amount of the Expense Reimbursement)
             and the Minimum Overbid.

                     Each Qualified Bidder shall comply with all reasonable requests for additional
             information and due diligence access requested by the Debtors or their advisors. Failure by a
             Qualified Bidder to comply with such reasonable requests for additional information and due
             diligence access may be a basis for the Debtors to determine that such bidder is no longer a
             Qualified Bidder or that a Bid made by such bidder is not a Qualified Bid.

        VII.       THE AUCTION

                 If one or more Qualified Bids (in addition to the Stalking Horse Bid) are received by the
         Qualified Bid Deadline, the Debtors will conduct the Auction with respect to the Debtors’ Assets.
         If the Debtors do not receive any Qualified Bids (other than the Stalking Horse Bid), the Debtors
         will not conduct the Auction and will designate the Stalking Horse Bid as the Successful Bid and
         seek approval thereof at the Sale Hearing.

                 Prior to the commencement of the Auction, the Debtors will notify all Qualified Bidders
         of the best Qualified Bid, as determined in the Debtors’ reasonable business judgment (after
         consultation with the Consultation Parties) (the “Baseline Bid”), and provide copies of the Bid
         Documents supporting the Baseline Bid to all Qualified Bidders. The determination of which
         Qualified Bid constitutes the Baseline Bid and which Qualified Bid will constitute the Successful
         Bid shall take into account any factors the Debtors (after consultation with the Consultation
         Parties) reasonably deem relevant to the value of the Qualified Bid to the Debtors’ estates,
         including, among other things, the following: (i) the amount and nature of the consideration,
         including any obligations to be assumed; (ii) the executory contracts and unexpired leases of the
         Debtors, if any, for which assumption and assignment or rejection is required, and the costs and
         delay associated with any litigation concerning executory contracts and unexpired leases
         necessitated by such bid; (iii) the number, type, and nature of any changes to the Stalking Horse
         Agreement, as applicable, requested by each Qualified Bidder; (iv) the extent to which such
         modifications are likely to delay closing of the sale of the Assets and the cost to the Debtors of
         such modifications or delay; (v) the likelihood of the Qualified Bidder being able to close the
         proposed transaction (including obtaining any required regulatory approvals) and the timing
         thereof; (vi) the net benefit to the Debtors’ estates; (vii) the tax consequences of such Qualified
         Bid; and (viii) the impact on employees and the proposed treatment of employee obligations.




27873024.1

                                                            11
                     Case 21-10570-MFW            Doc 29     Filed 03/15/21      Page 131 of 136




                    A. Auction Participation

                             i. Time, Date and Location of Auction; Adjournment of Auction;
                                Appearance of Qualified Bidders at Auction. The Auction shall take place
                                on May 4, 2021 at 10:00 a.m. (Eastern Time) (i) by videoconference, or
                                (ii) on such other date and/or at such other location or by other virtual means
                                as determined by the Debtors.

                             ii. Participants and Attendees. Only Qualified Bidders, parties invited by the
                                 Debtors, and counsel to any official committee appointed in these chapter
                                 11 cases are eligible to participate in the Auction, subject to other limitations
                                 as may be reasonably imposed by the Debtors in accordance with these
                                 Bidding Procedures. Qualified Bidders participating in the Auction must
                                 appear in person via videoconference at the Auction, or through a duly
                                 authorized representative.

                    B. Auction Procedures

                 The Debtors and their advisors shall direct and preside over the Auction. At the start of
         the Auction, the Debtors shall describe the terms of the Baseline Bid. All incremental Bids made
         thereafter shall be Overbids (as defined below) and shall be made and received on an open basis
         in the presence of all other Qualified Bidders, and all material terms of each Overbid shall be fully
         disclosed to all other Qualified Bidders. All Qualified Bidders shall have the right to submit
         additional Bids and make modifications to any prior Qualified Bid or Overbid at the Auction to
         improve their Bids; provided that any Overbid made by a Qualified Bidder (including with respect
         to any Backup Bid (as defined below)) must remain open and binding on the Qualified Bidder until
         and unless the Debtors accept a better Qualified Bid as the Leading Bid. The Debtors may
         negotiate with any and all Qualified Bidders participating in the Auction. The Debtors shall
         maintain a written transcript of the Auction and of all Bids made and announced at the Auction,
         including the Baseline Bid, all Overbids, and the Successful Bid (as defined below).

                The Auction shall be governed by the following procedures, subject to the Debtors’ right
         to modify such procedures in their reasonable business judgment:

                        1.       Baseline Bid as Price Floor. Bidding shall commence at the amount of the
                                 Baseline Bid.

                        2.       Minimum Overbid. Qualified Bidders may submit successive Bids better
                                 than the previous Bid, based on and increased from the Baseline Bid for the
                                 relevant Assets (each such Bid, an “Overbid”). Any Qualified Bidder’s
                                 initial Overbid and each subsequent Overbid shall be at least a $1,000,000
                                 increase in cash, cash equivalents, or assumed liabilities over the previous
                                 price, as determined by the Debtors in their reasonable business judgment
                                 (the “Minimum Overbid”). The Debtors may, in their reasonable business
                                 judgment, announce increases or reductions to the Minimum Overbid at any
                                 time during the Auction. For purposes of the Overbid, the Stalking Horse
                                 Bidder shall be entitled to a credit in the amount of the Expense
27873024.1

                                                            12
             Case 21-10570-MFW      Doc 29     Filed 03/15/21     Page 132 of 136




                    Reimbursement and its Overbid may be in the form of an increase in its
                    Credit Bid.

               3.   Overbid Requirements. Except as modified herein, an Overbid must
                    comply with the conditions for a Qualified Bid set forth above, provided,
                    however, that the Bid Deadline shall not apply. Any Overbid must remain
                    open and binding on the bidder until and unless the Debtors accept a better
                    Overbid.

               4.   Announcement of Rules. At commencement of the Auction, the Debtors
                    may announce procedural and related rules governing the Auction,
                    including time periods available to all Qualified Bidders to submit
                    successive Bid(s).

               5.   No Round-Skipping. Round-skipping, as described herein, is explicitly
                    prohibited. To remain eligible to participate in the Auction, in each round
                    of bidding, (i) each Qualified Bidder must submit a Bid in such round of
                    bidding that is a better offer than the immediately preceding Bid submitted
                    by a Qualified Bidder in such round of bidding and (ii) to the extent a
                    Qualified Bidder fails to bid in such round of bidding or to submit a Bid in
                    such round of bidding that is a better offer than the immediately preceding
                    Bid submitted by a Qualified Bidder in such round of bidding, as determined
                    by the Debtors in their reasonable business judgment (after consultation
                    with the Consultation Parties), such Qualified Bidder shall be disqualified
                    from continuing to participate in the Auction for such Assets.

               6.   Overbid Alterations. An Overbid may contain alterations, modifications,
                    additions, or deletions of any terms of the Bid no less favorable to the
                    Debtors’ estates than any prior Qualified Bid or Overbid, as determined in
                    the Debtors’ business judgment, but shall otherwise comply with the terms
                    of these Bidding Procedures.

               7.   Best Offer. After the first round of bidding and between each subsequent
                    round of bidding, the Debtors shall announce the Bid that they believe in
                    their reasonable business judgment and upon consultation with their
                    advisors, and the Consultation Parties, to be the best offer for the relevant
                    Assets (the “Leading Bid”). Each round of bidding will conclude after each
                    participating Qualified Bidder has had the opportunity to submit a
                    subsequent Bid with full knowledge of the Leading Bid.

               8.   Rejection of Bids. The Debtors, in their reasonable business judgment, and
                    after consultation with the Consultation Parties, may reject, at any time
                    before entry of an order of the Court approving a Successful Bid, any Bid
                    that the Debtors determine is (i) inadequate or insufficient, (ii) not in
                    conformity with the requirements of the Bankruptcy Code, the Bidding
                    Procedures, or the terms and conditions of the Sale, or (iii) contrary to the


27873024.1

                                             13
                     Case 21-10570-MFW          Doc 29     Filed 03/15/21     Page 133 of 136




                                best interests of the Debtors, their estates, their creditors, and other
                                stakeholders.

                        9.      Additional Information. The Debtors have the right to request any
                                additional information that will allow the Debtors to make a reasonable
                                determination as to a Qualified Bidder’s financial and other capabilities to
                                consummate the transactions contemplated by their proposal and any
                                further information that the Debtors believe is reasonably necessary to
                                clarify and evaluate any Bid made by a Qualified Bidder during the Auction.

                        10.     Modification of Procedures. The Debtors may (after consultation with the
                                Consultation Parties) announce at the Auction modified or additional
                                procedures for conducting the Auction or otherwise modify these Bidding
                                Procedures.

                        11.     No Collusion. Each Qualified Bidder participating at the Auction will be
                                required to confirm on the record at the Auction that (i) it has not engaged
                                in any collusion with respect to the bidding and (ii) its Qualified Bid is a
                                good-faith bona fide offer and it intends to consummate the proposed
                                transaction if selected as the Successful Bidder.

                    C. Adjournment of the Auction

                 The Debtors reserve the right, in their reasonable business judgment and after consultation
         with the Consultation Parties, and with the consent of the Stalking Horse Bidder, to adjourn the
         Auction one or more times to, among other things, (i) facilitate discussions between the Debtors
         and Qualified Bidders, (ii) allow Qualified Bidders to consider how they wish to proceed, and (iii)
         provide Qualified Bidders the opportunity to provide the Debtors with such additional evidence as
         the Debtors, in their reasonable business judgment, may require, that the Qualified Bidder has
         sufficient internal resources or has received sufficient non-contingent debt or equity funding
         commitments to consummate the proposed Sale Transaction(s) at the prevailing bid amount.

       VIII.    SUCCESSFUL BIDDER & BACKUP BIDDER

                    A. Successful Bidder

                 Immediately prior to the conclusion of the Auction, the Debtors shall, after consultation
         with the Consultation Parties, (i) determine, consistent with these Bidding Procedures, which Bid
         constitutes the best Bid for the Assets (such Bid, a “Successful Bid”); and (ii) notify all Qualified
         Bidders at the Auction of the identity of the Qualified Bidder that submitted the Successful Bid
         (each such Qualified Bidder, the “Successful Bidder”) and the amount of the Purchase Price and
         other material terms of the Successful Bid.

                    B. Backup Bidder

                If an Auction is conducted, the Qualified Bidder with the second-best Qualified Bid at the
         Auction, as determined by the Debtors in the exercise of their reasonable business judgment, shall
         be required to serve as a backup bidder (as applicable, the “Backup Bid” and “Backup Bidder”),
27873024.1

                                                          14
                     Case 21-10570-MFW           Doc 29     Filed 03/15/21      Page 134 of 136




         until the consummation of the Sale, and each Qualified Bidder shall agree and be deemed to agree
         to be the Backup Bidder if so designated. Notwithstanding anything else herein, (a) the Stalking
         Horse Bidder shall not be required to serve as the Backup Bidder and (b) if there are least two
         Qualified Bids other than the Successful Bid, then the third-best Bid shall be the Backup Bid unless
         otherwise agreed to by the Stalking Horse Bidder.

                 The identity of the Backup Bidder and the amount and material terms of the Qualified Bid
         of the Backup Bidder shall be announced by the Debtors at the conclusion of the Auction at the
         same time the Debtors announce the identity of the Successful Bidder.

                 The Backup Bid shall remain binding on the Backup Bidder until the earlier of (a) the
         closing of a Sale Transaction for the applicable Assets pursuant to the Successful Bid and (b) 120
         days after the date of the Sale Hearing, unless otherwise decided. If a Successful Bidder fails to
         consummate the approved transactions contemplated by its Successful Bid, the Debtors may select
         the Backup Bidder as the Successful Bidder and, in such event, such Backup Bidder shall be
         deemed a Successful Bidder for all purposes. The Debtors will be authorized, but not required, to
         consummate all transactions contemplated by the Bid of such Backup Bidder without further order
         of the Court or notice to any party.

                    C. Acceptance of Successful Bid

                 The Debtors will file a notice identifying the Successful Bidder and Backup Bidder (if
         selected) (the “Notice of Successful Bidder”) as soon as reasonably practicable after closing the
         Auction, if any, and in any event not less than 24 hours following closing the Auction.

                 The Debtors’ presentation of a particular Successful Bid to the Court for approval does not
         constitute the Debtors’ acceptance of such Qualified Bid. The Debtors will be deemed to have
         accepted a Bid only when the Bid has been approved by the Court at the Sale Hearing (as defined
         below). The Debtors will seek approval by the Court to consummate the Backup Bid, solely in
         the event the Successful Bidder fails to close the transaction as required and with all rights reserved
         against the Successful Bidder.

         IX.    SALE HEARING.

                 A hearing to consider approval of the Sale of the Debtors’ Assets to the Successful Bidder,
         or Backup Bidder (if applicable) (the “Sale Hearing”) is currently scheduled to take place on
         [  ], 2021, at [  ], (prevailing Eastern Time), before the Honorable [  ], at the United States
         Bankruptcy Court for the District of Delaware, or such other date and time that the Court may later
         direct and as agreed upon by the Debtors.

                 The Sale Hearing may be continued to a later date by the Debtors by sending notice prior
         to, or making an announcement at, the Sale Hearing. No further notice of any such continuance
         will be required to be provided to any party.




27873024.1

                                                           15
                     Case 21-10570-MFW            Doc 29      Filed 03/15/21       Page 135 of 136




             X.   FREE AND CLEAR OF ANY AND ALL CLAIMS AND INTERESTS

                 Except as otherwise provided in the Successful Bidder’s purchase agreement, all of the
         Debtors’ right, title, and interest in and to the Assets shall be sold free and clear of all liens, claims,
         encumbrances, and interests (collectively, the “Encumbrances”) to the maximum extent
         permitted by section 363 of the Bankruptcy Code (other than Permitted Liens and Assumed
         Liabilities, each as defined in the Stalking Horse Agreement).

         XI.      RETURN OF DEPOSIT

                 The Deposits for each Qualified Bidder shall be held in one or more accounts on terms
         acceptable to the Debtors in their sole discretion and shall be returned (other than with respect to
         the Successful Bidder and the Backup Bidder) on or before the date that is five business days after
         the Auction. The Successful Bidder’s Deposit, if applicable, shall be applied to the purchase price
         of such transaction at closing. The Backup Bidder’s Deposit shall be held in escrow until the
         closing of the Sale with the Successful Bidder. In the event the Successful Bidder fails to close
         and the Debtors opt to close on the Sale Transaction(s) set forth in the Backup Bid, the Backup
         Bidder’s Deposit shall be applied to the purchase price of such transaction(s) at closing. In the
         event of a breach or failure to consummate a Sale by the Successful Bidder or the Backup Bidder,
         as applicable, the defaulting Successful Bidder’s Deposit or Backup Bidder’s Deposit, as
         applicable, shall be forfeited to the Debtors, and the Debtors specifically reserve the right to seek
         all available remedies against the defaulting Successful Bidder or Backup Bidder, as applicable.

        XII.      RESERVATION OF RIGHTS

                 The Debtors reserve their rights to modify, after consultation with the Consultation Parties,
         these Bidding Procedures in their reasonable business judgment in any manner that will best
         promote the goals of the bidding process, or impose, at or prior to the conclusion of the Auction,
         additional customary terms and conditions on the sale of the Assets, including, without limitation:
         (a) extending the deadlines set forth in these Bidding Procedures; (b) adjourning the Auction at the
         Auction and/or adjourning the Sale Hearing without further notice; (c) adding procedural rules that
         are reasonably necessary or advisable under the circumstances for conducting the Auction;
         (d) canceling the Auction; and (e) rejecting any or all Bids or Qualified Bids.

       XIII.      CONSENT TO JURISDICTION

                All Interested Parties, Prospective Bidders, and Qualified Bidders shall be deemed to have
         consented to the exclusive jurisdiction of the Court and waived any right to a jury trial in
         connection with any disputes relating to the Auction, the construction and enforcement of these
         Bidding Procedures, and/or the Bid Documents, as applicable.

       XIV.       FIDUCIARY OBLIGATIONS

                 Nothing in these Bidding Procedures shall require the Debtors’ management or board of
         directors to take any action or to refrain from taking any action with respect to these Bidding
         Procedures when the Debtors’ management or board of directors determine, after consultation with
         counsel, that taking such action or refraining from taking such action, as applicable, is required to
         comply with applicable law or their fiduciary obligations under applicable law.
27873024.1

                                                             16
                    Case 21-10570-MFW          Doc 29     Filed 03/15/21    Page 136 of 136




        XV.     CONSULTATION BY THE DEBTORS

                 Where indicated, the Debtors shall consult with the advisors to the Debtors, any official
         committee, and the DIP Agent and the Prepetition Agent (collectively, the “Consultation
         Parties”); provided, however, that notwithstanding anything to the contrary herein (but subject to
         the immediately following proviso), the DIP Agent and the Prepetition Agent shall not be
         Consultation Parties with regard to (a) any review of competing Bids or Qualified Bids; (b) any
         determination regarding which competing Bids constitute Qualified Bids, and (c) the selection of
         the Successful Bidder and Backup Bidder; provided, further, that the DIP Agent and Prepetition
         Agent shall automatically become a Consultation Party with respect to the matters set forth in
         clauses (a)–(c), in addition to the other provisions with respect to which the DIP Agent and
         Prepetition Agent are a Consultation Party regardless, in the event that the Stalking Horse Bidder
         withdraws its Bid for any reason.


                                          *      *       *      *       *




27873024.1

                                                        17
